Exhibit 10.1

 

--------------------------------------------------------------------------------

 

AMENDED AND RESTATED CREDIT AGREEMENT

 

dated as of

May 20, 2003

and

amended and restated as of

October 22, 2004

 

among

 

UNITED STATES STEEL CORPORATION

 

THE LENDERS PARTY HERETO

 

THE LC ISSUING BANKS PARTY HERETO

 

JPMORGAN CHASE BANK,

as Administrative Agent, Collateral Agent, Co-Syndication Agent and Swingline

Lender

 

and

 

GENERAL ELECTRIC CAPITAL CORPORATION,

as Co-Collateral Agent and Co-Syndication Agent

 

--------------------------------------------------------------------------------

 

J.P. MORGAN SECURITIES INC.,

as Co-Lead Arranger and Bookrunner

 

and

 

GECC CAPITAL MARKETS GROUP, INC.,

as Co-Lead Arranger

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

--------------------------------------------------------------------------------

 

         PAGE


--------------------------------------------------------------------------------

ARTICLE 1 DEFINITIONS

Section 1.01.

 

Defined Terms

   1

Section 1.02.

 

Classification of Loans and Borrowings

   23

Section 1.03.

 

Terms Generally

   23

Section 1.04.

 

Accounting Terms; Changes in GAAP

   24 ARTICLE 2 THE CREDITS

Section 2.01.

 

Commitments

   24

Section 2.02.

 

Revolving Loans

   24

Section 2.03.

 

Requests to Borrow Revolving Loans.

   25

Section 2.04.

 

Swingline Loans

   25

Section 2.05.

 

Letters of Credit

   26

Section 2.06.

 

Funding of Revolving Loans

   29

Section 2.07.

 

Interest Elections

   29

Section 2.08.

 

Termination or Reduction of Commitments

   30

Section 2.09.

 

Payment at Maturity; Evidence of Debt

   31

Section 2.10.

 

Optional and Mandatory Prepayments

   31

Section 2.11.

 

Change in Control

   32

Section 2.12.

 

Fees

   32

Section 2.13.

 

Interest

   33

Section 2.14.

 

Alternate Rate of Interest

   34

Section 2.15.

 

Increased Costs

   34

Section 2.16.

 

Break Funding Payments

   35

Section 2.17.

 

Taxes

   35

Section 2.18.

 

Payments Generally; Pro Rata Treatment; Sharing of Set-Offs

   36

Section 2.19.

 

Lender’s Obligation to Mitigate; Replacement of Lenders

   37

Section 2.20.

 

Optional Increase in Commitments

   38 ARTICLE 3 REPRESENTATIONS AND WARRANTIES

Section 3.01.

 

Organization; Powers

   39

Section 3.02.

 

Authorization; Enforceability

   39

Section 3.03.

 

Governmental Approvals; No Conflicts

   39

Section 3.04.

 

Financial Statements; No Material Adverse Change

   39

Section 3.05.

 

Security Documents

   40

Section 3.06.

 

Borrower’s Subsidiaries

   40

Section 3.07.

 

Litigation and Environmental Matters

   40

Section 3.08.

 

Compliance with Laws and Agreements; Foreign Asset Control Regulations

   40

Section 3.09.

 

Investment and Holding Company Status

   41

Section 3.10.

 

ERISA

   41

Section 3.11.

 

Regulation U

   41

Section 3.12.

 

Disclosure

   41

 

ii



--------------------------------------------------------------------------------

Section 3.13.

 

Senior Debt

   41

Section 3.14.

  Processing of Receivables    41

Section 3.15.

  Existing Senior Unsecured Debt Documents    41

Section 3.16.

  Reserved.    41

Section 3.17.

  Solvency    41 ARTICLE 4 CONDITIONS

Section 4.01.

 

Effective Date

   42

Section 4.02.

  Conditions to Initial Utilization and Each Subsequent Utilization    43
ARTICLE 5 AFFIRMATIVE COVENANTS

Section 5.01.

 

Financial Statements and Other Information

   44

Section 5.02.

  Notice of Material Events    46

Section 5.03.

  Information Regarding Collateral    46

Section 5.04.

  Existence; Conduct of Business    47

Section 5.05.

  Payment of Obligations    47

Section 5.06.

  Maintenance of Properties    47

Section 5.07.

  Insurance    47

Section 5.08.

  Casualty and Condemnation    48

Section 5.09.

  Proper Records; Rights to Inspect and Appraise    48

Section 5.10.

  Compliance with Laws    49

Section 5.11.

  Use of Proceeds and Letters of Credit    49

Section 5.12.

  Further Assurances    49

Section 5.13.

  Amendments to Effective Date Receivables Financing    50

Section 5.14.

  Designation of Subsidiaries    50 ARTICLE 6 NEGATIVE COVENANTS

Section 6.01.

 

Debt; Certain Equity Securities

   51

Section 6.02.

  Liens    51

Section 6.03.

  Fundamental Changes    52

Section 6.04.

  Investments, Loans, Advances, Guarantees and Acquisitions    53

Section 6.05.

  Asset Sales    54

Section 6.06.

  Subsidiary Debt.    55

Section 6.07.

  Sale and Leaseback Transactions    57

Section 6.08.

  Restricted Payments    57

Section 6.09.

  Transactions with Affiliates    57

Section 6.10.

  Restrictive Agreements    58

Section 6.11.

  Designation of Unrestricted Subsidiaries    58

Section 6.12.

  Capital Expenditures    58

Section 6.13.

  Fixed Charge Coverage Ratio    58

Section 6.14.

  Reserved.    58

Section 6.15.

  Reserved.    58

Section 6.16.

  Hedging Agreements    58

Section 6.17.

  Environmental Matters    59

Section 6.18.

  Amendment of Material Documents    59



--------------------------------------------------------------------------------

ARTICLE 7 EVENTS OF DEFAULT ARTICLE 8 THE AGENTS

Section 8.01.

 

Appointment and Authorization

   61

Section 8.02.

  Rights and Powers as a Lender    61

Section 8.03.

  Limited Duties and Responsibilities    61

Section 8.04.

  Authority to Rely on Certain Writings, Statements and Advice    62

Section 8.05.

  Sub-Agents and Related Parties    62

Section 8.06.

  Resignation; Successor Agents    62

Section 8.07.

  Credit Decisions by Lenders    62

Section 8.08.

  Agents’ Fees    63

Section 8.09.

  Collateral Agent and Co-Collateral Agent    63 ARTICLE 9 MISCELLANEOUS

Section 9.01.

 

Notices

   63

Section 9.02.

  Waivers; Amendments    64

Section 9.03.

  Expenses; Indemnity; Damage Waiver    65

Section 9.04.

  Successors and Assigns    66

Section 9.05.

  Designated Lenders    68

Section 9.06.

  Survival    69

Section 9.07.

  Counterparts; Integration; Effectiveness    69

Section 9.08.

  Severability    70

Section 9.09.

  Right of Setoff    70

Section 9.10.

  Governing Law; Jurisdiction; Consent to Service of Process    70

Section 9.11.

  WAIVER OF JURY TRIAL    70

Section 9.12.

  Headings    71

Section 9.13.

  Confidentiality    71

Section 9.14.

  Interest Rate Limitation    71



--------------------------------------------------------------------------------

SCHEDULES:

         

PRICING SCHEDULE

Schedule 1.01(a)

   —    Existing Accounting Procedures

Schedule 1.01(b)

   —    National Steel Assets

Schedule 2.01

   —    Commitments

Schedule 2.05

   —    Existing Letters of Credit

Schedule 3.06

   —    List of Subsidiaries

Schedule 5.01

   —    Additional Monthly Financial Information

Schedule 5.07

   —    Insurance

Schedule 6.02

   —    Existing Liens

Schedule 6.04

   —    Existing Investments

Schedule 6.06

   —    Existing Subsidiary Debt

Schedule 6.09

   —    Transactions with Affiliates

Schedule 6.10

   —    Existing Restrictions

EXHIBITS:

         

Exhibit A

   —    Form of Assignment

Exhibit B-1

   —    Form of Opinion of Special Counsel to the Borrower

Exhibit B-2

   —    Form of Opinion of Assistant General Counsel of the Borrower

Exhibit C

   —    Form of Security Agreement

Exhibit D-1

   —    Form of Monthly Borrowing Base Certificate

Exhibit D-2

   —    Form of Bi-Weekly Borrowing Base Certificate

Exhibit E

   —    Form of Subsidiary Guarantee Agreement

Exhibit F-1

   —    Form of Collateral Access Agreement (Processor/Warehouse)

Exhibit F-2

   —    Form of Collateral Access Agreement (Landlord)

Exhibit G

   —    Certain Definitions from Regulation S-X (as in effect on the date of
this AmendedAgreement)

Exhibit H

   —    Designation Agreement



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT dated as of May 20, 2003 and amended and
restated as of October 22, 2004 among UNITED STATES STEEL CORPORATION, the
LENDERS party hereto, the LC ISSUING BANKS party hereto, JPMORGAN CHASE BANK, as
Administrative Agent, Collateral Agent, Co-Syndication Agent and Swingline
Lender, and GENERAL ELECTRIC CAPITAL CORPORATION, as Co-Collateral Agent and
Co-Syndication Agent.

 

WHEREAS, the Borrower (as defined in Section 1.01 below), the lenders party
thereto (the “Existing Lenders”), the letter of credit issuing banks party
thereto, JPMorgan Chase Bank, as administrative agent, collateral agent,
co-syndication agent and swingline lender, and General Electric Capital
Corporation, as co-collateral agent and co-syndication agent, are parties to a
Credit Agreement dated as of May 20, 2003 (as amended or otherwise modified
prior to the date hereof, including pursuant to Amendment No. 1 dated as of
August 19, 2003, Amendment No. 2 dated as of September 30, 2003 and Amendment
No. 3 dated as of June 28, 2004, the “Existing Credit Agreement”);

 

WHEREAS, the parties hereto desire to amend and restate the Existing Credit
Agreement as provided in this Amended Agreement (as defined in Section 1.01
below), subject to the terms and conditions set forth in Section 4.01 hereof;

 

NOW, THEREFORE, the Existing Credit Agreement is amended and restated in its
entirety as follows:

 

ARTICLE 1

DEFINITIONS

 

Section 1.01.  Defined Terms.  As used in this Agreement, the following terms
have the meanings specified below:

 

“10.75% Senior Unsecured Notes” means the 10.75% Senior Notes due August 1, 2008
issued by the Borrower before the Effective Date in the aggregate principal
amount of $535,000,000 and the Debt represented thereby.

 

“10.75% Senior Unsecured Note Documents” means the indenture under which the
10.75% Senior Unsecured Notes are issued and all other instruments, agreements
and other documents evidencing or governing the 10.75% Senior Unsecured Notes or
providing for any Guarantee or other right in respect thereof.

 

“2003 Workforce Reduction” means the workforce reductions implemented pursuant
to Borrower’s 2003 workforce reduction program including a transitional
assistance program and voluntary early retirement program associated with the
National Steel Acquisition.

 

“9.75% Senior Unsecured Notes” means the 9.75% Senior Notes due May 15, 2010
issued by the Borrower before the Effective Date in the aggregate principal
amount of $450,000,000 and the Debt represented thereby.

 

“9.75% Senior Unsecured Note Documents” means the indenture under which the
9.75% Senior Unsecured Notes are issued and all other instruments, agreements
and other documents evidencing or governing the 9.75% Senior Unsecured Notes or
providing for any Guarantee or other right in respect thereof.

 

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Adjustment.

 

“Administrative Agent” means JPMorgan Chase Bank, in its capacity as
administrative agent under the Loan Documents, and its successors in such
capacity.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.



--------------------------------------------------------------------------------

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls, or is
Controlled by or under common Control with such specified Person.

 

“Agents” means the Administrative Agent, the Collateral Agent and the
Co-Collateral Agent.

 

“Agreement”, when used in reference to this Agreement, means the Amended
Agreement, as further amended or amended and restated from time to time.

 

“Alternate Base Rate” means, for any day, a rate per annum equal to the greater
of (a) the Prime Rate in effect on such day and (b) the Federal Funds Effective
Rate in effect on such day plus 1/2 of 1%. Any change in the Alternate Base Rate
due to a change in the Prime Rate or the Federal Funds Effective Rate will be
effective from and including the effective date of such change in the Prime Rate
or the Federal Funds Effective Rate, respectively.

 

“Amended Agreement” means this Amended and Restated Credit Agreement dated as of
October 22, 2004.

 

“Applicable Rate” means for any day:

 

(a)    with respect to any Revolving Loan or Swingline Loan that is a Base Rate
Loan, the applicable rate per annum set forth in the Pricing Schedule in the row
opposite the caption “Base Rate Margin” and in the column corresponding to the
“Pricing Level” that applies for such day;

 

(b)    with respect to any Revolving Loan that is a Eurodollar Loan, the
applicable rate per annum set forth in the Pricing Schedule in the row opposite
the caption “Euro-Dollar Margin” and in the column corresponding to the “Pricing
Level” that applies for such day;

 

(c)    with respect to the commitment fees payable hereunder, the applicable
rate per annum set forth in the Pricing Schedule in the row opposite the caption
“Commitment Fee Rate” and in the column corresponding to the “Pricing Level”
that applies for such day;

 

In each case, the “Applicable Rate” will be based on the Average Availability
calculated as of the relevant determination date; provided that:

 

(i)    at any time when an Event of Default has occurred and is continuing, such
Applicable Rates will be those set forth in the Pricing Schedule and
corresponding to the Pricing Level in effect for such day plus 2.00%; and

 

(ii)    at the option of the Administrative Agent (or at the request of the
Required Lenders), if the Borrower fails to deliver consolidated financial
statements to the Administrative Agent as and when required by Section
5.01(a)(i) or 5.01(a)(ii), such Applicable Rates will be those set forth in the
Pricing Schedule and corresponding to Level IV Pricing during the period from
the expiration of the time specified for such delivery until such financial
statements are so delivered.

 

“Approved Financing Model” means, collectively, (x) a monthly computation of the
Borrower’s liquidity position (including cash, receivables, inventory and
borrowings) for each fiscal month of Fiscal Year 2004 that ends at least 20 days
prior to the Effective Date, and (y) a financing model/business plan (with
appropriate assumptions) for Fiscal Year 2005 and Fiscal Year 2006, which
financing model/business plan shall include, without limitation, projected
financial forecasts on a quarterly basis for Fiscal Year 2004 and on an annual
basis for each Fiscal Year thereafter, in each case satisfactory in all respects
to, and approved in writing by, each of the Administrative Agent, the Collateral
Agent and the Co-Collateral Agent.

 

“Arrangers” means J.P. Morgan Securities Inc. and GECC Capital Markets Group,
Inc., in their respective capacities as co-lead arrangers of the credit facility
provided under this Agreement.

 

2



--------------------------------------------------------------------------------

“Assignment” means an assignment and assumption agreement entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.

 

“Availability Block” means (i) at all times prior to May 1, 2008, an amount
equal to zero, and (ii) at all times from and after May 1, 2008, an amount equal
to $100,000,000; provided that from and after the date on which the 10.75%
Senior Unsecured Notes have has been fully repaid, refinanced or defeased, or
payment in full of such 10.75% Senior Unsecured Notes has otherwise been
provided for, in each case in a manner reasonably satisfactory to each of the
Administrative Agent, the Collateral Agent and the Co-Collateral Agent), the
Availability Block shall be zero.

 

“Availability Reserves” means, as of any date of determination, such reserves in
amounts as the Collateral Agent and the Co-Collateral Agent may from time to
time establish (upon ten business days’ notice to the Borrower in the case of
new reserve categories established after the Effective Date and formula changes)
and revise (upward or downward) in good faith in accordance with their
respective customary credit policies: (i) to reflect events, conditions,
contingencies or risks which, as reasonably determined by the Collateral Agent
and the Co-Collateral Agent, do or are reasonably likely to materially adversely
affect either (a) the Collateral or its value or (b) the security interests and
other rights of the Collateral Agent, the Co-Collateral Agent or any Lender in
the Collateral (including the enforceability, perfection and priority thereof)
or (ii) to reflect the Collateral Agent’s and the Co-Collateral Agent’s
reasonable belief that any collateral report or financial information furnished
by or on behalf of the Borrower is or may have been incomplete, inaccurate or
misleading in any material respect or (iii) in respect of any state of facts
which the Collateral Agent and the Co-Collateral Agent reasonably determine in
good faith constitutes a Default or an Event of Default; provided that, at any
date of determination (unless and until otherwise determined by the Collateral
Agent and the Co-Collateral Agent), “Availability Reserves” shall include (a) a
reserve in an amount equal to the most current month-end liability to Outside
Processor, Third-Party Warehouseman and Borrower Joint Venture locations holding
Eligible Inventory, (b) a reserve for obligations secured by Liens on Collateral
for which UCC financing statements are filed, (c) a reserve for permitted Liens
and (d) a reserve for claims secured by purchase money liens; and provided
further that any adjustment or revision to the Availability Reserves shall be
made in accordance with Section 8.09.

 

“Available Inventory” means, at any time the sum of:

 

(a)    the lesser of (i) up to 65% of Eligible Finished Goods Inventory and (ii)
the product of (x) 85% of the net recovery rates as determined by an independent
appraisal multiplied by (y) Eligible Finished Goods Inventory; plus

 

(b)    the lesser of (i) up to 65% of Eligible Semi-Finished Goods and Scrap
Inventory and (ii) the product of (x) 85% of the net recovery rates as
determined by an independent appraisal multiplied by (y) Eligible Semi-Finished
Goods and Scrap Inventory; plus

 

(c)    the lesser of (i) up to 65% of Eligible Raw Materials Inventory (other
than Scrap Inventory) and (ii) the product of (x) 85% of the net recovery rates
as determined by an independent appraisal multiplied by (y) Eligible Raw
Materials Inventory.

 

“Available Receivables” means, at any time, a percentage (not to exceed 85%) of
the difference of (i) Eligible Receivables minus (ii) a Dilution Reserve, such
percentage and such Dilution Reserve to be determined by the Collateral Agent
and the Co-Collateral Agent in their sole discretion (taking into consideration
actual dilution) upon the completion of collateral review field work to be
performed subsequent to the termination of the Effective Date Receivables
Financing.

 

“Average Facility Availability” means, on any day, an amount equal to the
quotient of (a) the sum of the end of the day Facility Availability for each day
during the period of 30 consecutive days ending on (and including) such date,
divided by (b) 30 (i.e., the number of days in such period).

 

3



--------------------------------------------------------------------------------

“Base Rate”, when used with respect to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Alternate Base Rate.

 

“Board of Directors” means, the Board of Directors of the Borrower or any
committee thereof duly authorized to act on behalf of such Board of Directors.

 

“Borrower” means United States Steel Corporation, a Delaware corporation, and
its successors.

 

“Borrower Joint Venture” means any joint venture in which the Borrower holds, or
acquires after the Effective Date, a direct or indirect equity interest.

 

“Borrower’s Latest Form 10-Q” means the Borrower’s quarterly report on Form 10-Q
for the quarter ended June 30, 2004, as filed with the SEC pursuant to the
Exchange Act.

 

“Borrower’s 2003 Form 10-K” means the Borrower’s annual report on Form 10-K for
2003, as filed with the SEC pursuant to the Exchange Act.

 

“Borrowing” means Loans of the same Interest Type made, converted or continued
on the same day and, in the case of Eurodollar Loans, as to which the same
Interest Period is in effect. The term “Borrowing” does not apply to a Swingline
Loan.

 

“Borrowing Base” means, at any time, subject to adjustment as provided in
Section 5.09(c), an amount equal to the sum of (i) Available Inventory less (ii)
Availability Reserves less (iii) the aggregate outstanding amount (calculated as
the Mark-to-Market Value) of Secured Derivative Obligations up to a maximum
amount of $75,000,000 plus (iv) Available Receivables if the Effective Date
Receivables Financing shall have terminated (and the obligations in respect
thereof paid in full) and not been replaced with another Receivables Financing
on terms (other than terms relating to pricing or reserve percentages or similar
financial terms) satisfactory to the Administrative Agent (it being understood
that such Available Receivables shall exclude all Receivables that have become
Transferred Receivables (as defined in the Security Agreement) at the time of,
or prior to, such termination of the Effective Date Receivables Financing);
provided that Available Inventory attributable to Raw Materials Inventory may
not account for more than 60% of the Borrowing Base. Standards of eligibility
and reserves and advance rates of the Borrowing Base may be revised and adjusted
from time to time by the Collateral Agent and the Co-Collateral Agent in their
sole discretion (subject to Section 9.02(b)(viii) hereof); provided that any
such revisions or adjustments shall be established in accordance with Section
8.09; and provided further that any such changes in such standards shall be
effective three Business Days after delivery of notice thereof to the Borrower.

 

“Borrowing Base Certificate” means a certificate, duly executed and certified as
accurate and complete by a Financial Officer of the Borrower, appropriately
completed and substantially in the form of Exhibit D-1 (or, at any time when
such certificate is required to be delivered on a bi-weekly basis pursuant to
Section 5.01(b), substantially in the form of Exhibit D-2) together with all
attachments and supporting documentation (i) as contemplated thereby, (ii) as
outlined on Schedule 1 to Exhibit D-1 and (iii) as reasonably requested by the
Collateral Agent or the Co-Collateral Agent.

 

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03.

 

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.

 

“Capital Expenditures” means, for any period, the additions to property, plant
and equipment and other capital expenditures of the Borrower and its Restricted
Subsidiaries that are (or would be) set forth as capital expenditures in a
consolidated statement of cash flows of the Borrower and its Restricted
Subsidiaries for such period prepared in accordance with GAAP.

 

4



--------------------------------------------------------------------------------

“Capital Lease Obligations” of any Person means obligations of such Person to
pay rent or other amounts under any lease of (or other arrangement conveying the
right to use) real or personal property, or a combination thereof, which
obligations are required under GAAP to be classified and accounted for as
capital leases on a balance sheet of such Person. The amount of such obligations
will be the capitalized amount thereof determined in accordance with GAAP.

 

“Cash Collateral Account” has the meaning specified in Section 1 of the Security
Agreement.

 

“Change in Control” means the occurrence of any of the following:

 

(a)    any “person” (as such term is used in Sections 13(d) and 14(d) of the
Exchange Act) is or becomes the “beneficial owner” (as defined in Rules 13d-3
and 13d-5 under the Exchange Act, except that for the purposes of this clause
(a) such person shall be deemed to have “beneficial ownership” of all shares
that any such person has the right to acquire, whether such right is exercisable
immediately or only after the passage of time), directly or indirectly, of more
than 35% of either the aggregate ordinary voting power or the aggregate equity
value represented by the issued and outstanding Equity Interests in the
Borrower;

 

(b)    individuals who constituted the Board of Directors of the Borrower at any
given time (together with any new directors whose election by such Board of
Directors or whose nomination for election by the shareholders of the Borrower
as approved by a vote of 66 2/3% of the directors of the Borrower then still in
office who were either directors at such time or whose election or nomination
for election was previously so approved) cease for any reason to constitute a
majority of the Board of Directors then in office;

 

(c)    the adoption of a plan relating to the liquidation or dissolution of the
Borrower; or

 

(d)    the merger or consolidation of the Borrower with or into another Person
or the merger of another Person with or into the Borrower, or the sale of all or
substantially all the assets of the Borrower (determined on a consolidated
basis) to another Person, other than a merger or consolidation transaction in
which holders of Equity Interests representing 100% of the ordinary voting power
represented by the Equity Interests in the Borrower immediately prior to such
transaction (or other securities into which such securities are converted as
part of such merger or consolidation transaction) own directly or indirectly at
least a majority of the ordinary voting power represented by the Equity
Interests in the surviving Person in such merger or consolidation transaction
issued and outstanding immediately after such transaction and in substantially
the same proportion as before the transaction.

 

“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after such
date or (c) compliance by any Lender or the LC Issuing Bank (or, for purposes of
Section 2.15(b), by any lending office of such Lender or by such Lender’s or the
LC Issuing Bank’s holding company, if any) with any request, guideline or
directive (whether or not having the force of law) of any Governmental Authority
made or issued after such date.

 

“Co-Collateral Agent” means General Electric Capital Corporation, in its
capacity as co-collateral agent for the Lenders under the Loan Documents, and
its successors in such capacity.

 

“Collateral” means any and all “Collateral”, as defined in any Security
Document.

 

“Collateral Access Agreement” means an agreement substantially in the form of
Exhibit F-1 or Exhibit F-2.

 

“Collateral Agent” means JPMorgan Chase Bank, in its capacity as collateral
agent for the Lenders under the Loan Documents, and its successors in such
capacity.

 

5



--------------------------------------------------------------------------------

“Collateral Requirement” means the requirement that:

 

(a)    the Administrative Agent (i) shall have received a counterpart of the
Security Agreement duly executed and delivered by JPMorgan Chase Bank, as
Collateral Agent, and (ii) shall have received from the Borrower a counterpart
of the Security Agreement duly executed and delivered on behalf of the Borrower;

 

(b)    all documents and instruments, including Uniform Commercial Code
financing statements (if any), required by law or reasonably requested by the
Collateral Agent and the Co-Collateral Agent to be filed, registered or recorded
to create the Liens intended to be created by the Security Documents and perfect
or record such Liens to the extent, and with the priority, required by the
Security Documents, shall have been filed, registered or recorded or delivered
to the Collateral Agent for filing, registration or recording;

 

(c)    the Borrower shall have obtained all consents and approvals required to
be obtained by it in connection with the execution and delivery of all Security
Documents to which it is a party, the performance of its obligations thereunder
and the granting of the Liens granted by it thereunder; and

 

(d)    the Borrower shall have taken all other action required under the
Security Documents to perfect, register and/or record the Liens granted by it
thereunder.

 

“Commitment” means, with respect to each Lender, the commitment, if any, of such
Lender to make Revolving Loans and to acquire participations in Letters of
Credit and Swingline Loans hereunder, expressed as an amount representing the
maximum aggregate amount of such Lender’s Exposure hereunder, as such commitment
may be (a) reduced from time to time pursuant to Section 2.08 and (b) reduced or
increased from time to time pursuant to assignments by or to such Lender
pursuant to Section 9.04. The initial amount of each Lender’s Commitment is set
forth on Schedule 2.01, or in the Assignment pursuant to which such Lender shall
have assumed its initial Commitment, as applicable. The initial aggregate amount
of the Commitments is $600,000,000.

 

“Consolidated Cash Interest Expense” means, for any period, the amount by which:

 

(a)    the sum of (i) the interest expense (including imputed interest expense
in respect of Capital Lease Obligations) of the Borrower and the Restricted
Subsidiaries for such period, determined on a consolidated basis in accordance
with GAAP, (ii) any interest accrued during such period, in respect of Debt of
the Borrower or any Restricted Subsidiary, that is required under GAAP to be
capitalized rather than included in consolidated interest expense for such
period and (iii) to the extent not included in cash interest expense for such
period pursuant to subclause (i) of this clause (a), cash payments (if any) made
during such period in respect of obligations referred to in clause (b)(ii) below
that were amortized or accrued in a previous period, exceeds

 

(b)    the sum of (i) to the extent included in such consolidated interest
expense for such period, non-cash amounts attributable to amortization of
financing costs paid in a previous period, (ii) to the extent included in such
consolidated interest expense for such period, non-cash amounts attributable to
amortization of debt discount or accrued interest payable in kind for such
period and (iii) the interest income of the Borrower and the Restricted
Subsidiaries for such period, determined on a consolidated basis in accordance
with GAAP.

 

“Consolidated EBITDAR” means, for any period, the sum of (a) Consolidated Net
Income for such period minus (b) to the extent included in calculating such
Consolidated Net Income (and without duplication), any gains for such period
(including, without limitation, any net gain on the sale of assets) plus (c)
each of the following (without duplication) to the extent deducted in
calculating such Consolidated Net Income:

 

(i)    all income tax expense of the Borrower and its Restricted Subsidiaries
for such period;

 

(ii)    Consolidated Cash Interest Expense for such period;

 

6



--------------------------------------------------------------------------------

(iii)    depreciation, depletion and amortization expense of the Borrower and
its Restricted Subsidiaries for such period (excluding amortization expense
attributable to any prepaid operating activity item that was paid in cash in a
prior period);

 

(iv)    all other non-cash charges of the Borrower and its Restricted
Subsidiaries for such period (excluding any such non-cash charge to the extent
that it represents an accrual of or reserve for cash expenditures in any future
period);

 

(v)    any net loss on the sale of assets;

 

(vi)    the one-time cash charges incurred as a result of the 2003 Workforce
Reduction in an aggregate amount not to exceed $125,000,000; and

 

(vii)    Consolidated Rental Expense for such period;

 

plus or minus (d) such adjustments as may be required in respect of amounts
relating to pension and other post-retirement liabilities (including liabilities
under the Coal Industry Retiree Health Benefit Act of 1992) that have been
deducted or included in calculating Net Income, so that only the cash effect of
such amounts is included in Consolidated EBITDAR for such period.

 

Notwithstanding the foregoing, the provision for taxes based on the income or
profits of, and the depreciation and amortization and non-cash charges of, a
Restricted Subsidiary shall be added to Consolidated Net Income to compute
Consolidated EBITDAR only to the extent (and in the same proportion) that the
net income of such Restricted Subsidiary is included in calculating Consolidated
Net Income and only if a corresponding amount would be permitted at the date of
determination to be dividended to the Borrower by such Restricted Subsidiary
without prior approval (that has not been obtained), pursuant to the terms of
its charter and in accordance with all agreements, instruments, judgments,
decrees, orders, statutes, rules and governmental regulations applicable to such
Restricted Subsidiary or its stockholders (without taking into consideration any
laws or regulations of The Slovak Republic to the extent that they would
restrict the declaration of dividends more than once during a fiscal year).

 

“Consolidated Fixed Charges” means, for any period, the sum of (a) Consolidated
Cash Interest Expense for such period, (b) the aggregate amount of scheduled
principal payments required to be made during the succeeding period of 12
consecutive months in respect of Long-Term Debt of the Borrower and its
Restricted Subsidiaries (except payments required to be made by the Borrower or
any Restricted Subsidiary to the Borrower or any Restricted Subsidiary), (c)
Consolidated Rental Expense paid in cash during such period, (d) income tax
expense of the Borrower and the Restricted Subsidiaries paid in cash during such
period, (e) any Capital Expenditure made in cash during such period for the
purpose of maintaining or replacing an existing capital asset (excluding any
such Capital Expenditure to the extent made with proceeds of insurance covering
such existing capital asset) and (f) Restricted Payments made in cash during
such period.

 

“Consolidated Net Income” means, for any period, the net income or loss of the
Borrower and its Restricted Subsidiaries for such period determined on a
consolidated basis in accordance with GAAP; provided that there shall be
excluded (a) the income of any Person (except the Borrower and its Restricted
Subsidiaries) in which any other Person (except the Borrower, a Restricted
Subsidiary or a director holding qualifying shares in compliance with applicable
law) owns an Equity Interest, except to the extent that dividends or other
distributions were actually paid by such Person to the Borrower or any
Restricted Subsidiary during such period, and (b) the income or loss of any
Person accrued before (1) the date it becomes a Restricted Subsidiary, (2) the
date it is merged into or consolidated with the Borrower or any Restricted
Subsidiary or (3) the date its assets are acquired by the Borrower or any
Restricted Subsidiary; and provided further that, for purposes of determining
compliance with Section 6.13, Consolidated Net Income shall be calculated
without reflecting the accounting changes required under (and excluding the
one-time non-cash extraordinary loss recognized pursuant to) the Coal Industry
Retiree Health Act of 1992, but including amounts in respect of future period
cash obligations to the extent such amounts would have been included therein
prior to consummation of the Mining Business Asset Sale.

 

7



--------------------------------------------------------------------------------

“Consolidated Rental Expense” means, for any period, the aggregate rental
expense (including operating lease expense) of the Borrower and the Restricted
Subsidiaries, determined on a consolidated basis, for such period.

 

“Control” means possession, directly or indirectly, of the power (a) to vote 30%
or more of any class of voting securities of a Person or (b) to direct or cause
the direction of the management or policies of a Person, whether through the
ownership of voting securities, by contract or otherwise. “Controlling” and
“Controlled” have meanings correlative thereto.

 

“Credit Parties” means the Borrower and the Subsidiary Guarantors (if any).

 

“Debt” of any Person means, without duplication:

 

(a)    all obligations of such Person for borrowed money or with respect to
deposits or advances of any kind (other than unspent cash deposits held in
escrow by or in favor of such Person, or in a segregated deposit account
controlled by such Person, in each case in the ordinary course of business to
secure the performance obligations of, or damages owing from, one or more third
parties),

 

(b)    all obligations of such Person evidenced by bonds, debentures, notes or
similar instruments,

 

(c)    all obligations of such Person on which interest charges are customarily
paid (other than obligations where interest is levied only on late or past due
amounts),

 

(d)    all obligations of such Person under conditional sale or other title
retention agreements relating to property acquired by such Person,

 

(e)    all obligations of such Person in respect of the deferred purchase price
of property or services (excluding current accounts payable incurred in the
ordinary course of business),

 

(f)    all Debt of others secured by (or for which the holder of such Debt has
an existing right, contingent or otherwise, to be secured by) any Lien on
property owned or acquired by such Person, whether or not the Debt secured
thereby has been assumed,

 

(g)    all Guarantees by such Person of Debt of others,

 

(h)    all Capital Lease Obligations of such Person,

 

(i)    all unpaid obligations, contingent or otherwise, of such Person as an
account party in respect of letters of credit and letters of guaranty (other
than cash collateralized letters of credit to secure the performance of workers’
compensation, unemployment insurance, other social security laws or regulations,
bids, trade contracts, leases, environmental and other statutory obligations,
surety and appeal bonds, performance bonds and other obligations of a like
nature, in each case, obtained in the ordinary course of business),

 

(j)    all capital stock of such Person which is required to be redeemed or is
redeemable at the option of the holder if certain events or conditions occur or
exist or otherwise,

 

(k)    the aggregate amount advanced by buyers or lenders with respect to all
Receivables Financings, net of repayments or recoveries through liquidation of
the assets transferred pursuant to such Receivables Financing, and

 

(l)    all obligations, contingent or otherwise, of such Person in respect of
bankers’ acceptances.

 

8



--------------------------------------------------------------------------------

The Debt of any Person shall include the Debt of any other entity (including any
partnership in which such Person is a general partner) to the extent that such
Person is liable therefor as a result of such Person’s ownership interest in or
other relationship with such entity, except to the extent that contractual
provisions binding on the holder of such Debt provide that such Person is not
liable therefor.

 

Notwithstanding the foregoing, the term “Debt” will exclude (x) any indebtedness
for which Marathon Oil Corporation indemnifies the Borrower pursuant to the
terms of the Financial Matters Agreement, so long as (i) such indebtedness has
not been refinanced and (ii) Marathon Oil Corporation has an Investment Grade
Rating from both Moody’s and S&P and (y) Industrial Revenue Bond Obligations to
the extent the Borrower (i) has delivered to the holders of such obligations an
irrevocable notice of redemption or directed delivery of such a notice and (ii)
has set aside cash or U.S. Government Obligations, pursuant to a defeasance
mechanism or otherwise, sufficient to redeem such obligations. As used herein,
the term “U.S. Government Obligations” shall refer to direct obligations (or
certificates representing an ownership interest in such obligations) of the
United States of America (including any agency or instrumentality thereon) for
the payment of which the full faith and credit of the United States of America
is pledged and which are not callable or redeemable at the issuer’s option.

 

Notwithstanding the foregoing, in connection with the purchase by the Borrower
or any Restricted Subsidiary of any business, the term “Debt” will exclude
post-closing payment adjustments to which the seller may become entitled to the
extent such payment is determined by a final closing; provided, however, that,
at the time of closing, the amount of any such payment is not determinable and,
to the extent such payment thereafter becomes fixed and determined, the amount
is paid when due.

 

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

 

“Derivative Obligations” has the meaning specified in Section 1 of the Security
Agreement.

 

“Designated Lender” means, with respect to any Designating Lender, an Eligible
Designee designated by it pursuant to Section 9.05(a) as a Designated Lender for
purposes of this Agreement.

 

“Designating Lender” means, with respect to each Designated Lender, the Lender
that designated such Designated Lender pursuant to Section 9.05(a).

 

“Dilution Reserve” means a reserve amount to be determined by the Collateral
Agent and the Co-Collateral Agent in their sole discretion upon the completion
of collateral review field work to be performed subsequent to the termination of
the Effective Date Receivables Financing.

 

“dollars” or “$” refers to lawful money of the United States.

 

“Domestic Subsidiary” means each Subsidiary that is not a Foreign Subsidiary.

 

“Effective Date” means the date on which each of the conditions specified in
Section 4.01 is satisfied (or waived in accordance with Section 9.02).

 

“Effective Date Receivables Financing” means the Receivables Financing of the
Borrower that is in effect on the Effective Date, as amended, supplemented or
modified from time to time (subject to Section 5.13 hereof), and as such
receivables financing may be renewed, extended or rolled over on substantially
the same terms as are in effect on the Effective Date; provided that the Debt
arising from the Effective Date Receivables Financing shall comply with the
limitations set forth in Section 6.06(g).

 

“Eligible Designee” means a special purpose corporation that (i) is organized
under the laws of the United States or any state thereof, (ii) is engaged in
making, purchasing or otherwise investing in commercial loans in the ordinary
course of its business and (iii) issues (or the parent of which issues)
commercial paper rated at least A-1 or the equivalent thereof by S&P or P-1 or
the equivalent thereof by Moody’s.

 

9



--------------------------------------------------------------------------------

“Eligible Finished Goods Inventory” means all Finished Goods Inventory that is
Eligible Inventory.

 

“Eligible Inventory” means at any date of determination thereof, the aggregate
value (as reflected on the plant level records of the Borrower and consistent
with the Borrower’s current and historical accounting practices whereby
manufactured items are valued at pre-determined costs and purchased items are
valued at rolling average actual cost) at such date of all Qualified Inventory
owned by the Borrower and located in any jurisdiction in the United States of
America, as to which Qualified Inventory appropriate UCC financing statements
have been filed naming the Borrower as “debtor” and JPMorgan Chase Bank as
Collateral Agent, as “secured party,” adjusted on any date of determination to
exclude, without duplication, all Qualified Inventory that is Ineligible
Inventory, minus all Valuation Reserves.

 

“Eligible Raw Materials Inventory” means all Raw Materials Inventory that is
Eligible Inventory.

 

“Eligible Receivables” means at any date of determination thereof, the aggregate
value (determined on a basis consistent with GAAP and the Borrower’s then
current and historical accounting practices) of all Qualified Receivables of the
Borrower, net of (x) any amounts in respect of sales, excise or similar taxes
included in such Receivables and (y) returns, discounts, claims, credits and
allowances of any nature at any time issued, owing, granted, outstanding
available or claimed (calculated without duplication of deductions taken
pursuant to the exclusion of “Ineligible Receivables” as described below),
adjusted on any date of determination to exclude, without duplication, all
Qualified Receivables that are Ineligible Receivables.

 

“Eligible Semi-Finished Goods and Scrap Inventory” means all Semi-Finished Goods
and Scrap Inventory that is Eligible Inventory.

 

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, the preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or the
effects of the environment on health and safety.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of remediation, fines, penalties or
indemnities), of the Borrower directly or indirectly resulting from or based on
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Material, (c)
exposure to any Hazardous Material, (d) the release or threatened release of any
Hazardous Material into the environment or (e) any contract, agreement or other
consensual arrangement pursuant to which liability is assumed or imposed with
respect to any of the foregoing.

 

“Equity Interests” means (i) shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person or (ii) any warrants,
options or other rights to acquire such shares or interests.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower or any Subsidiary, is treated as a single
employer under Section 414(b) or (c) of the Internal Revenue Code or, solely for
purposes of Section 302 of ERISA and Section 412 of the Internal Revenue Code,
is treated as a single employer under Section 414 of the Internal Revenue Code.

 

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (except an
event for which the 30-day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Internal Revenue Code or Section 302 of ERISA), whether or
not waived; (c) the filing pursuant to Section 412(d) of the Internal Revenue
Code or Section 303(d) of ERISA of an application for a waiver of the

 

10



--------------------------------------------------------------------------------

minimum funding standard with respect to any Plan; (d) the incurrence by the
Borrower or any ERISA Affiliate of any liability under Title IV of ERISA with
respect to the termination of any Plan; (e) the receipt by the Borrower or any
ERISA Affiliate from the PBGC or a plan administrator of any notice relating to
an intention to terminate any Plan or Plans or to appoint a trustee to
administer any Plan; (f) the incurrence by the Borrower or any ERISA Affiliate
of any liability with respect to withdrawal or partial withdrawal from any Plan
or Multiemployer Plan; or (g) the receipt by the Borrower or any ERISA Affiliate
of any notice, or the receipt by any Multiemployer Plan from the Borrower or any
ERISA Affiliate of any notice, concerning the imposition of Withdrawal Liability
or a determination that a Multiemployer Plan is, or is expected to be, insolvent
or in reorganization, within the meaning of Title IV of ERISA.

 

“Eurodollar”, when used with respect to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.

 

“Events of Default” has the meaning specified in Article 7.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time.

 

“Excluded Taxes” means, with respect to any Lender Party or other recipient of a
payment made by or on account of any obligation of the Borrower hereunder:

 

(a)    income or franchise taxes imposed on (or measured by) its net income,
receipts, capital or net worth by the United States (or any jurisdiction within
the United States, except to the extent that such jurisdiction within the United
States imposes such taxes solely in connection with such Lender Party’s
enforcement of its rights or exercise of its remedies under the Loan Documents),
or by the jurisdiction under the laws of which such recipient is organized or in
which its principal office is located or, in the case of any Lender, in which
its applicable lending office is located;

 

(b)    any branch profits taxes imposed by the United States or any similar tax
imposed by any other jurisdiction described in clause (a) above; and

 

(c)    in the case of a Foreign Lender, any withholding tax that (i) is in
effect and would apply to amounts payable to such Foreign Lender at the time
such Foreign Lender becomes a party to this Agreement or designates a new
lending office or (ii) is attributable to such Foreign Lender’s failure to
comply with Section 2.17(e).

 

Notwithstanding the foregoing, a withholding tax will not be an “Excluded Tax”
to the extent that (A) it is imposed on amounts payable to a Foreign Lender by
reason of an assignment made to such Foreign Lender at the Borrower’s request
pursuant to Section 2.19(b), (B) it is imposed on amounts payable to a Foreign
Lender by reason of any other assignment and does not exceed the amount for
which the assignor would have been indemnified pursuant to Section 2.17(a) or
(C) in the case of designation of a new lending office, it does not exceed the
amount for which such Foreign Lender would have been indemnified if it had not
designated a new lending office.

 

“Existing Credit Agreement” has the meaning set forth in the first “Whereas”
clause of this Agreement.

 

“Existing Letters of Credit” means the letters of credit issued prior to the
Effective Date pursuant to the Existing Credit Agreement, as identified on
Schedule 2.05.

 

“Existing Senior Unsecured Debt Documents” means (i) the 10.75% Senior Unsecured
Note Documents and (ii) the 9.75% Senior Unsecured Note Documents.

 

“Exposure” means, with respect to any Lender at any time, the sum of (i) the
aggregate outstanding principal amount of such Lender’s Revolving Loans and (ii)
such Lender’s LC Exposure and Swingline Exposure at such time.

 

11



--------------------------------------------------------------------------------

“Facility Availability” means, at any time, an amount equal to (i) the lesser of
(x) the aggregate amount of the Lenders’ Commitments at such time and (y) the
Borrowing Base, at such time, less (ii) the Total Outstanding Amount at such
time, less (iii) the Availability Block at such time.

 

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published on
such Business Day, the average (rounded upwards, if necessary, to the next 1/100
of 1%) of the quotations for such day for such transactions received by the
Administrative Agent from three Federal funds brokers of recognized standing
selected by it.

 

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System of the United States.

 

“Financial Matters Agreement” means the Financial Matters Agreement dated as of
December 31, 2001 by and between Marathon Oil Corporation and the Borrower
(formerly known as United States Steel LLC).

 

“Financial Officer” means the chief financial officer, treasurer, any assistant
treasurer, the controller or any assistant controller of the Borrower.

 

“Financing Transactions” means the execution, delivery and performance by the
Borrower of the Loan Documents to which it is to be a party, the borrowing of
Loans, the use of the proceeds thereof and the issuance of Letters of Credit
hereunder.

 

“Finished Goods Inventory” means finished goods to be sold by the Borrower in
the ordinary course of business, including plates, finished tubes, tin plates
and finished sheets, but excluding Semi-Finished Goods and Scrap Inventory and
Raw Materials Inventory.

 

“Fiscal Quarter” means a fiscal quarter of the Borrower.

 

“Fiscal Year” means a fiscal year of the Borrower.

 

“Fixed Charge Coverage Ratio” means, at the end of any Fiscal Quarter, the ratio
of (a) Consolidated EBITDAR to (b) Consolidated Fixed Charges, in each case for
the period of four consecutive Fiscal Quarters then ended; provided that, solely
for purposes of calculating the Fixed Charge Coverage Ratio at any time,
Consolidated EBITDAR and Consolidated Fixed Charges shall be calculated to
exclude the accounts of any Material Domestic Subsidiary that is not a
Subsidiary Guarantor at such time.

 

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction outside the United States.

 

“Foreign Subsidiary” means a Subsidiary (which may be a corporation, limited
liability company, partnership or other legal entity) organized under the laws
of a jurisdiction outside the United States, and conducting substantially all
its operations outside the United States.

 

“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States, applied on a basis consistent (except for changes
concurred in by the Borrower’s independent public accountants) with the most
recent audited consolidated financial statements of the Borrower and its
consolidated Subsidiaries delivered to the Lenders.

 

“Governmental Authority” means the government of the United States, any other
nation or any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.

 

12



--------------------------------------------------------------------------------

“Guarantee” by any Person (the “guarantor”) means any obligation, contingent or
otherwise, of the guarantor guaranteeing or having the economic effect of
guaranteeing any Debt or other debt-like obligations of any other Person (the
“primary obligor”) in any manner, whether directly or indirectly, and including
any obligation of the guarantor, direct or indirect, (a) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Debt or other
obligation or to purchase (or advance or supply funds for the purchase of) any
security for the payment thereof, (b) to purchase or lease property, securities
or services for the purpose of assuring the owner of such Debt or other
obligation of the payment thereof, (c) to maintain working capital, equity
capital or any other financial statement condition or liquidity of the primary
obligor so as to enable the primary obligor to pay such Debt or other obligation
or (d) as an account party in respect of any letter of credit or letter of
guaranty issued to support such Debt or other obligation; provided that the term
“Guarantee” shall not include endorsements for collection or deposit in the
ordinary course of business.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

“Hedging Agreement” means any interest rate protection agreement, foreign
currency exchange agreement, commodity price protection agreement or other
interest rate, currency exchange rate or commodity price hedging arrangement.

 

“Indemnified Taxes” means all Taxes except Excluded Taxes.

 

“Industrial Revenue Bond Obligations” means an obligation to a state or local
government unit that secures the payment of bonds issued by a state or local
government unit or any Debt incurred to refinance, in whole or in part, such
obligations.

 

“Ineligible Inventory” means all Qualified Inventory described in one or more of
the following clauses, without duplication:

 

(a)    Qualified Inventory that is not subject to a perfected first priority
Lien in favor of the Collateral Agent or that is subject to any Lien other than
the Liens permitted pursuant to Section 6.02; or

 

(b)    Qualified Inventory that is not located at or in transit to property that
is either owned or leased by the Borrower; provided that any Qualified Inventory
located at or in transit to property that is leased by the Borrower shall be
deemed “Ineligible Inventory” pursuant to this clause (b) unless the Borrower
shall have delivered to the Collateral Agent (which delivery may have occurred
prior to the Effective Date pursuant to the Existing Credit Agreement) a
Collateral Access Agreement (or, if applicable, a landlord waiver in form and
substance satisfactory to the Collateral Agent and the Co-Collateral Agent) with
respect to such leased location; and provided further that any Qualified
Inventory located at or in transit to a Third-Party Location shall not be deemed
“Ineligible Inventory” pursuant to this clause (b) on any date of determination
if (w) the value of such Qualified Inventory on such date of determination (as
reflected on the plant level records of the Borrower and consistent with the
Borrower’s current and historical accounting practices whereby manufactured
items are valued at pre-determined costs and purchased items are valued at
rolling average actual cost) is greater than $500,000, (x) the Borrower shall
have delivered to the Collateral Agent (which delivery may have occurred prior
to the Effective Date pursuant to the Existing Credit Agreement) a Collateral
Access Agreement with respect to such Third-Party Location, (y) the aggregate
number of Third-Party Locations designated by the Borrower as eligible locations
in respect of which Qualified Inventory shall be excluded from “Ineligible
Inventory” in reliance on this clause (b) does not exceed 100 on such date of
determination and (z) in the case of any Third Party Location owned or leased by
a Borrower Joint Venture, the terms of the joint venture arrangements in respect
of such Borrower Joint Venture are satisfactory to the Collateral Agent, the
Co-Collateral Agent and the Lenders; or

 

13



--------------------------------------------------------------------------------

(c)    Qualified Inventory that is on consignment and Qualified Inventory
subject to a negotiable document of title (as defined in the Uniform Commercial
Code as in effect from time to time in the State of New York); or

 

(d)    Qualified Inventory located on the premises of customers or vendors
(other than Outside Processors); or

 

(e)    Qualified Inventory comprised of Finished Goods Inventory and
Semi-Finished Goods and Scrap Inventory that has been written down pursuant to
the Borrower’s existing accounting procedures (as such existing accounting
procedures are set forth in Schedule 1.01(a) hereto); provided, however, that
the scrap value of such Qualified Inventory will be included in the calculation
of “Eligible Inventory”; or

 

(f)    Qualified Inventory that consists of maintenance spare parts; or

 

(g)    Qualified Inventory that is classified as supplies, and sundry in the
Borrower’s historical and current accounting records, including, but not limited
to, fuel oil, coal chemicals, metal products, miscellaneous, non-LIFO inventory,
store supplies, cleaning mixtures, lubricants and the like; or

 

(h)    Qualified Inventory that is billed not shipped Inventory; or

 

(i)    Qualified Inventory considered non-conforming, which shall mean, on any
date, all inventory classified as “non-prime” or “seconds” or other “off-spec”
Inventory, to the extent that such Qualified Inventory exceeds 3% of Total
Qualified Inventory; provided that the scrap value of such Qualified Inventory
shall be included in the calculation of Eligible Inventory. For purposes of this
clause (i), “Total Qualified Inventory” means all Raw Materials Inventory,
Finished Goods Inventory and Semi-Finished Goods and Scrap Inventory; or

 

(j)    Qualified Inventory that is not located in the United States; or

 

(k)    Qualified Inventory that is not owned solely by the Borrower, or as to
which the Borrower does not have good, valid and marketable title thereto; or

 

(l)    intercompany profit included in the value of Qualified Inventory; or

 

(m)    Qualified Inventory that consists of scale, slag and other by-products;
or

 

(n)    Qualified Inventory that consists of raw materials other than iron ore,
coke, coal, scrap, limestone, other alloys and fluxes; or

 

(o)    Qualified Inventory that does not otherwise conform to the
representations and warranties contained in this Agreement or the other Loan
Documents; or

 

(p)    depreciation included in the value of Qualified Inventory; or

 

(q)    non-production costs included in the value of Qualified Inventory;

 

(r)    slabs that are more than two months old and other semi-finished and
finished goods that are more than eight months old provided that the scrap value
of such inventory shall be included in the calculation of Eligible Inventory; or

 

(s)    such other Qualified Inventory as may be deemed ineligible by the
Collateral Agent and the Co-Collateral Agent from time to time in their sole
discretion.

 

14



--------------------------------------------------------------------------------

“Ineligible Receivables” shall be determined by the Collateral Agent and the
Co-Collateral Agent in their sole discretion upon the completion of collateral
review field work to be performed subsequent to the termination of the Effective
Date Receivables Financing and shall include such ineligibles based on
traditional asset based lending concepts, and any other ineligibles as may be
deemed appropriate at the sole discretion of the Collateral Agent and the
Co-Collateral Agent.

 

“Intercreditor Agreement” means the Intercreditor Agreement dated as of May 20,
2003 by and among JPMorgan Chase Bank, as a Funding Agent, The Bank of Nova
Scotia, as a Funding Agent and as Receivables Collateral Agent, JPMorgan Chase
Bank, as Lender Agent, U.S. Steel Receivables LLC, as Transferor, and United
States Steel Corporation, as Originator, as Initial Servicer and as Borrower
(and acknowledged and agreed by the Administrative Agent, the Collateral Agent
and the Co-Collateral Agent).

 

“Interest Election” means an election by the Borrower to change or continue the
Interest Type of a Borrowing in accordance with Section 2.07.

 

“Interest Payment Date” means (a) with respect to any Base Rate Loan, the last
day of each March, June, September and December, (b) with respect to any
Swingline Loan, the day on which such Loan is required to be repaid and (c) with
respect to any Eurodollar Loan, the last day of the Interest Period applicable
to the Borrowing of which such Loan is a part and, if such Interest Period is
longer than three months, each day during such Interest Period that occurs at
intervals of three months’ duration after the first day of such Interest Period.

 

“Interest Period” means, with respect to any Eurodollar Borrowing, the period
beginning on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one week or one, two, three or
six months thereafter, as the Borrower may elect; provided that (a) if any
Interest Period would end on a day other than a Business Day, such Interest
Period shall be extended to the next succeeding Business Day unless such next
succeeding Business Day would fall in the next calendar month, in which case
such Interest Period shall end on the next preceding Business Day and (b) any
Interest Period (other than a one week Interest Period) that commences on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the last calendar month of such Interest
Period) shall end on the last Business Day of the last calendar month of such
Interest Period. For purposes hereof, the date of a Borrowing initially shall be
the date on which such Borrowing is made and thereafter shall be deemed to be
the effective date of the most recent conversion or continuation of such
Borrowing.

 

“Interest Type”, when used with respect to any Loan or Borrowing, refers to
whether the rate of interest on such Loan, or on the Loans comprising such
Borrowing, is determined by reference to the Adjusted LIBO Rate or the Alternate
Base Rate.

 

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended from
time to time.

 

“Inventory” has the meaning set forth in Article 9 of the Uniform Commercial
Code as in effect from time to time in the State of New York.

 

“Investment Grade Rating” means a rating equal to or higher than Baa3 (or the
equivalent) by Moody’s and BBB- (or the equivalent) by S&P.

 

“LC Disbursement” means a payment made by the LC Issuing Bank in respect of a
drawing under a Letter of Credit.

 

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all Letters of Credit outstanding at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrower at such time. The LC Exposure of any Revolving Lender at any time will
be its Percentage of the total LC Exposure at such time.

 

15



--------------------------------------------------------------------------------

“LC Issuing Bank” means JPMorgan Chase Bank and any other Lender that may agree
to issue letters of credit hereunder, in each case in its capacity as an issuer
of a Letter of Credit, and their respective successors in such capacity as
provided in Section 2.05(i). The LC Issuing Bank may, in its discretion, arrange
for one or more Letters of Credit to be issued by its Affiliates, in which case
the term “LC Issuing Bank” shall include each such Affiliate with respect to
Letters of Credit issued by it.

 

“LC Reimbursement Obligations” means, at any time, all obligations of the
Borrower to reimburse the LC Issuing Bank for amounts paid by it in respect of
drawings under Letters of Credit, including any portion of such obligations to
which Lenders have become subrogated by making payments to the LC Issuing Bank
pursuant to Section 2.05(e).

 

“Lender Affiliate” means, with respect to any Lender, (i) an Affiliate of such
Lender or (ii) any entity (other than a natural person) that is engaged in
making, purchasing, holding or otherwise investing in bank loans and similar
extensions of credit in the ordinary course of its business and is administered
or managed by (a) such Lender, (b) an Affiliate of such Lender or (c) an entity
or an Affiliate of an entity that administers or manages such Lender.

 

“Lender Parties” means the Lenders, the LC Issuing Bank and the Agents.

 

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment, other than any such
Person that ceases to be a party hereto pursuant to an Assignment. Unless the
context requires otherwise, the term “Lenders” includes the Swingline Lender.

 

“Letter of Credit” means any letter of credit issued pursuant to this Agreement.

 

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the rate appearing on Page 3750 of the Dow Jones Market Service (or on
any successor or substitute page of such Service, or any successor to or
substitute for such Service, providing rate quotations comparable to those
currently provided on such page of such Service, as determined by the
Administrative Agent from time to time for purposes of providing quotations of
interest rates applicable to dollar deposits in the London interbank market) at
approximately 11:00 a.m., London time, two Business Days before the beginning of
such Interest Period, as the rate for dollar deposits with a maturity comparable
to such Interest Period. If such rate is not available at such time for any
reason, then the “LIBO Rate” with respect to such Eurodollar Borrowing for such
Interest Period shall be the rate at which dollar deposits of $5,000,000 and for
a maturity comparable to such Interest Period are offered by the principal
London office of the Administrative Agent in immediately available funds in the
London interbank market at approximately 11:00 a.m., London time, two Business
Days before the beginning of such Interest Period.

 

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.

 

“Like-Kind Exchange” means the disposition of property in exchange for similar
property or for cash proceeds in a transaction qualifying as a like-kind
exchange pursuant to Section 1031 of the Internal Revenue Code of 1986 (or any
successor provision).

 

“Loan Documents” means this Agreement, any promissory note issued by the
Borrower pursuant to Section 2.09(e), the Letters of Credit, the Security
Documents and the Subsidiary Guarantee Agreements (if any).

 

“Loans” means loans made by the Lenders to the Borrower pursuant to this
Agreement. Unless the context requires otherwise, the term “Loans” includes
Swingline Loans.

 

16



--------------------------------------------------------------------------------

“Long-Term Debt” means any Debt that, in accordance with GAAP, constitutes (or,
when incurred, constituted) a long-term liability.

 

“Marathon Oil Corporation” means Marathon Oil Corporation, a Delaware
corporation (formerly known as USX Corporation), together with its successors.

 

“Mark-to-Market” has the meaning specified in Section 1 of the Security
Agreement.

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, properties, assets, financial condition, contingent liabilities or
material agreements of the Borrower and its Subsidiaries taken as a whole, (b)
the ability of the Borrower to perform any of its obligations under any Loan
Document or (c) the rights of or benefits available to any Lender Party under,
or the validity or enforceability of, any Loan Document.

 

“Material Debt” means Debt (other than obligations in respect of the Loans and
Letters of Credit), or obligations in respect of one or more Hedging Agreements,
of any one or more of the Borrower and its Restricted Subsidiaries in an
aggregate principal amount exceeding $20,000,000. For purposes of determining
Material Debt, the “principal amount” of the obligations of the Borrower or any
Restricted Subsidiary in respect of any Hedging Agreement at any time will be
the maximum aggregate amount (after giving effect to any enforceable netting
agreements) that the Borrower or such Subsidiary would be required to pay if
such Hedging Agreement were terminated at such time in circumstances in which
the Borrower or such Subsidiary was the defaulting party.

 

“Material Domestic Subsidiary” means any Domestic Subsidiary that owns or
acquires any Principal Property.

 

“Maturity Date” means October 22, 2009 (or, if such day is not a Business Day
with respect to Eurodollar Loans, the next preceding day that is a Business Day
with respect to Eurodollar Loans).

 

“Maximum Facility Availability” means, at any date, an amount equal to (i) the
lesser of (x) the aggregate amount of the Lenders’ Commitments on such date and
(y) the Borrowing Base on such date, less (ii) the Availability Block on such
date.

 

“Mining Business Asset Sale” means the sale by the Borrower and certain of its
Subsidiaries of all of their respective coal and related mining operating
assets, which sale was consummated on June 30, 2003 pursuant to an Asset
Purchase Agreement dated May 23, 2003.

 

“Moody’s” means Moody’s Investors Service, Inc.

 

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

 

“National Steel Acquisition” means the acquisition of the National Steel Assets
by the Borrower in a sale pursuant to Section 363 of Title 11 of the United
States Code, pursuant to the terms of the National Steel Asset Purchase
Agreement.

 

“National Steel Asset Purchase Agreement” means the Asset Purchase Agreement
dated as of April 21, 2003 by and among the Borrower, National Steel Corporation
and the subsidiaries of National Steel Corporation set forth on the signature
pages thereof, as amended, supplemented or otherwise modified from time to time
prior to the Original Effective Date.

 

“National Steel Assets” means the steel-making and related assets of National
Steel Corporation and certain of its Subsidiaries identified on Schedule 1.01(b)
hereto.

 

17



--------------------------------------------------------------------------------

“Original Effective Date” means May 20, 2003, the date on which each of the
conditions specified in Section 4.01 of the Existing Credit Agreement was
satisfied (or waived in accordance with Section 9.02 of the Existing Credit
Agreement).

 

“Other Taxes” means any and all present or future recording, stamp, documentary,
excise, transfer, sales, property or similar taxes, charges or levies arising
from any payment made under any Loan Document or from the execution, delivery or
enforcement of, or otherwise with respect to, any Loan Document.

 

“Outside Processor” means any Person that provides processing services with
respect to Qualified Inventory owned by the Borrower and on whose premises
Qualified Inventory is located, which premises are neither owned nor leased by
the Borrower.

 

“Participants” has the meaning specified in Section 9.04(e).

 

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

 

“Percentage” means, with respect to any Lender, the percentage of the total
Commitments represented by such Lender’s Commitment. If the Commitments have
terminated or expired, the Percentages will be determined based on the
Commitments most recently in effect, adjusted to give effect to any assignments.

 

“Perfection Certificate” means a certificate in the form of Exhibit A to the
Security Agreement or any other form approved by the Administrative Agent.

 

“Permitted Investments” means any of the following: (i) any investment in direct
obligations of the United States of America or any agency thereof; (ii)
investments in time deposit accounts, certificates of deposit and money market
deposits maturing within 180 days of the date of acquisition thereof issued by
any Lender or a bank or trust company which is organized under the laws of the
United States of America, any State thereof or any foreign country recognized by
the United States of America, and which bank or trust company has capital,
surplus and undivided profits aggregating in excess of $500,000,000 (or the
foreign currency equivalent thereof) and whose long-term debt is rated “A” (or
such similar equivalent rating) or higher by at least one nationally recognized
statistical rating organization (as defined in Rule 436 under the Exchange Act)
or any money market fund sponsored by a registered broker dealer or mutual fund
distributor; (iii) repurchase obligations with a term of not more than 45 days
for underlying securities of the types described in clause (i) above entered
into with a Lender or a bank meeting the qualifications described in clause (ii)
above; (iv) investments in commercial paper, maturing not more than 90 days
after the date of acquisition, issued by a corporation (other than an Affiliate
of the Borrower) organized and in existence under the laws of the United States
of America or any foreign country recognized by the United States of America
with a rating at the times as of which any investment therein is made of “P-1”
(or higher) by Moody’s or “A-1” (or higher) by S&P; (v) investments in
securities with maturities of six months or less from the date of acquisition
issued or fully guaranteed by any state, commonwealth or territory of the United
States of America, or by any political subdivision or taxing authority thereof,
and rated at least “A” by S&P or “A” by Moody’s; (vi) overnight investments with
banks rated “B” or better by Fitch, Inc.; (vii) in the case of a Restricted
Subsidiary that is a Foreign Subsidiary, investments of the type and maturity
described in clauses (i) through (vi) above of foreign obligors, which
investments or obligors (or the parents of such obligors) have ratings described
in such clauses or equivalent ratings from comparable foreign rating agencies;
and (viii) deposits in foreign financial institutions not meeting the standards
set forth in clause (ii) above, to the extent that such deposits do not at any
time exceed $25,000,000 in the aggregate.

 

“Permitted Liens” means:

 

(a)    Liens imposed by law for taxes that are not yet due or are being
contested in compliance with Section 5.05;

 

18



--------------------------------------------------------------------------------

(b)    carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and
other like Liens imposed by law, arising in the ordinary course of business and
securing obligations that are not overdue by more than 30 days or are being
contested in compliance with Section 5.05;

 

(c)    pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations (including, without limitation, deposits made in
the ordinary course of business to cash collateralize letters of credit
described in the parenthetical in clause (i) of the definition of “Debt”);

 

(d)    deposits to secure the performance of bids, trade contracts, leases,
Hedging Agreements, statutory obligations, surety and appeal bonds, performance
bonds and other obligations of a like nature, and Liens imposed by statutory or
common law relating to banker’s liens or rights of setoff or similar rights
relating to deposit accounts, in each case in the ordinary course of business;

 

(e)    Liens arising in the ordinary course of business in favor of issuers of
documentary letters of credit;

 

(f)    judgment liens in respect of judgments that do not constitute an Event of
Default under clause (i) of Article 7; and

 

(g)    easements, zoning restrictions, rights-of-way, licenses, reservations,
minor irregularities of title and similar encumbrances on real property imposed
by law or arising in the ordinary course of business that do not secure any
monetary obligation and do not materially detract from the value of the affected
property or interfere with the ordinary conduct of business of the Borrower or
any Restricted Subsidiary;

 

provided that the term “Permitted Liens” shall not include any Lien that secures
Debt.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any employee pension benefit plan (except a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Internal
Revenue Code or Section 302 of ERISA, and in respect of which the Borrower or
any ERISA Affiliate is (or, if such plan were terminated, would under Section
4069 of ERISA be deemed to be) a “contributing sponsor” as defined in Section
4001(a)(13) of ERISA.

 

“Prevailing Eastern Time” means “eastern standard time” as defined in 15 USC
§263 as modified by 15 USC §260a.

 

“Pricing Schedule” means the Pricing Schedule attached hereto.

 

“Prime Rate” means, for any day, the rate of interest per annum then most
recently publicly announced by JPMorgan Chase Bank as its prime rate in effect
at its principal office in New York City. Each change in the Prime Rate will be
effective for purposes hereof from and including the date such change is
publicly announced as being effective.

 

“Principal Property” means (a) on any date of determination, assets or
properties constituting all or substantially all of any facility (e.g., Gary
Works) that is, on such date of determination, located in the United States,
owned (either directly or indirectly through one or more Subsidiaries) only by
the Borrower and used solely to produce flat-rolled steel from raw materials,
including properties consisting of blast furnaces, basic oxygen furnaces and
casters and (b) on any date of determination when Foreign Subsidiaries
collectively account for more than 33% of the Borrower’s consolidated EBITDA,
assets or property constituting all or substantially all of any facility that
is, on such date of determination, located outside of the United States, owned
(either directly or indirectly through one or more Subsidiaries) only by the
Borrower and used solely to produce flat-rolled steel from raw materials,
including properties consisting of blast furnaces, basic oxygen furnaces and
casters.

 

19



--------------------------------------------------------------------------------

“Qualified Inventory” means all Raw Materials Inventory, Semi-Finished Goods and
Scrap Inventory and Finished Goods Inventory held by the Borrower in the normal
course of business and owned solely by the Borrower (per plant level records
whereby manufactured items are valued at pre-determined costs and purchased
items are valued at rolling average actual cost).

 

“Qualified Receivables” means all Receivables that are directly created by the
Borrower in the ordinary course of business arising out of the sale of goods or
rendition of services by the Borrower, which are at all times acceptable to the
Collateral Agent and the Co-Collateral Agent in all respects in the exercise of
their reasonable judgment and the customary credit policies of the Collateral
Agent and the Co-Collateral Agent.

 

“Rating Agency” means each of S&P and Moody’s.

 

“Raw Materials Inventory” means any raw materials used or consumed in the
manufacture or production of other inventory including, without limitation, iron
ore and sinter, coke, coal, limestone and other alloys and fluxes, but excluding
steel scrap and iron scrap (it being understood that steel scrap and iron scrap
shall be included in Inventory not constituting “Raw Materials”).

 

“Receivables” means any account or payment intangible (each as defined in the
Uniform Commercial Code as in effect from time to time in the State of New York)
and any other right, title or interest which, in accordance with GAAP, would be
included in receivables on a consolidated balance sheet of the Borrower.

 

“Receivables Financing” means any receivables securitization program or other
type of accounts receivable financing transaction by the Borrower or any of its
Restricted Subsidiaries; provided that substantially all Debt incurred in
connection therewith (other than Debt of a Special Purpose Financing Subsidiary)
arises from a transfer of accounts receivable which is intended by the parties
thereto to be treated as a sale.

 

“Receivables Purchase Agreement” means the Amended and Restated Receivables
Purchase Agreement dated as of November 28, 2001 among U.S. Steel Receivables
LLC, as seller, the Borrower, as initial servicer and in its individual
capacity, The Bank of Nova Scotia, as collateral agent, JPMorgan Chase Bank, as
a committed purchaser and a funding agent, and the various other Persons from
time to time party thereto, as amended, supplemented or modified from time to
time (subject to Section 5.13 hereof), entered into in connection with the
Effective Date Receivables Financing.

 

“Reduced Availability Period” means a period beginning on each day on which
Average Facility Availability is (or, after giving pro forma effect to the
transaction in question would be) less than $100,000,000, and ending on the last
day of the earliest succeeding calendar month when Average Facility Availability
has been equal to or greater than $100,000,000 daily for six consecutive full
calendar months.

 

“Register” has the meaning specified in Section 9.04(c).

 

“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System, as in effect from time to time.

 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and its Affiliates.

 

“Required Lenders” means, at any time, Lenders having aggregate Exposures and
unused Commitments representing more than 50% of the sum of all Exposures and
unused Commitments at such time; provided that, at any time when there are more
than three Lenders party hereto, the “Required Lenders” shall be comprised of a
minimum of three Lenders.

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interest in the
Borrower, or any payment (whether in cash, securities or

 

20



--------------------------------------------------------------------------------

other property) or incurrence of an obligation by the Borrower or any of its
Restricted Subsidiaries, including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any Equity Interest in the Borrower (including, for this purpose,
any payment in respect of any Equity Interest under a Synthetic Purchase
Agreement).

 

“Restricted Subsidiary” means any Subsidiary that is not an Unrestricted
Subsidiary.

 

“Revolving Availability Period” means the period from and including the
Effective Date to but excluding the Maturity Date (or, if earlier, the date on
which all outstanding Commitments terminate).

 

“Revolving Loan” means a Loan made pursuant to Section 2.02.

 

“S&P” means Standard & Poor’s.

 

“SEC” means the United States Securities and Exchange Commission.

 

“Secured Derivative Obligations” has the meaning specified in Section 1 of the
Security Agreement.

 

“Secured Obligations” has the meaning specified in Section 1 of the Security
Agreement.

 

“Secured Parties” has the meaning specified in Section 1 of the Security
Agreement.

 

“Security Agreement” means the Amended and Restated Security Agreement dated as
of May 20, 2003, and amended and restated as of October 22, 2004, among the
Borrower and the Collateral Agent, substantially in the form of Exhibit C.

 

“Security Documents” means the Security Agreement, the Intercreditor Agreement
and each other security agreement, instrument or document executed and delivered
pursuant to Section 5.12 to secure any of the Secured Obligations.

 

“Semi-Finished Goods and Scrap Inventory” means semi-finished goods produced by
the Borrower in the ordinary course of business, including slabs, blooms, coiled
strip, black plate, sheets hot rolled and cold rolled, unfinished tubes, scrap
and pig iron.

 

“Senior Debt Rating” means a rating of the Borrower’s senior long-term debt
which is not secured or supported by a guarantee, letter of credit or other form
of credit enhancement; provided that if a Senior Debt Rating by a Rating Agency
is required to be at or above a specified level and such Rating Agency shall
have changed its system of classifications after the date hereof, the
requirement will be met if the Senior Debt Rating by such Rating Agency is at or
above the new rating which most closely corresponds to the specified level under
the old rating system; and provided further that the Senior Debt Rating in
effect on any date is that in effect at the close of business on such date.

 

“Significant Subsidiary” of any Person means any subsidiary of such Person,
whether now or hereafter owned, formed or acquired which, at the time of
determination is a “significant subsidiary” of such Person, as such term is
defined on the date of this Amended Agreement in Regulation S-X of the SEC (a
copy of which is attached as Exhibit G), except that “5 percent” will be
substituted for “10 percent” in each place where it appears in such definition
of “significant subsidiary”; provided, however, that an Unrestricted Subsidiary
of the Borrower shall not be a “Significant Subsidiary”.

 

“Special Purpose Financing Subsidiary” means a Subsidiary of the Borrower which
is a special-purpose company created and used solely for purposes of effecting a
Receivables Financing.

 

“Statutory Reserve Adjustment” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve

 

21



--------------------------------------------------------------------------------

percentages (including any marginal, special, emergency or supplemental
reserves) expressed as a decimal established by the Federal Reserve Board to
which the Administrative Agent is subject with respect to eurocurrency funding
(currently referred to as “Eurocurrency Liabilities” in Regulation D of the
Federal Reserve Board). Such reserve percentages will include those imposed
pursuant to such Regulation D. Eurodollar Loans will be deemed to constitute
eurocurrency funding and to be subject to such reserve requirements without
benefit of or credit for proration, exemptions or offsets that may be available
from time to time to any Lender under such Regulation D or any comparable
regulation. The Statutory Reserve Adjustment will be adjusted automatically on
and as of the effective date of any change in any applicable reserve percentage.

 

“subsidiary” means, with respect to any Person (the “parent”) at any date, (a)
any corporation, limited liability company, partnership or other entity the
accounts of which would be consolidated with those of the parent in the parent’s
consolidated financial statements if such financial statements were prepared in
accordance with GAAP as of such date and (b) any other corporation, limited
liability company, partnership or other entity (i) of which securities or other
ownership interests (x) representing more than 50% of the ordinary voting power
or, in the case of a partnership, more than 50% of the general partnership
voting interests or (y) otherwise having ordinary voting power to elect a
majority of the board of directors or other persons performing similar
functions, are, as of such date, owned, controlled or held, or (ii) that is
otherwise Controlled (pursuant to clause (b) of the definition of “Control”) as
of such date, by the parent and/or one or more of its subsidiaries.

 

“Subsidiary” means any subsidiary of the Borrower.

 

“Subsidiary Guarantor” means each Material Domestic Subsidiary that has executed
and delivered to the Administrative Agent a Subsidiary Guarantee Agreement.

 

“Subsidiary Guarantee Agreement” means a guarantee agreement substantially in
the form of Exhibit E hereto.

 

“Swingline Exposure” means, at any time, the aggregate outstanding principal
amount of the Swingline Loans at such time. The Swingline Exposure of any Lender
at any time will be its Percentage of the total Swingline Exposure at such time.

 

“Swingline Lender” means JPMorgan Chase Bank, in its capacity as the lender of
Swingline Loans hereunder.

 

“Swingline Loan” means a Loan made pursuant to Section 2.04.

 

“Synthetic Purchase Agreement” means any swap, derivative or other agreement or
combination of agreements pursuant to which the Borrower or a Restricted
Subsidiary is or may become obligated to make (i) any payment in connection with
the purchase by any third party, from a Person other than the Borrower or a
Restricted Subsidiary, of any Equity Interest or (ii) any payment (other than on
account of a permitted purchase by it of any Equity Interest) the amount of
which is determined by reference to the price or value at any time of any Equity
Interest; provided that no phantom stock or similar plan providing for payments
only to current or former directors, officers or employees of the Borrower or
its Restricted Subsidiaries (or their heirs or estates) will be deemed to be a
Synthetic Purchase Agreement.

 

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.

 

“Third-Party Location” means any property that is either owned or leased by (a)
a Third-Party Warehouseman, (b) an Outside Processor, or (c) a Borrower Joint
Venture.

 

“Third-Party Warehouseman” means any Person on whose premises Qualified
Inventory is located, which premises are neither owned nor leased by the
Borrower, any customer of or vendor to the Borrower, or an Outside Processor.

 

22



--------------------------------------------------------------------------------

“Threshold Availability Period” means a period when no Reduced Availability
Period is in effect.

 

“Total Outstanding Amount” means, at any date, the aggregate Exposures of all
Lenders at such date.

 

“Transaction Liens” means the Liens on Collateral granted by the Borrower under
the Security Documents.

 

“Tubular Line of Business” means all assets and liabilities of the Borrower or
any of its Restricted Subsidiaries primarily related to their tubular products
business.

 

“United States” means the United States of America.

 

“Unrestricted Subsidiary” means any Subsidiary designated by the Borrower’s
board of directors as an Unrestricted Subsidiary pursuant to Section 5.14
subsequent to the date of this Amended Agreement.

 

“USS Holdings” means U. S. Steel Holdings, Inc., a Delaware corporation, and
each of its subsidiaries that (i) is organized under the laws of the State of
Delaware and (ii) does not engage in any business or conduct any activity or own
any assets, other than (x) the holding, directly or indirectly, of investments
in Foreign Subsidiaries and the holding companies through which such investments
in Foreign Subsidiaries may be held, and (y) the performance of ministerial
activities incidental thereto.

 

“USSK” means U.S. Steel Košice, s.r.o, a company organized under the laws of The
Slovak Republic.

 

“Valuation Reserves” means the sum of the following:

 

(a)    a favorable variance reserve for variances between pre-determined cost
and actual costs;

 

(b)    a calculated revaluation reserve, as determined by the Collateral Agent
and the Co-Collateral Agent in their sole discretion;

 

(c)    a reserve for costs incurred at headquarters which are allocated to
Inventory;

 

(d)    a lower of cost or market reserve which includes all Inventory sold for
less than pre-determined cost as deemed appropriate by the Collateral Agent and
the Co-Collateral Agent in their sole discretion;

 

(e)    a reserve for iron ore transportation costs, as determined by the
Collateral Agent and the Co-Collateral Agent in their sole discretion; and

 

(f)    such other reserves as may be deemed appropriate by the Collateral Agent
and the Co-Collateral Agent from time to time in their sole discretion.

 

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

 

Section 1.02.  Classification of Loans and Borrowings.  For purposes of this
Agreement, Loans and Borrowings may be classified by Interest Type (e.g., a
“Eurodollar Loan” or a “Eurodollar Borrowing”).

 

Section 1.03.  Terms Generally.  The definitions of terms herein (including
those incorporated by reference to another document) apply equally to the
singular and plural forms of the terms defined. Whenever the context may
require, any pronoun includes the corresponding masculine, feminine and neuter
forms. The words “include”, “includes” and “including” shall be deemed to be
followed by the phrase “without limitation”. The word “will” shall be construed
to have the same meaning and effect as the word “shall”. Unless the context
requires otherwise, (a) any definition of or reference to any agreement,
instrument or other document herein shall

 

23



--------------------------------------------------------------------------------

be construed as referring to such agreement, instrument or other document as
from time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, (c) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement and (e) the word “property” shall be construed to refer to any
and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights.

 

Section 1.04.  Accounting Terms; Changes in GAAP.  Except as otherwise expressly
provided herein, all terms of an accounting or financial nature shall be
construed in accordance with GAAP as in effect from time to time; provided that,
if the Borrower notifies the Administrative Agent that the Borrower requests an
amendment of any provision hereof to eliminate the effect of any change
occurring after the date hereof in GAAP or in the application thereof (or if the
Administrative Agent notifies the Borrower that the Required Lenders request an
amendment of any provision hereof for such purpose), regardless of whether such
notice is given before or after such change in GAAP or in the application
thereof, then such provision shall be applied on the basis of GAAP as in effect
and applied immediately before such change shall have become effective until
such notice shall have been withdrawn or such provision amended in accordance
herewith.

 

ARTICLE 2

THE CREDITS

 

Section 2.01.  Commitments.  (a) Subject to the terms and conditions set forth
herein, each Lender agrees to make Revolving Loans to the Borrower from time to
time during the Revolving Availability Period in an aggregate principal amount
that will not at any time result in (A) such Lender’s Exposure exceeding its
Commitment or (B) the Total Outstanding Amount exceeding the Maximum Facility
Availability then in effect. Within the foregoing limits and subject to the
terms and conditions set forth herein, the Borrower may borrow, prepay and
reborrow Revolving Loans.

 

(b)    The Commitments of the Lenders are several, i.e., the failure of any
Lender to make any Loan required to be made by it shall not relieve any other
Lender of its obligations hereunder, and no Lender shall be responsible for any
other Lender’s failure to make Loans as and when required hereunder.

 

Section 2.02.  Revolving Loans.  (a) Each Revolving Loan shall be made as part
of a Borrowing consisting of Loans of the same Interest Type made by the Lenders
ratably in accordance with their respective Commitments, as the Borrower may
request (subject to Section 2.14) in accordance herewith. Each Lender at its
option may make any Eurodollar Loan by causing any domestic or foreign branch or
Affiliate of such Lender to make such Loan. Any exercise of such option shall
not affect the Borrower’s obligation to repay such Loan as provided herein.

 

(b)    At the beginning of each Interest Period for any Eurodollar Borrowing,
the aggregate amount of such Borrowing shall be an integral multiple of
$1,000,000 and not less than $5,000,000. When each Base Rate Borrowing is made,
the aggregate amount of such Borrowing shall be an integral multiple of
$1,000,000 and not less than $5,000,000; provided that a Base Rate Borrowing may
be in an aggregate amount that (i) is equal to the entire unused balance of the
Commitments or (ii) is required to finance the reimbursement of an LC
Disbursement as contemplated by Section 2.05(e). Borrowings of more than one
Interest Type may be outstanding at the same time; provided that there shall not
at any time be more than a total of seven Eurodollar Borrowings outstanding.

 

(c)    Notwithstanding any other provision hereof, the Borrower will not be
entitled to request, or to elect to convert or continue, any Eurodollar
Borrowing if the Interest Period requested with respect thereto would end after
the Maturity Date.

 

24



--------------------------------------------------------------------------------

Section 2.03.  Requests to Borrow Revolving Loans.  To request a Revolving
Borrowing, the Borrower shall notify the Administrative Agent of such request by
telephone (a) in the case of a Eurodollar Borrowing, not later than 11:00 a.m.,
Prevailing Eastern Time, three Business Days before the date of the proposed
Borrowing or (b) in the case of a Base Rate Borrowing, not later than noon,
Prevailing Eastern Time, on the date of the proposed Borrowing. Each such
telephonic Borrowing Request shall be irrevocable and shall be confirmed
promptly by hand delivery or telecopy to the Administrative Agent of a written
Borrowing Request in a form approved by the Administrative Agent and signed by
the Borrower. Each such telephonic and written Borrowing Request shall specify
the following information in compliance with Section 2.02:

 

(i)    the aggregate amount of such Borrowing;

 

(ii)    the date of such Borrowing, which shall be a Business Day;

 

(iii)    whether such Borrowing is to be a Base Rate Borrowing or a Eurodollar
Borrowing;

 

(iv)    in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
“Interest Period”; and

 

(v)    the location and number of the Borrower’s account to which funds are to
be disbursed, which shall comply with the requirements of Section 2.06.

 

If no election as to the Interest Type of a Borrowing is specified, the
requested Borrowing will be a Base Rate Borrowing. If no Interest Period with
respect to a requested Eurodollar Borrowing is specified, the Borrower will be
deemed to have selected an Interest Period of one month’s duration. Promptly
after it receives a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender as to the details of such
Borrowing Request and the amount of such Lender’s Loan to be made pursuant
thereto.

 

Section 2.04.  Swingline Loans.  (a) Subject to the terms and conditions set
forth herein, the Swingline Lender agrees to make Swingline Loans to the
Borrower from time to time during the Revolving Availability Period, in each
case in an amount that (i) is an integral multiple of $100,000 and not less than
$300,000, (ii) will not result in the aggregate outstanding principal amount of
all Swingline Loans exceeding $25,000,000 and (iii) will not result in the Total
Outstanding Amount exceeding the Maximum Facility Availability then in effect;
provided that the Swingline Lender will not be required to make a Swingline Loan
to refinance an outstanding Swingline Loan. Within the foregoing limits and
subject to the terms and conditions set forth herein, the Borrower may borrow,
prepay and reborrow Swingline Loans.

 

(b)    To request a Swingline Loan, the Borrower shall notify the Administrative
Agent of such request by telephone (confirmed by telecopy or e-mail
transmission), not later than 3:00 p.m., Prevailing Eastern Time, on the
proposed date of borrowing. Each such notice shall be irrevocable and shall
specify the requested date (which shall be a Business Day) and amount of the
requested Swingline Loan. The Administrative Agent shall promptly advise the
Swingline Lender of any such notice received from the Borrower. The Swingline
Lender shall make each Swingline Loan available to the Borrower by means of a
credit to the Borrower’s general deposit account with the Swingline Lender (or,
if such Swingline Loan is made to finance the reimbursement of an LC
Disbursement as provided in Section 2.05(e), by remittance to the LC Issuing
Bank) by 5:00 p.m., Prevailing Eastern Time, on the requested date of such
Swingline Loan. Each Swingline Loan shall bear interest at the rate specified in
Section 2.13(c).

 

(c)    The Borrower unconditionally promises to pay to the Swingline Lender the
then unpaid principal amount of each Swingline Loan on the earlier of the
Maturity Date and the fifth Business Day after such Swingline Loan is made;
provided that on each day that a Borrowing of Revolving Loans is made, the
Borrower shall repay all Swingline Loans that were outstanding when such
Borrowing was requested.

 

(d)    The Borrower will have the right at any time to prepay any Swingline Loan
in full or in part in an amount that is an integral multiple of $100,000 and not
less than $300,000. The Borrower shall notify the

 

25



--------------------------------------------------------------------------------

Swingline Lender and the Administrative Agent, by telephone (confirmed by
telecopy or e-mail transmission), of the date and amount of any such prepayment
not later than noon on the date of prepayment. Each such prepayment shall be
made directly to the Swingline Lender and shall be accompanied by accrued
interest on the amount prepaid.

 

(e)    The Swingline Lender may, by written notice given to the Administrative
Agent not later than 3:00 p.m., Prevailing Eastern Time, on any Business Day,
require the Lenders to acquire participations on such Business Day in all or a
portion of the Swingline Loans then outstanding. Such notice shall specify the
aggregate amount of Swingline Loans in which Lenders will participate. Promptly
after it receives such notice, the Administrative Agent shall notify each Lender
as to the details thereof and such Lender’s Percentage of such aggregate amount
of Swingline Loans. Each Lender agrees, upon receipt of such notification, to
pay to the Administrative Agent, for the account of the Swingline Lender, such
Lender’s Percentage of such aggregate amount of Swingline Loans. Each Lender’s
obligation to acquire participations in Swingline Loans pursuant to this
subsection is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including the occurrence and continuance of a Default
or any reduction or termination of the Commitments, and each payment by a Lender
to acquire such participations shall be made without any offset, abatement,
withholding or reduction whatsoever. Each Lender shall comply with its
obligation under this subsection by wire transfer of immediately available
funds, in the same manner as provided in Section 2.06 with respect to Loans made
by such Lender (and Section 2.06(b) shall apply, mutatis mutandis, to the
payment obligations of the Lenders under this subsection), and the
Administrative Agent shall promptly pay to the Swingline Lender the amounts so
received by it from the Lenders. The Administrative Agent shall notify the
Borrower of any participations in Swingline Loans acquired pursuant to this
subsection, and thereafter payments in respect of such Swingline Loans shall be
made to the Administrative Agent and not to the Swingline Lender. Any amounts
received by the Swingline Lender from the Borrower (or any other party on behalf
of the Borrower) in respect of a Swingline Loan after the Swingline Lender
receives the proceeds of a sale of participations therein shall be promptly
remitted to the Administrative Agent, which shall promptly remit any such
amounts received by it to the Lenders that shall have made payments pursuant to
this subsection and to the Swingline Lender, as their interests may appear. The
purchase of participations in Swingline Loans pursuant to this subsection will
not relieve the Borrower of any default in the payment thereof.

 

Section 2.05.  Letters of Credit.  (a) General.  On the Effective Date, the LC
Issuing Bank shall be deemed, without further action by any party hereto, to
have sold to each of the Lenders, and each of the Lenders shall be deemed,
without further action by any party hereto, to have purchased from the LC
Issuing Bank, a participation (on the terms specified in this Section) in each
Existing Letter of Credit equal to such Lender’s Percentage thereof.
Concurrently with such sale, the participations sold to the Existing Lenders
pursuant to the terms of the Existing Credit Agreement shall be automatically
cancelled without further action by any of the parties hereto. Each Lender
acknowledges and agrees that its obligation to acquire participations in
Existing Letters of Credit pursuant to this subsection is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each payment by a Lender to acquire
such participations shall be made without any offset, abatement, withholding or
reduction whatsoever. Subject to the terms and conditions set forth herein, the
Borrower may request the issuance of Letters of Credit for its own account, in a
form reasonably acceptable to the Administrative Agent and the LC Issuing Bank,
from time to time during the Revolving Availability Period. If the terms and
conditions of any form of letter of credit application or other agreement
submitted by the Borrower to, or entered into by the Borrower with, the LC
Issuing Bank relating to any Letter of Credit are not consistent with the terms
and conditions of this Agreement, the terms and conditions of this Agreement
shall control.

 

(b)    Notice of Issuance, Amendment, Renewal or Extension; Certain
Conditions.  To request the issuance of a Letter of Credit (or the amendment,
renewal or extension of an outstanding Letter of Credit), the Borrower shall
hand deliver or telecopy (or transmit by electronic communication, if
arrangements for doing so have been approved by the LC Issuing Bank) to the LC
Issuing Bank and the Administrative Agent (reasonably in advance of the
requested date of issuance, amendment, renewal or extension) a notice requesting
the issuance of a Letter

 

26



--------------------------------------------------------------------------------

of Credit, or identifying the Letter of Credit to be amended, renewed or
extended, and specifying the requested date of issuance, amendment, renewal or
extension (which shall be a Business Day), the date on which such Letter of
Credit is to expire (which shall comply with Section 2.05(c)), the amount of
such Letter of Credit, the name and address of the beneficiary thereof and such
other information as shall be necessary to prepare, amend, renew or extend such
Letter of Credit. If requested by the LC Issuing Bank, the Borrower also shall
submit a letter of credit application on the LC Issuing Bank’s standard form
(with such changes as are agreed by such LC Issuing Bank and the Borrower) in
connection with any request for a Letter of Credit. A Letter of Credit shall be
issued, amended, renewed or extended only if (and upon issuance, amendment,
renewal or extension of each Letter of Credit the Borrower shall be deemed to
represent and warrant that), after giving effect to such issuance, amendment,
renewal or extension, (i) the LC Exposure will not exceed $300,000,000 and (ii)
the Total Outstanding Amount will not exceed the Maximum Facility Availability
then in effect.

 

(c)    Expiration Date.  Each Letter of Credit shall expire at or before the
close of business on the earlier of (i) the date that is eighteen months after
such Letter of Credit is issued (or, in the case of any renewal or extension
thereof, eighteen months after such renewal or extension) and (ii) the date that
is five Business Days before the Maturity Date.

 

(d)    Participations.  Effective upon the issuance of a Letter of Credit (or an
amendment to a Letter of Credit increasing the amount thereof) and without any
further action on the part of the LC Issuing Bank or the Lenders, the LC Issuing
Bank grants to each Lender, and each Lender acquires from the LC Issuing Bank, a
participation in such Letter of Credit equal to such Lender’s Percentage of the
aggregate amount available to be drawn thereunder. Pursuant to such
participations, each Lender agrees to pay to the Administrative Agent, for the
account of the LC Issuing Bank, such Lender’s Percentage of (i) each LC
Disbursement made by the LC Issuing Bank and not reimbursed by the Borrower on
the date due as provided in Section 2.05(e) and (ii) any reimbursement payment
required to be refunded to the Borrower for any reason. Each Lender’s obligation
to acquire participations and make payments pursuant to this subsection is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including any amendment, renewal or extension of any Letter of
Credit or the occurrence and continuance of a Default or any reduction or
termination of the Commitments, and each such payment shall be made without any
offset, abatement, withholding or reduction whatsoever.

 

(e)    Reimbursement.  If the LC Issuing Bank makes any LC Disbursement under a
Letter of Credit, the Borrower shall reimburse such LC Disbursement by paying an
amount equal to such LC Disbursement to the Administrative Agent not later than
noon, Prevailing Eastern Time, on the day that such LC Disbursement is made, if
the Borrower receives notice of such LC Disbursement before 10:00 a.m.,
Prevailing Eastern Time, on such day, or, if such notice has not been received
by the Borrower before such time on such day, then not later than noon,
Prevailing Eastern Time, on (i) the Business Day that the Borrower receives such
notice, if such notice is received before 10:00 a.m., Prevailing Eastern Time,
on the day of receipt, or (ii) the next Business Day, if such notice is not
received before such time on the day of receipt; provided that, if such LC
Disbursement is at least $250,000, the Borrower may, subject to the conditions
to borrowing set forth herein, request in accordance with Section 2.03 or 2.04
that such payment be made with the proceeds of a Base Rate Revolving Loan or a
Swingline Loan in an equivalent amount and, to the extent so financed, the
Borrower’s obligation to make such payment shall be discharged and replaced by
the resulting Base Rate Revolving Loan or Swingline Loan. If the Borrower fails
to make such payment when due, the Administrative Agent shall notify each Lender
of the applicable LC Disbursement, the payment then due from the Borrower in
respect thereof and such Lender’s Percentage thereof. Promptly after it receives
such notice, each Lender shall pay to the Administrative Agent its Percentage of
the payment then due from the Borrower, in the same manner as is provided in
Section 2.06 with respect to Loans made by such Lender (and Section 2.06(b)
shall apply, mutatis mutandis, to such payment obligations of the Lenders), and
the Administrative Agent shall promptly pay to the LC Issuing Bank the amounts
so received by it from the Lenders. If a Lender makes a payment pursuant to this
subsection to reimburse the LC Issuing Bank for any LC Disbursement (other than
by funding Base Rate Revolving Loans as contemplated above), (i) such payment
will not constitute a Loan and will not relieve the Borrower of its obligation
to reimburse such LC Disbursement and (ii) such Lender will be subrogated to its
pro rata share of the LC Issuing Bank’s claim against the Borrower for such
reimbursement. Promptly after the Administrative Agent

 

27



--------------------------------------------------------------------------------

receives any payment from the Borrower pursuant to this subsection, the
Administrative Agent will distribute such payment to the LC Issuing Bank or, if
Lenders have made payments pursuant to this subsection to reimburse the LC
Issuing Bank, then to such Lenders and the LC Issuing Bank as their interests
may appear.

 

(f)    Obligations Absolute.  The Borrower’s obligation to reimburse LC
Disbursements as provided in Section 2.05(e) shall be absolute, unconditional
and irrevocable, and shall be performed strictly in accordance with the terms of
this Agreement under any and all circumstances whatsoever and irrespective of
(i) any lack of validity or enforceability of any Letter of Credit or this
Agreement, or any term or provision therein, (ii) any draft or other document
presented under a Letter of Credit proving to be forged, fraudulent or invalid
in any respect or any statement therein being untrue or inaccurate in any
respect, (iii) payment by the LC Issuing Bank under a Letter of Credit against
presentation of a draft or other document that does not comply with the terms of
such Letter of Credit, or (iv) any other event or circumstance whatsoever,
whether or not similar to any of the foregoing, that might, but for the
provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Borrower’s obligations hereunder. None of
the Administrative Agent, the Lenders, the LC Issuing Bank and their respective
Related Parties shall have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Letter of Credit or any payment
or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of the
LC Issuing Bank; provided that the foregoing shall not excuse the LC Issuing
Bank from liability to the Borrower to the extent of any direct damages (as
opposed to consequential damages, claims in respect of which are waived by the
Borrower to the extent permitted by applicable law) suffered by the Borrower
that are caused by the LC Issuing Bank’s failure to exercise care when
determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof. In the absence of gross negligence or
willful misconduct on the part of the LC Issuing Bank (as finally determined by
a court of competent jurisdiction), the LC Issuing Bank shall be deemed to have
exercised care in each such determination. Without limiting the generality of
the foregoing, the parties agree that, with respect to documents presented which
appear on their face to be in substantial compliance with the terms of a Letter
of Credit, the LC Issuing Bank may, in its sole discretion, either (A) accept
and make payment upon such documents without responsibility for further
investigation, regardless of any notice or information to the contrary, or (B)
refuse to accept and make payment upon such documents if such documents do not
strictly comply with the terms of such Letter of Credit.

 

(g)    Disbursement Procedures.  The LC Issuing Bank shall, promptly after its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. The LC Issuing Bank shall promptly notify the
Administrative Agent and the Borrower by telephone (confirmed by telecopy) of
such demand for payment and whether the LC Issuing Bank has made or will make an
LC Disbursement pursuant thereto; provided that any failure to give or delay in
giving such notice will not relieve the Borrower of its obligation to reimburse
the LC Issuing Bank and the Lenders with respect to any such LC Disbursement.

 

(h)    Interim Interest.  Unless the Borrower reimburses an LC Disbursement in
full on the day it is made, the unpaid amount thereof shall bear interest, for
each day from and including the day on which such LC Disbursement is made to but
excluding the day on which the Borrower reimburses such LC Disbursement, at the
rate per annum then applicable to Base Rate Revolving Loans; provided that, if
the Borrower fails to reimburse such LC Disbursement when due pursuant to
Section 2.05(e), then Sections 2.13(d) and 2.13(e) shall apply. Interest accrued
pursuant to this subsection shall be for the account of the LC Issuing Bank,
except that a pro rata share of interest accrued on and after the day that any
Lender reimburses the LC Issuing Bank for a portion of such LC Disbursement
pursuant to Section 2.05(e) shall be for the account of such Lender.

 

(i)    Replacement of LC Issuing Bank.  The LC Issuing Bank may be replaced at
any time by written agreement among the Borrower, the Administrative Agent, the
replaced LC Issuing Bank and the successor LC Issuing Bank. The Administrative
Agent shall notify the Lenders of any such replacement. At the time any such

 

28



--------------------------------------------------------------------------------

replacement becomes effective, the Borrower shall pay all unpaid fees accrued
for the account of the replaced LC Issuing Bank pursuant to Section 2.12(b). On
and after the effective date of any such replacement, (i) the successor LC
Issuing Bank will have all the rights and obligations of the LC Issuing Bank
under this Agreement with respect to Letters of Credit to be issued thereafter
and (ii) references herein to the term “LC Issuing Bank” will be deemed to refer
to such successor or to any previous LC Issuing Bank, or to such successor and
all previous LC Issuing Banks, as the context shall require. After an LC Issuing
Bank is replaced, it will remain a party hereto and will continue to have all
the rights and obligations of an LC Issuing Bank under this Agreement with
respect to Letters of Credit issued by it before such replacement, but will not
be required to issue additional Letters of Credit.

 

(j)    Cash Collateralization.  If an Event of Default shall occur and be
continuing, on the Business Day that the Borrower receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, Lenders with LC Exposures representing more than 50% of
the total LC Exposure) demanding the deposit of cash collateral pursuant to this
subsection, the Borrower shall deposit in its Cash Collateral Account an amount
in cash equal to 102% of the total LC Exposure as of such date plus any accrued
and unpaid interest thereon; provided that the obligation to deposit such cash
collateral will become effective immediately, and such deposit will become
immediately due and payable, without demand or other notice of any kind, upon
the occurrence of any Event of Default with respect to the Borrower described in
clause (i) or (j) of Article 7. Any amount so deposited (including any earnings
thereon) will be withdrawn from the Borrower’s Cash Collateral Account by the
Administrative Agent and applied to pay LC Reimbursement Obligations as they
become due; provided that (i) if at any time all Events of Default have been
cured or waived, such amount, to the extent not theretofore so applied, (and
excluding amounts required to be deposited in the Cash Collateral Account
pursuant to Section 2.10(b) or Section 5.12(b)) will be returned to the Borrower
upon its request and (ii) if at any time the maturity of the Loans has been
accelerated, such amount (to the extent not theretofore so applied or returned)
will be applied to pay the Secured Obligations as provided in Section 7 of the
Security Agreement.

 

Section 2.06.  Funding of Revolving Loans.  (a) Each Lender making a Revolving
Loan hereunder shall wire the principal amount thereof in immediately available
funds, by 1:00 p.m., Prevailing Eastern Time, on the proposed date of such Loan,
to the account of the Administrative Agent most recently designated by it for
such purpose by notice to the Lenders. The Administrative Agent shall make such
funds available to the Borrower by promptly crediting the amounts so received,
in like funds, to an account of the Borrower maintained with the Administrative
Agent in New York City and designated by the Borrower in the applicable
Borrowing Request; provided that Base Rate Revolving Loans made to finance the
reimbursement of an LC Disbursement as provided in Section 2.05(e) will be
remitted by the Administrative Agent to the LC Issuing Bank.

 

(b)    Unless the Administrative Agent receives notice from a Lender before the
proposed date of any Borrowing that such Lender will not make its share of such
Borrowing available to the Administrative Agent, the Administrative Agent may
assume that such Lender has made such share available on such date in accordance
with Section 2.06(a) and may, in reliance on such assumption, make a
corresponding amount available to the Borrower. In such event, if a Lender has
not in fact made its share of such Borrowing available to the Administrative
Agent, such Lender and the Borrower severally agree to pay to the Administrative
Agent forthwith on demand such corresponding amount with interest thereon, for
each day from and including the day such amount is made available to the
Borrower to but excluding the date of payment to the Administrative Agent, at
(i) in the case of such Lender, the greater of the Federal Funds Effective Rate
and a rate reasonably determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation or (ii) in the case of the
Borrower, the interest rate applicable to Base Rate Loans. If such Lender pays
such amount to the Administrative Agent, such amount shall constitute such
Lender’s Loan included in such Borrowing.

 

Section 2.07.  Interest Elections.  (a) Each Borrowing of Revolving Loans
initially shall be of the Interest Type specified in the applicable Borrowing
Request and, in the case of a Eurodollar Borrowing, shall have an initial
Interest Period as specified in such Borrowing Request. Thereafter, the Borrower
may elect to convert such Borrowing to a different Interest Type or, in the case
of a Eurodollar Borrowing, to continue such Borrowing for

 

29



--------------------------------------------------------------------------------

one or more additional Interest Periods, all as provided in this Section. The
Borrower may elect different options with respect to different portions of the
affected Borrowing, in which case each such portion shall be allocated ratably
among the Lenders holding the Loans comprising such Borrowing, and the Loans
comprising each such portion shall be considered a separate Borrowing.

 

(b)    To make an election pursuant to this Section, the Borrower shall notify
the Administrative Agent thereof by telephone by the time that a Borrowing
Request would be required under Section 2.03 if the Borrower were requesting
that a Borrowing of the Interest Type resulting from such election be made on
the effective date of such election. Each such telephonic Interest Election
shall be irrevocable and shall be confirmed promptly by hand delivery, telecopy
or e-mail transmission to the Administrative Agent of a written Interest
Election in a form approved by the Administrative Agent and signed by the
Borrower.

 

(c)    Each telephonic and written Interest Election shall specify the following
information in compliance with Section 2.02 and subsection (e) of this Section:

 

(i)    the Borrowing to which such Interest Election applies and, if different
options are being elected with respect to different portions thereof, the
portions thereof to be allocated to each resulting Borrowing (in which case the
information to be specified pursuant to clauses (iii) and (iv) below shall be
specified for each resulting Borrowing);

 

(ii)    the effective date of the election made pursuant to such Interest
Election, which shall be a Business Day;

 

(iii)    whether the resulting Borrowing is to be a Base Rate Borrowing or a
Eurodollar Borrowing; and

 

(iv)    if the resulting Borrowing is to be a Eurodollar Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of “Interest Period”.

 

If an Interest Election requests a Eurodollar Borrowing but does not specify an
Interest Period, the Borrower will be deemed to have selected an Interest Period
of one month’s duration.

 

(d)    Promptly after it receives an Interest Election, the Administrative Agent
shall advise each Lender as to the details thereof and such Lender’s portion of
each resulting Borrowing.

 

(e)    If the Borrower fails to deliver a timely Interest Election with respect
to a Eurodollar Borrowing before the end of an Interest Period applicable
thereto, such Borrowing (unless repaid) will be converted to a Base Rate
Borrowing at the end of such Interest Period. Notwithstanding any contrary
provision hereof, if an Event of Default has occurred and is continuing and the
Administrative Agent, at the request of the Required Lenders, so notifies the
Borrower, then, so long as an Event of Default is continuing, (i) no outstanding
Borrowing may be converted to or continued as a Eurodollar Borrowing and (ii)
each Eurodollar Borrowing (unless repaid) will be converted to a Base Rate
Borrowing at the end of the Interest Period applicable thereto on the date of
such notice.

 

Section 2.08.  Termination or Reduction of Commitments.  (a) Unless previously
terminated, the Commitments will terminate on the Maturity Date.

 

(b)    The Borrower may at any time terminate, or from time to time reduce, the
Commitments; provided that (i) the amount of each reduction of the Commitments
shall be an integral multiple of $1,000,000 and not less than $5,000,000 and
(ii) the Borrower shall not terminate or reduce the Commitments if, after giving
effect thereto and to any concurrent prepayment of Revolving Loans pursuant to
Section 2.10, the total Exposures would exceed the total Commitments and (iii)
the Borrower shall not reduce the Commitments if, after giving effect thereto,
the outstanding Commitments would be less than $200,000,000.

 

30



--------------------------------------------------------------------------------

(c)    The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under Section 2.08(b), at least three
Business Days before the effective date of such termination or reduction,
specifying such election and the effective date thereof. Promptly after it
receives any such notice, the Administrative Agent shall advise the Lenders of
the contents thereof. Each notice delivered by the Borrower pursuant to this
Section will be irrevocable; provided that any such notice terminating the
Commitments may state that it is conditioned on the effectiveness of other
credit facilities, in which case such notice may be revoked by the Borrower (by
notice to the Administrative Agent on or before the specified effective date) if
such condition is not satisfied. Any termination or reduction of the Commitments
will be permanent and will be made ratably among the Lenders in accordance with
their respective Commitments.

 

Section 2.09.  Payment at Maturity; Evidence of Debt.  (a) The Borrower
unconditionally promises to pay to the Administrative Agent on the Maturity
Date, for the account of each Lender, the then unpaid principal amount of such
Lender’s Revolving Loans.

 

(b)    Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrower to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time.

 

(c)    The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Interest Type thereof and each
Interest Period (if any) applicable thereto, (ii) the amount of any principal or
interest due and payable or to become due and payable from the Borrower to each
Lender hereunder and (iii) the amount of any sum received by the Administrative
Agent hereunder for the account of the Lenders and each Lender’s share thereof.

 

(d)    The entries made in the accounts maintained pursuant to subsections (b)
and (c) of this Section shall be prima facie evidence of the existence and
amounts of the obligations recorded therein; provided that any failure by any
Lender or the Administrative Agent to maintain such accounts or any error
therein shall not affect the Borrower’s obligation to repay the Loans in
accordance with the terms of this Agreement.

 

(e)    Any Lender may request that Loans made by it be evidenced by a promissory
note. In such event, the Borrower shall prepare, execute and deliver to such
Lender a promissory note payable to the order of such Lender (or, if requested
by such Lender, to such Lender and its registered assigns) and in a form
approved by the Administrative Agent. Thereafter, the Loans evidenced by such
promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 9.04) be represented by one or more promissory
notes in such form payable to the order of the payee named therein (or, if such
promissory note is a registered note, to such payee and its registered assigns).

 

Section 2.10.  Optional and Mandatory Prepayments.  (a) Optional Prepayments.
The Borrower will have the right at any time to prepay any Borrowing in whole or
in part, subject to the provisions of this Section.

 

(b)    Mandatory Prepayments.  If at any date the Total Outstanding Amount
exceeds the Maximum Facility Availability calculated as of such date, then not
later than the next succeeding Business Day, the Borrower shall be required to
prepay the Loans (or, if no Loans are outstanding, deposit cash in the Cash
Collateral Account to cash collateralize Letter of Credit liabilities) in an
amount equal to such excess until the Total Outstanding Amount, net of the
amount of cash collateral deposited in the Cash Collateral Account, does not
exceed the Maximum Facility Availability.

 

(c)    Allocation of Prepayments.  Before any optional or mandatory prepayment
of Borrowings hereunder, the Borrower shall select the Borrowing or Borrowings
to be prepaid and shall specify such selection in the notice of such prepayment
pursuant to Section 2.10(f).

 

(d)    Partial Prepayments.  Each partial prepayment of a Borrowing shall be in
an amount that would be permitted under Section 2.02(b) for a Borrowing of the
same Interest Type, except as needed to apply fully the required amount of a
mandatory prepayment. Each partial prepayment of a Borrowing shall be applied
ratably to the Loans included in such Borrowing.

 

31



--------------------------------------------------------------------------------

(e)     Accrued Interest.  Each prepayment of a Borrowing shall be accompanied
by accrued interest to the extent required by Section 2.11 or Section 2.13.

 

(f)    Notice of Prepayments.  The Borrower shall notify the Administrative
Agent by telephone (confirmed by telecopy or e-mail transmission) of any
prepayment of any Borrowing hereunder (i) in the case of a Eurodollar Borrowing,
not later than noon, Prevailing Eastern Time, three Business Days before the
date of prepayment and (ii) in the case of a Base Rate Borrowing, not later than
noon, Prevailing Eastern Time, on the date of prepayment. Each such notice shall
be irrevocable and shall specify the prepayment date, the principal amount of
each Borrowing or portion thereof to be prepaid and, in the case of a mandatory
prepayment, a reasonably detailed calculation of the amount of such prepayment;
provided that, if a notice of optional prepayment is given in connection with a
conditional notice of termination of the Commitments as contemplated by Section
2.08(c), then such notice of prepayment may be revoked if such notice of
termination is revoked in accordance with Section 2.08(c). Promptly after it
receives any such notice, the Administrative Agent shall advise the Lenders of
the contents thereof.

 

Section 2.11.  Change in Control.  (a) If a Change in Control of the Borrower
shall occur, the Borrower will, within one Business Day after the occurrence
thereof, give the Administrative Agent notice thereof, and the Administrative
Agent shall promptly notify each Lender thereof. Such notice shall describe in
reasonable detail the facts and circumstances giving rise thereto and the date
of such Change in Control and each Lender may, by notice to the Borrower and the
Administrative Agent (a “Termination Notice”) given not later than ten days
after the date of such Change of Control, terminate its Commitment, which shall
be terminated, and declare any Loans made by it (together with accrued interest
thereon) and any other amounts payable hereunder for its account to be, and such
Loans and such amounts shall become, due and payable, in each case on the day
following delivery of such Termination Notice (or if such day is not a Business
Day, the next succeeding Business Day), without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by the Borrower.

 

(b)    If the Commitment of any Lender is terminated pursuant to this Section at
a time when any Letter of Credit is outstanding, then (i) such Lender shall
remain responsible to the LC Issuing Bank with respect to such Letter of Credit
to the same extent as if its Commitment had not terminated and (ii) the Borrower
shall pay to such Lender an amount in immediately available funds (which funds
shall be held as collateral pursuant to arrangements satisfactory to such
Lender) equal to such Lender’s Percentage of the aggregate amount available for
drawing under all Letters of Credit outstanding at such time.

 

(c)    If the Commitment of any Lender is terminated pursuant to this Section at
a time when any Swingline Loan is outstanding, then (i) such Lender shall remain
responsible to the Swingline Lender with respect to such Swingline Loan to the
same extent as if its Commitment had not terminated and (ii) the Borrower shall
pay to such Lender an amount in immediately available funds (which funds shall
be held as collateral pursuant to arrangements satisfactory to such Lender)
equal to such Lender’s Percentage of the aggregate outstanding principal amount
of such Swingline Loan at such time.

 

Section 2.12.  Fees.  (a) The Borrower shall pay to the Administrative Agent for
the account of each Lender a commitment fee, which shall accrue at the
Applicable Rate on the average daily unused amount of each Commitment of such
Lender during the period from and including the Effective Date to the date on
which such Commitment terminates. Accrued commitment fees will be payable in
arrears on the last day of March, June, September and December of each year and
the day when the Commitments terminate, commencing on the first such day to
occur after the date hereof. All commitment fees will be computed on the basis
of a year of 360 days and will be payable for the actual number of days elapsed
(including the first day but excluding the last day). For purposes of computing
commitment fees, a Lender’s Commitment will be deemed to be used to the extent
of its outstanding Revolving Loans and LC Exposure (and its Swingline Exposure
will be disregarded for such purpose).

 

32



--------------------------------------------------------------------------------

(b)    The Borrower shall pay (i) to the Administrative Agent for the account of
each Lender a participation fee with respect to its participations in Letters of
Credit, which shall accrue for each day, at the Applicable Rate that applies to
Eurodollar Revolving Loans, on the amount of such Lender’s LC Exposure
(excluding any portion thereof attributable to unreimbursed LC Disbursements) on
such day, during the period from the Effective Date to the later of the date on
which such Lender’s Commitment terminates and the date on which such Lender
ceases to have any LC Exposure, and (ii) to the LC Issuing Bank a fronting fee,
which shall accrue at the rate or rates per annum separately agreed upon by the
Borrower and such LC Issuing Bank on the average daily amount of the LC Exposure
(excluding any portion thereof attributable to unreimbursed LC Disbursements)
during the period from the Effective Date to the later of the date on which the
Commitments terminate and the date on which there ceases to be any LC Exposure,
as well as the fees separately agreed upon by the Borrower and such LC Issuing
Bank with respect to issuing, amending, renewing or extending any Letter of
Credit or processing drawings thereunder. Participation fees and fronting fees
accrued through the last day of March, June, September and December of each year
will be payable on the third Business Day following such last day, commencing on
the first such date to occur after the Effective Date; provided that all such
fees accrued to the date on which the Commitments terminate will be payable on
such date, and any such fees accruing after such date will be payable on demand.
Any other fees payable to the LC Issuing Bank pursuant to this subsection will
be payable within 10 days after demand. All such participation fees and fronting
fees will be computed on the basis of a year of 360 days and will be payable for
the actual number of days elapsed (including the first day but excluding the
last day).

 

(c)    The Borrower shall pay (i) to the Administrative Agent, for its own
account, fees payable in the amounts and at the times separately agreed upon by
the Borrower and the Administrative Agent and (ii) to each of the Collateral
Agent and the Co-Collateral Agent, for its own account, fees payable in the
amounts and at the times separately agreed upon by the Borrower and the
Collateral Agent and/or the Co-Collateral Agent.

 

(d)    All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent (or to the LC Issuing Bank, in the
case of fees payable to it, or to the Collateral Agent or the Co-Collateral
Agent, as applicable, in the case of fees payable to it) for distribution, in
the case of commitment fees and participation fees, to the Lenders entitled
thereto. Fees paid shall not be refundable under any circumstances.

 

Section 2.13.  Interest.  (a) The Loans comprising each Base Rate Borrowing
shall bear interest for each day at the Alternate Base Rate plus the Applicable
Rate.

 

(b)    The Loans comprising each Eurodollar Borrowing shall bear interest for
each Interest Period in effect for such Borrowing at the Adjusted LIBO Rate for
such Interest Period plus the Applicable Rate.

 

(c)    The Swingline Loans shall bear interest at the rate applicable to Base
Rate Revolving Loans.

 

(d)    Notwithstanding the foregoing, if any principal of or interest on any
Loan or any fee or other amount payable by the Borrower hereunder is not paid
when due, whether at stated maturity, upon acceleration or otherwise, such
overdue amount shall bear interest, after as well as before judgment, at a rate
per annum equal to (i) in the case of overdue principal of any Loan, 2% plus the
rate that would, in the absence of an Event of Default, be otherwise applicable
to such Loan as provided in the preceding subsections of this Section or (ii) in
the case of any other amount, 2% plus the rate that would, in the absence of an
Event of Default, be applicable to Base Rate Revolving Loans, as provided in
subsection (a) of this Section.

 

(e)    Interest accrued on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan and upon termination of the Commitments;
provided that (i) interest accrued pursuant to Section 2.13(d) shall be payable
on demand, (ii) upon any repayment of any Loan (except a prepayment of a Base
Rate Revolving Loan before the end of the Revolving Availability Period),
interest accrued on the principal amount repaid shall be payable on the date of
such repayment and (iii) upon any conversion of a Eurodollar Loan before the end
of the current Interest Period therefor, interest accrued on such Loan shall be
payable on the effective date of such conversion.

 

33



--------------------------------------------------------------------------------

(f)    All interest hereunder will be computed on the basis of a year of 360
days, except that interest computed by reference to the Alternate Base Rate at
times when the Alternate Base Rate is based on the Prime Rate will be computed
on the basis of a year of 365 days (or 366 days in a leap year), and in each
case will be payable for the actual number of days elapsed (including the first
day but excluding the last day). Each applicable Alternate Base Rate or Adjusted
LIBO Rate shall be determined by the Administrative Agent, and its determination
thereof will be conclusive absent manifest error.

 

Section 2.14.  Alternate Rate of Interest.  If before the beginning of any
Interest Period for a Eurodollar Borrowing:

 

(i)    deposits in dollars in the applicable amounts are not being offered by
the Administrative Agent in the London interbank market for such Interest
Period; or

 

(ii)    Lenders having 50% or more of the aggregate principal amount of the
Loans to be included in such Borrowing advise the Administrative Agent that the
Adjusted LIBO Rate for such Interest Period will not adequately and fairly
reflect the cost to such Lenders of making or maintaining such Loans for such
Interest Period;

 

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election that requests the conversion of any Borrowing to, or continuation of
any Borrowing as, a Eurodollar Borrowing will be ineffective and (ii) if any
Borrowing Request requests a Eurodollar Borrowing, such Borrowing will be made
as a Base Rate Borrowing.

 

Section 2.15.  Increased Costs.  (a) If any Change in Law shall:

 

(i)    impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
Adjusted LIBO Rate) or the LC Issuing Bank; or

 

(ii)    impose on any Lender or the LC Issuing Bank or the London interbank
market any other condition affecting this Agreement or Eurodollar Loans made by
such Lender or any Letter of Credit or participation therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make Eurodollar Loans) or to increase the cost to such Lender or
the LC Issuing Bank of participating in, issuing or maintaining any Letter of
Credit or to reduce any amount received or receivable by such Lender or the LC
Issuing Bank hereunder (whether of principal, interest or otherwise), then the
Borrower shall pay to such Lender or the LC Issuing Bank, as the case may be,
such additional amount or amounts as will compensate it for such additional cost
incurred or reduction suffered.

 

(b)    If any Lender or the LC Issuing Bank determines that any Change in Law
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s or the LC Issuing Bank’s capital or on the capital of
such Lender’s or the LC Issuing Bank’s holding company, if any, as a consequence
of this Agreement or the Loans made by, or participations in Letters of Credit
held by, such Lender, or the Letters of Credit issued by the LC Issuing Bank, to
a level below that which such Lender or the LC Issuing Bank or such Lender’s or
the LC Issuing Bank’s holding company could have achieved but for such Change in
Law (taking into consideration such Lender’s or the LC Issuing Bank’s policies
and the policies of such Lender’s or the LC Issuing Bank’s holding company with
respect to capital adequacy), then from time to time following receipt of the
certificate referred to in subsection (c) of this Section, the Borrower shall
pay to such Lender or the LC Issuing Bank, as the case may be, such additional
amount or amounts as will compensate it or its holding company for any such
reduction suffered.

 

34



--------------------------------------------------------------------------------

(c)    A certificate of a Lender or the LC Issuing Bank setting forth the amount
or amounts necessary to compensate it or its holding company, as the case may
be, as specified in subsection (a) or (b) of this Section shall be delivered to
the Borrower and shall be conclusive absent manifest error. Each such
certificate shall contain a representation and warranty on the part of the
Lender to the effect that such Lender has complied with its obligations pursuant
to Section 2.19 hereof in an effort to eliminate or reduce such amount. The
Borrower shall pay such Lender or the LC Issuing Bank, as the case may be, the
amount shown as due on any such certificate within 10 days after receipt
thereof.

 

(d)    Failure or delay by any Lender or the LC Issuing Bank to demand
compensation pursuant to this Section will not constitute a waiver of its right
to demand such compensation; provided that the Borrower will not be required to
compensate a Lender or the LC Issuing Bank pursuant to this Section for any
increased cost or reduction incurred more than 180 days before it notifies the
Borrower of the Change in Law giving rise to such increased cost or reduction
and of its intention to claim compensation therefor. However, if the Change in
Law giving rise to such increased cost or reduction is retroactive, then the
180-day period referred to above will be extended to include the period of
retroactive effect thereof.

 

Section 2.16.  Break Funding Payments.  If (a) any principal of any Eurodollar
Loan is repaid on a day other than the last day of an Interest Period applicable
thereto (including as a result of an Event of Default), (b) any Eurodollar Loan
is converted on a day other than the last day of an Interest Period applicable
thereto, (c) the Borrower fails to borrow, convert, continue or prepay any
Revolving Loan on the date specified in any notice delivered pursuant hereto
(regardless of whether such notice may be revoked under Section 2.10(f) and is
revoked in accordance therewith), or (d) any Eurodollar Loan is assigned on a
day other than the last day of an Interest Period applicable thereto as a result
of a request by the Borrower pursuant to Section 2.19, then the Borrower shall
compensate each Lender for its loss, cost and expense attributable to such
event. In the case of a Eurodollar Loan, such loss, cost and expense to any
Lender shall be deemed to include an amount determined by such Lender to be the
excess, if any, of (i) the amount of interest that would have accrued on the
principal amount of such Loan had such event not occurred, at the Adjusted LIBO
Rate that would have been applicable to such Loan, for the period from the date
of such event to the end of the then current Interest Period therefor (or, in
the case of a failure to borrow, convert or continue, the Interest Period that
would have begun on the date of such failure), over (ii) the amount of interest
that would accrue on such principal amount for such period at the interest rate
which such Lender would bid were it to bid, at the beginning of such period, for
dollar deposits of a comparable amount and period from other banks in the
eurodollar market. A certificate of any Lender setting forth any amount or
amounts that such Lender is entitled to receive pursuant to this Section shall
be delivered to the Borrower and shall be conclusive absent manifest error. The
Borrower shall pay such Lender the amount shown as due on any such certificate
within 10 days after receipt thereof.

 

Section 2.17.  Taxes.  (a) All payments by the Borrower under the Loan Documents
shall be made free and clear of and without deduction for any Indemnified Taxes
or Other Taxes; provided that, if the Borrower shall be required to deduct any
Indemnified Taxes or Other Taxes from such payments, then (i) the sum payable
will be increased as necessary so that, after all required deductions (including
deductions applicable to additional sums payable under this Section) are made,
each relevant Lender Party receives an amount equal to the sum it would have
received had no such deductions been made, (ii) the Borrower shall make such
deductions and (iii) the Borrower shall pay the full amount deducted to the
relevant Governmental Authority in accordance with applicable law.

 

(b)    In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

 

(c)    The Borrower shall indemnify each Lender Party, within 10 days after
written demand therefor, for the full amount of any Indemnified Taxes or Other
Taxes paid by such Lender Party with respect to any payment by or obligation of
the Borrower under the Loan Documents (including Indemnified Taxes or Other
Taxes imposed or asserted on or attributable to amounts payable under this
Section) and any penalties, interest and reasonable

 

35



--------------------------------------------------------------------------------

expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes or Other Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate as to the amount of any
such payment delivered to the Borrower by a Lender Party on its own behalf, or
by the Administrative Agent on behalf of a Lender Party, shall be conclusive
absent manifest error. If the Borrower has indemnified any Lender Party pursuant
to this Section 2.17(c), such Lender Party shall take such steps as the Borrower
shall reasonably request (at the Borrower’s expense) to assist the Borrower in
recovering the Indemnified Taxes or Other Taxes and any penalties or interest
attributable thereto; provided that no Lender Party shall be required to take
any action pursuant to this Section 2.17(c) unless, in the judgment of such
Lender Party, such action (i) would not subject such Lender Party to any
unreimbursed cost or expense and (ii) would not otherwise be disadvantageous to
such Lender Party.

 

(d)    As soon as practicable after the Borrower pays any Indemnified Taxes or
Other Taxes to a Governmental Authority, the Borrower shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

 

(e)    Any Foreign Lender that is entitled to an exemption from or reduction of
withholding tax under the laws of the United States, or any treaty to which the
United States is a party, with respect to payments under this Agreement shall
deliver to the Borrower (with a copy to the Administrative Agent), at the time
or times prescribed by applicable law, such properly completed and executed
documentation prescribed by applicable law or reasonably requested by the
Borrower as will permit such payments to be made without withholding or at a
reduced rate. If any such Foreign Lender becomes subject to any Tax because it
fails to comply with this subsection as and when prescribed by applicable law,
the Borrower shall take such steps (at such Foreign Lender’s expense) as such
Foreign Lender shall reasonably request to assist such Foreign Lender to recover
such Tax.

 

Section 2.18.  Payments Generally; Pro Rata Treatment; Sharing of Set-Offs.  (a)
The Borrower shall make each payment required to be made by it under the Loan
Documents (whether of principal, interest or fees, or reimbursement of LC
Disbursements, or amounts payable under Section 2.15, 2.16 or 2.17(c) or
otherwise) before the time expressly required under the relevant Loan Document
for such payment (or, if no such time is expressly required, before noon,
Prevailing Eastern Time), on the date when due, in immediately available funds,
without set-off or counterclaim. Any amount received after such time on any day
may, in the discretion of the Administrative Agent, be deemed to have been
received on the next succeeding Business Day for purposes of calculating
interest thereon. All such payments shall be made to the Administrative Agent at
its offices at 270 Park Avenue, New York, New York, except payments to be made
directly to the LC Issuing Bank or the Swingline Lender as expressly provided
herein and except that payments pursuant to Sections 2.15, 2.16, 2.17 and 9.03
shall be made directly to the Persons entitled thereto and payments pursuant to
other Loan Documents shall be made to the Persons specified therein. The
Administrative Agent shall distribute any such payment received by it for the
account of any other Person to the appropriate recipient promptly after receipt
thereof. Unless otherwise specified herein, if any payment under any Loan
Document shall be due on a day that is not a Business Day, the date for payment
will be extended to the next succeeding Business Day and, if such payment
accrues interest, interest thereon will be payable for the period of such
extension. All payments under each Loan Document shall be made in dollars.

 

(b)    If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, to pay interest and fees then due hereunder, ratably among the
parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties, and (ii) second, to pay principal and unreimbursed LC
Disbursements then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of principal and unreimbursed LC Disbursements then
due to such parties.

 

(c)    If any Lender shall, by exercising any right of set-off or counterclaim
or otherwise, obtain payment in respect of any principal of or interest on any
of its Loans or any of its participations in LC Disbursements or

 

36



--------------------------------------------------------------------------------

Swingline Loans resulting in such Lender receiving payment of a greater
proportion of the aggregate amount of its Loans and participations in LC
Disbursements and Swingline Loans and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the Loans
and participations in LC Disbursements and Swingline Loans of other Lenders to
the extent necessary so that the benefit of all such payments shall be shared by
the Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans and participations in LC
Disbursements and Swingline Loans; provided that (i) if any such participations
are purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this subsection shall not apply to any payment made by the
Borrower pursuant to and in accordance with the express terms of this Agreement
or any payment obtained by a Lender as consideration for the assignment of or
sale of a participation in any of its Loans or participations in LC
Disbursements to any assignee or participant, other than to the Borrower or any
Subsidiary or Affiliate thereof (as to which the provisions of this subsection
shall apply). The Borrower consents to the foregoing and agrees, to the extent
it may effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of set-off and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of the Borrower in the amount
of such participation.

 

(d)    Unless, before the date on which any payment is due to the Administrative
Agent for the account of one or more Lender Parties hereunder, the
Administrative Agent receives from the Borrower notice that the Borrower will
not make such payment, the Administrative Agent may assume that the Borrower has
made such payment on such date in accordance herewith and may, in reliance on
such assumption, distribute to each relevant Lender Party the amount due to it.
In such event, if the Borrower has not in fact made such payment, each Lender
Party severally agrees to repay to the Administrative Agent forthwith on demand
the amount so distributed to such Lender Party with interest thereon, for each
day from and including the day such amount is distributed to it to but excluding
the day it repays the Administrative Agent, at the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.

 

(e)    If any Lender fails to make any payment required to be made by it
pursuant to Section 2.04(e), 2.05(d), 2.05(e), 2.06(b), 2.18(d) or 9.03(c), the
Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), apply any amounts thereafter received by the Administrative
Agent for the account of such Lender to satisfy such Lender’s obligations under
such Sections until all such unsatisfied obligations are fully paid.

 

Section 2.19.  Lender’s Obligation to Mitigate; Replacement of Lenders.  (a) If
any Lender requests compensation under Section 2.15, or if the Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.17, then such
Lender shall use all commercially reasonable efforts to mitigate or eliminate
the amount of such compensation or additional amount, including without
limitation, by designating a different lending office for funding or booking its
Loans hereunder or by assigning its rights and obligations hereunder to another
of its offices, branches or affiliates; provided that no Lender shall be
required to take any action pursuant to this Section 2.19(a) unless, in the
judgment of such Lender, such designation or assignment or other action (i)
would eliminate or reduce amounts payable pursuant to Section 2.15 or 2.17, as
the case may be, in the future, (ii) would not subject such Lender to any
unreimbursed cost or expense and (iii) would not otherwise be disadvantageous to
such Lender. The Borrower shall pay all reasonable costs and expenses incurred
by any Lender in connection with any such designation or assignment.

 

(b)    If any Lender requests compensation under Section 2.15, or if the
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.17,
or if any Lender defaults in its obligation to fund Loans hereunder, then the
Borrower may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign,

 

37



--------------------------------------------------------------------------------

without recourse (in accordance with and subject to the restrictions contained
in Section 9.04), all its interests, rights and obligations under this Agreement
to an assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that (i) the Borrower
shall have received the prior written consent of the Administrative Agent (and,
if a Commitment is being assigned, the LC Issuing Bank and the Swingline
Lender), which consents shall not unreasonably be withheld, (ii) such Lender
shall have received payment of an amount equal to the outstanding principal of
its Loans and participations in LC Disbursements and Swingline Loans, accrued
interest thereon, accrued fees and all other amounts payable to it hereunder,
from the assignee (to the extent of such outstanding principal and accrued
interest and fees) or the Borrower (in the case of all other amounts) and (iii)
in the case of any such assignment resulting from a claim for compensation under
Section 2.15 or payments required to be made pursuant to Section 2.17, such
assignment will result in a material reduction in such compensation or payments.
A Lender shall not be required to make any such assignment if, prior thereto, as
a result of a waiver by such Lender or otherwise, the circumstances entitling
the Borrower to require such assignment cease to apply.

 

Section 2.20.  Optional Increase in Commitments.  At any time, if no Default
shall have occurred and be continuing (or would result after giving effect
thereto), the Borrower, may, if it so elects, increase the aggregate amount of
the Commitments (each such increase to be in an aggregate amount that is an
integral multiple of $1,000,000 and not less than $5,000,000), either by
designating a financial institution not theretofore a Lender to become a Lender
(such designation to be effective only with the prior written consent of the
Administrative Agent and each LC Issuing Bank, which consent will not be
unreasonably withheld or delayed, and only if such financial institution accepts
a Commitment in an aggregate amount that is an integral multiple of $1,000,000
and not less than $5,000,000), or by agreeing with an existing Lender that such
Lender’s Commitment shall be increased. Upon execution and delivery by the
Borrower and such Lender or other financial institution of an instrument (a
“Commitment Acceptance”) in form reasonably satisfactory to the Administrative
Agent, such existing Lender shall have a Commitment as therein set forth or such
other financial institution shall become a Lender with a Commitment as therein
set forth and all the rights and obligations of a Lender with such a Commitment
hereunder; provided:

 

(a)    that the Borrower shall provide prompt notice of such increase to the
Administrative Agent, who shall promptly notify the Lenders;

 

(b)    that the Borrower shall have delivered to the Administrative Agent a copy
of the Commitment Acceptance;

 

(c)    that the amount of such increase, together with all other increases in
the aggregate amount of the Commitments pursuant to this Section 2.20 since the
date of this Amended Agreement, does not exceed $200,000,000;

 

(d)    that, before and after giving effect to such increase, the
representations and warranties of the Borrower contained in Article 3 of this
Agreement shall be true and correct; and

 

(e)    that the Administrative Agent shall have received such evidence
(including an opinion of Borrower’s counsel) as it may reasonably request to
confirm the Borrower’s due authorization of the transactions contemplated by
this Section 2.20 and the validity and enforceability of the obligations of the
Borrower resulting therefrom.

 

On the date of any such increase, the Borrower shall be deemed to have
represented to the Administrative Agent and the Lenders that the conditions set
forth in clauses (a) through (e) above have been satisfied.

 

Upon any increase in the aggregate amount of the Commitments pursuant to this
Section 2.20:

 

(x)    within five Domestic Business Days, in the case of any Base Rate
Borrowings then outstanding, and at the end of the then current Interest Period
with respect thereto, in the case of any Eurodollar

 

38



--------------------------------------------------------------------------------

Borrowings then outstanding, the Borrower shall prepay such Borrowing in its
entirety and, to the extent the Borrower elects to do so and subject to the
conditions specified in Article 4, the Borrower shall reborrow Loans from the
Lenders in proportion to their respective Commitments after giving effect to
such increase, until such time as all outstanding Loans are held by the Lenders
in such proportion; and

 

(y)    each existing Lender whose Commitment has not increased pursuant to this
Section 2.20 (each, a “Non-Increasing Lender”) shall be deemed, without further
action by any party hereto, to have sold to each Lender whose Commitment has
been assumed or increased under this Section 2.20 (each, an “Increased
Commitment Lender”), and each Increased Commitment Lender shall be deemed,
without further action by any party hereto, to have purchased from each
Non-Increasing Lender, a participation (on the terms specified in 2.05(d) and
Section 2.04(e) respectively) in each outstanding Letter of Credit and each
Swingline Loan in which such Non-Increasing Lender has acquired a participation
in an amount equal to such Increased Commitment Lender’s Percentage thereof,
until such time as all LC Exposures and Swingline Exposures are held by the
Lenders in proportion to their respective Commitments after giving effect to
such increase.

 

ARTICLE 3

REPRESENTATIONS AND WARRANTIES

 

The Borrower represents and warrants to the Lender Parties that:

 

Section 3.01.  Organization; Powers.  The Borrower and each of its Restricted
Subsidiaries is duly organized, validly existing and in good standing under the
laws of the jurisdiction of its organization, has all requisite power and
authority to carry on its business as now conducted and, except where failures
to do so, in the aggregate, could not reasonably be expected to result in a
Material Adverse Effect, is qualified to do business in, and is in good standing
in, every jurisdiction where such qualification is required.

 

Section 3.02.  Authorization; Enforceability.  The Financing Transactions to be
entered into by the Borrower are within its corporate powers and have been duly
authorized by all necessary corporate action and, if required, stockholder
action. This Agreement has been duly executed and delivered by the Borrower and
constitutes, and each other Loan Document to which the Borrower is to be a
party, when executed and delivered by the Borrower, will constitute, a legal,
valid and binding obligation of the Borrower, as the case may be, in each case
enforceable in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium and other laws affecting creditors’
rights generally and subject to general principles of equity, regardless of
whether considered in a proceeding in equity or at law.

 

Section 3.03.  Governmental Approvals; No Conflicts.  The Financing Transactions
(a) do not require any consent or approval of, registration or filing with, or
other action by, any Governmental Authority, except such as have been obtained
or made and are in full force and effect, (b) will not violate any applicable
law or regulation or the charter, by-laws or other organizational documents of
the Borrower or any order of any Governmental Authority, (c) will not violate or
result in a default under any indenture, agreement or other instrument binding
upon the Borrower or any of its properties, or give rise to a right thereunder
to require the Borrower to make any payment, and (d) will not result in the
creation or imposition of any Lien (other than the Transaction Liens) on any
property of the Borrower.

 

Section 3.04.  Financial Statements; No Material Adverse Change.  (a) The
Borrower has heretofore furnished to the Lenders (i) the Borrower’s 2003 Form
10-K containing the audited consolidated balance sheet of the Borrower and its
Subsidiaries as of December 31, 2003 and the related consolidated statements of
income and cash flows for the Fiscal Year then ended, reported on by
PricewaterhouseCoopers LLP, independent public accountants, and (ii) the
Borrower’s Latest Form 10-Q containing the unaudited consolidated balance sheet
of the Borrower and its Subsidiaries as of June 30, 2004 and the related
consolidated statements of income and cash

 

39



--------------------------------------------------------------------------------

flows for the Fiscal Quarter then ended and for the portion of the Fiscal Year
then ended, all certified by the Borrower’s chief financial officer. Such
financial statements present fairly, in all material respects, the consolidated
financial position of the Borrower and its Subsidiaries as of such dates and its
consolidated results of operations and cash flows for such periods in accordance
with GAAP, subject to normal year-end adjustments and the absence of footnotes
in the case of the statements referred to in clause (ii) above.

 

(b)    Reserved.

 

(c)    Since December 31, 2003, there has been no material adverse change in the
business, operations, properties, assets, financial condition, contingent
liabilities or material agreements of the Borrower and its Subsidiaries, taken
as a whole, except as disclosed prior to the Effective Date in the Borrower’s
2003 Form 10-K or the Borrower’s Latest Form 10-Q.

 

Section 3.05.  Security Documents.  The Security Documents create valid security
interests in the Collateral purported to be covered thereby, which security
interests are and will remain perfected security interests, prior to all other
Liens, other than Liens permitted under Section 6.02. Each of the
representations and warranties made by the Borrower in the Security Documents to
which it is a party is true and correct in all material respects.

 

Section 3.06.  Borrower’s Subsidiaries.  As of the Effective Date, the Borrower
has no Subsidiaries other than those set forth on Schedule 3.06. Each Subsidiary
identified on Schedule 3.06 is a Restricted Subsidiary as of the Effective Date.
As of the Effective Date, none of the Borrower’s Subsidiaries is a Material
Domestic Subsidiary.

 

Section 3.07.  Litigation and Environmental Matters.  (a) Except as set forth in
(i) the Borrower’s 2003 Form 10-K or (ii) the Borrower’s Latest Form 10-Q, as
filed with the SEC pursuant to the Exchange Act, there is no action, suit,
arbitration proceeding or other proceeding, inquiry or investigation, at law or
in equity, before or by any arbitrator or Governmental Authority pending against
the Borrower or of which the Borrower has otherwise received official notice or
which, to the knowledge of the Borrower, is threatened against the Borrower (i)
as to which there is a reasonable possibility of an unfavorable decision, ruling
or finding which would reasonably be expected to result in a Material Adverse
Effect or (ii) that involves any of the Loan Documents or the Financing
Transactions.

 

(b)    Except as set forth in the Borrower’s 2003 Form 10-K or the Borrower’s
Latest Form 10-Q, the Borrower does not presently anticipate that remediation
costs and penalties associated with any Environmental Law, to the extent not
previously provided for, will have a Material Adverse Effect.

 

Section 3.08.  Compliance with Laws and Agreements; Foreign Asset Control
Regulations.  (a) The Borrower is in compliance with all laws, regulations and
orders of any Governmental Authority applicable to it or its property (including
(i) all Environmental Laws, (ii) ERISA, (iii) applicable laws, regulations and
orders dealing with intellectual property, and (iv) the Fair Labor Standards Act
and other applicable law dealing with such matters) and all indentures,
agreements and other instruments binding on it or its property, except where
failures to do so, in the aggregate, would not reasonably be expected to result
in a Material Adverse Effect. No Default has occurred and is continuing.

 

(b)    The Borrower is and will remain in full compliance with all laws and
regulations applicable to it ensuring that no person who owns a controlling
interest in or otherwise controls the Borrower is or shall be (A) listed on the
Specially Designated Nationals and Blocked Person List maintained by the Office
of Foreign Assets Control (“OFAC” ), Department of the Treasury, and/or any
other similar lists maintained by OFAC pursuant to any authorizing statute,
Executive Order or regulation or (B) a person designated under Section 1(b), (c)
or (d) of Executive Order No. 13224 (September 23, 2001), any related enabling
legislation or any other similar Executive Orders.

 

40



--------------------------------------------------------------------------------

Section 3.09.  Investment and Holding Company Status.  The Borrower is not (a)
an “investment company” or a company “controlled” by an “investment company”
within the meaning of the Investment Company Act of 1940, as amended or (b) a
“holding company” or “subsidiary company” of a “holding company”, or an
“affiliate” of a “holding company” or of a “subsidiary company” of a “holding
company”, within the meaning of the Public Utility Holding Company Act of 1935,
as amended.

 

Section 3.10.  ERISA.  No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other ERISA Events for which liability
is reasonably expected to occur, would reasonably be expected to result in a
Material Adverse Effect.

 

Section 3.11.  Regulation U.  Neither the Borrower nor any of its Subsidiaries
is engaged principally, or as one of its important activities, in the business
of extending credit for the purpose of purchasing or carrying margin stock
(within the meaning of Regulation U).

 

Section 3.12.  Disclosure.  The Borrower has disclosed to the Lenders all
agreements, instruments and corporate or other restrictions to which it is
subject, and all other matters known to it, that, individually or in the
aggregate, would reasonably be expected to result in a Material Adverse Effect.
The Approved Financing Model and all of the other reports, financial statements,
certificates and other written information (other than projected financial
information) that have been made available by or on behalf of the Borrower to
the Arrangers, any Agent or any Lender in connection with the negotiation of
this Agreement or any other Loan Document or delivered hereunder or thereunder,
are complete and correct in all material respects and do not contain any untrue
statement of a material fact or omit to state a material fact necessary in order
to make the statements contained therein not materially misleading in light of
the circumstances under which such statements are made; provided that, with
respect to projected financial information, the Borrower represents only that
such information was prepared in good faith based on assumptions believed to be
reasonable at the time.

 

Section 3.13.  Senior Debt.  The Secured Obligations constitute “Secured
Indebtedness” and “Senior Indebtedness” under and as defined in each of the
10.75% Senior Unsecured Note Documents and the 9.75% Senior Unsecured Note
Documents.

 

Section 3.14.  Processing of Receivables.  In the ordinary course of its
business, the Borrower processes its accounts receivable in a manner such that
(i) each payment received by the Borrower in respect of accounts receivables is
allocated to a specifically identified invoice or invoices, which invoice or
invoices corresponds to a particular account receivable owing to the Borrower
and (ii) if, at any time, less than 100% of the accounts receivables to the
Borrower are included in a Receivables Financing, payments received in respect
of those accounts receivable included in a Receivables Financing would be
identifiable and separable from payments received in respect of accounts
receivable not so included in a Receivables Financing.

 

Section 3.15.  Existing Senior Unsecured Debt Documents.  The Borrower has
heretofore furnished to the Lenders true and correct copies of all Existing
Senior Unsecured Debt Documents.

 

Section 3.16.  Reserved.

 

Section 3.17.  Solvency.  Immediately after the Financing Transactions to occur
on the Effective Date are consummated and after giving effect to the application
of the proceeds of each Loan made on the Effective Date and after giving effect
to the application of the proceeds of each Loan made on any other date, (a) the
fair value of the assets of the Borrower, at a fair valuation, will exceed its
debts and liabilities, subordinated, contingent or otherwise; (b) the Borrower
will be able to pay its debts and liabilities, subordinated, contingent or
otherwise, as such debts and liabilities become absolute and matured; and (c)
the Borrower will not have unreasonably small capital with which to conduct the
business in which it is engaged as such business is now conducted and proposed
to be conducted after the Effective Date.

 

41



--------------------------------------------------------------------------------

ARTICLE 4

CONDITIONS

 

Section 4.01.  Effective Date.  This Amended Agreement shall not become
effective until the date on which each of the following conditions is satisfied
(or waived in accordance with Section 9.02):

 

(a)    The Administrative Agent (or its counsel) shall have received
counterparts hereof signed by the Borrower and each of the Lenders listed on the
signature pages hereof (or, in the case of any party as to which an executed
counterpart shall not have been received, receipt by the Administrative Agent in
form satisfactory to it of telex, facsimile or other written confirmation from
such party that it has executed a counterpart hereof).

 

(b)    The Administrative Agent shall have received favorable written opinions
(in each case, addressed to the Administrative Agent and the Lenders and dated
the Effective Date) of Berry & Associates, special counsel for the Borrower, and
the General Counsel or an Assistant General Counsel of the Borrower, (i) which
opinions are substantially in the form of Exhibit B-1 and Exhibit B-2,
respectively, and (ii) covering such other matters relating to the Borrower, the
Loan Documents or the Financing Transactions as the Required Lenders shall
reasonably request. The Borrower requests such counsel to deliver such opinion.

 

(c)    Each of the Administrative Agent, the Collateral Agent and the
Co-Collateral Agent shall have received such documents and certificates as the
Administrative Agent, the Collateral Agent, the Co-Collateral Agent or their
respective counsel may reasonably request relating to the organization,
existence and good standing of the Borrower, the authorization for and validity
of the Financing Transactions and any other legal matters relating to the
Borrower, the Loan Documents or the Financing Transactions, all in form and
substance satisfactory to the Administrative Agent, the Collateral Agent, the
Co-Collateral Agent and their respective counsel.

 

(d)    Each of the Administrative Agent, the Collateral Agent and the
Co-Collateral Agent shall have received a certificate, dated the Effective Date
and signed by the President, a Vice President or a Financial Officer of the
Borrower, confirming compliance with the conditions set forth in clause (b), (c)
and (d) of Section 4.02.

 

(e)    The fact that the Required Lenders shall not have notified the
Administrative Agent of their determination that, since December 31, 2003, any
event, development or circumstance has occurred that has had or would reasonably
be expected to have a Material Adverse Effect, other than those events,
developments and circumstances that have been disclosed (i) to the
Administrative Agent, the Collateral Agent and the Co-Collateral Agent in
writing or (ii) in the Borrower’s 2003 Form 10-K or the Borrower’s Latest Form
10-Q.

 

(f)    The fact that none of the Arrangers, the Administrative Agent, the
Collateral Agent or the Co-Collateral Agent shall have become aware of any
information or other matter affecting the Borrower or the Financing Transactions
which was in existence prior to the date of this Amended Agreement and is
inconsistent in a material and adverse manner with any such information or other
matter disclosed to them prior to the date of this Amended Agreement.

 

(g)    The Borrower shall have paid all fees and other amounts due and payable
to the Lender Parties on or before the Effective Date, including, to the extent
invoiced, all out-of-pocket expenses (including fees, charges and disbursements
of counsel) required to be reimbursed or paid by the Borrower under the Loan
Documents.

 

(h)    The Collateral Requirement shall have been satisfied and the
Administrative Agent shall have received a completed Perfection Certificate
dated the Effective Date and signed by a Financial Officer or other executive
officer of the Borrower, together with all attachments contemplated thereby,
including the results of a search of the Uniform Commercial Code (or equivalent)
filings made with respect to the Borrower in the jurisdictions contemplated by
the Perfection Certificate and copies of the financing statements (or similar
documents) disclosed by such search and evidence reasonably satisfactory to the
Administrative Agent, the Collateral Agent and the Co-Collateral Agent that the
Liens indicated by such financing statements (or similar documents) are
permitted by Section 6.02 or have been released.

 

42



--------------------------------------------------------------------------------

(i)    The Administrative Agent, the Collateral Agent and the Co-Collateral
Agent shall have received evidence reasonably satisfactory to them that all
insurance required by Section 5.07 is in effect.

 

(j)    All consents and approvals required to be obtained from any Governmental
Authority or other Person in connection with the Financing Transactions shall
have been obtained and be in full force and effect, except where failure to
obtain such approval or consent would not have a Material Adverse Effect.

 

(k)    The Administrative Agent, the Collateral Agent and the Co-Collateral
Agent shall have received the Approved Financing Model.

 

(l)    The Administrative Agent, the Collateral Agent and the Co-Collateral
Agent shall have received a completed Borrowing Base Certificate calculated as
of September 30, 2004 and signed by a Financial Officer;

 

(m)    Reserved.

 

(n)    Reserved.

 

(o)    Promptly after the Effective Date occurs, the Administrative Agent shall
notify the Borrower and the Lenders thereof, and such notice shall be conclusive
and binding. Notwithstanding the foregoing, the obligations of the Lenders to
make Loans and of the LC Issuing Bank to issue Letters of Credit shall not
become effective unless each of the foregoing conditions is satisfied (or waived
pursuant to Section 9.02) before 5:00 p.m., Prevailing Eastern Time, on November
1, 2004 (and, if any such condition is not so satisfied or waived, the
Commitments shall terminate at such time). Upon the Effective Date, the Existing
Credit Agreement shall be amended and restated to read in its entirety as set
forth in this Amended Agreement; provided that the rights and obligations of the
parties hereto with respect to periods prior to the Effective Date shall be
governed by the Existing Credit Agreement.

 

Section 4.02.  Conditions to Initial Utilization and Each Subsequent
Utilization.  The obligation of each Lender to make a Loan on the occasion of
any Borrowing (including the initial Borrowing), the obligation of the Swingline
Lender to make any Swingline Loan (including the initial Swingline Loan) and the
obligation of the LC Issuing Bank to issue, amend, renew or extend any Letter of
Credit (including the initial Letter of Credit), are each subject to receipt of
the Borrower’s request therefor in accordance herewith and to the satisfaction
of the following conditions:

 

(a)    The Effective Date shall have occurred.

 

(b)    Immediately after giving effect to such Borrowing or Swingline Loan or
the issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default shall have occurred and be continuing.

 

(c)    The representations and warranties of the Borrower set forth in the Loan
Documents shall be true on and as of the date of such Borrowing or Swingline
Loan or the date of issuance, amendment, renewal or extension of such Letter of
Credit, as applicable.

 

(d)    Immediately before and after such Borrowing or Swingline Loan is made, or
such Letter of Credit is issued, amended, renewed or extended, as applicable,
the Total Outstanding Amount will not exceed the Maximum Facility Availability.

 

Each Borrowing, each Swingline Loan and each issuance, amendment, renewal or
extension of a Letter of Credit shall be deemed to constitute a representation
and warranty by the Borrower on the date thereof as to the matters specified in
clauses (b), (c) and (d) of this Section.

 

43



--------------------------------------------------------------------------------

ARTICLE 5

AFFIRMATIVE COVENANTS

 

Until all the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full and
all Letters of Credit have expired or been cancelled and all LC Disbursements
have been reimbursed, the Borrower covenants and agrees with the Lenders that:

 

Section 5.01.  Financial Statements and Other Information.  (a) The Borrower
will furnish to the Administrative Agent (for delivery to each Lender):

 

(i)    as soon as available and in any event within 90 days after the end of
each Fiscal Year, its audited consolidated balance sheet as of the end of such
Fiscal Year and the related statements of income and cash flows for such Fiscal
Year, setting forth in each case in comparative form the figures for the
previous Fiscal Year, all reported on by PricewaterhouseCoopers LLC or other
independent public accountants of recognized national standing (without a “going
concern” or like qualification or exception and without any qualification or
exception as to the scope of such audit) as presenting fairly in all material
respects the financial position, results of operations and cash flows of the
Borrower and its consolidated Subsidiaries on a consolidated basis in accordance
with GAAP;

 

(ii)    as soon as available and in any event within 45 days after the end of
each of the first three Fiscal Quarters of each Fiscal Year, its consolidated
balance sheet as of the end of such Fiscal Quarter and the related statements of
income and cash flows for such Fiscal Quarter and for the then elapsed portion
of such Fiscal Year, setting forth in each case in comparative form the figures
for the corresponding period or periods of (or, in the case of the balance
sheet, as of the end of) the previous Fiscal Year, all certified by a Financial
Officer as (x) reflecting all adjustments (which adjustments are normal and
recurring unless otherwise disclosed) necessary for a fair presentation of the
results for the period covered and (y) having been prepared in accordance with
the applicable rules of the SEC;

 

(iii)    as soon as available and in any event within 30 days after the end of
each fiscal month (x) its shipment and average selling price data for such month
and for the then elapsed portion of the Fiscal Year and (y) the additional
monthly financial information described in (and substantially in the form of)
Schedule 5.01, certified as to accuracy by a Financial Officer;

 

(iv)    concurrently with each delivery of financial statements under clause (i)
or (ii) above, a certificate of a Financial Officer (x) certifying as to whether
a Default has occurred and is continuing and, if a Default has occurred and is
continuing, specifying the details thereof and any action taken or proposed to
be taken with respect thereto, (y) setting forth reasonably detailed
calculations demonstrating compliance with Section 6.12 and Section 6.13 (if
applicable) (including, without limitation, detail satisfactory to the
Administrative Agent, the Collateral Agent and the Co-Collateral Agent
supporting the classification of Capital Expenditures as maintenance or
discretionary) and (z) identifying any change(s) in GAAP or in the application
thereof that have become effective since the date of, and have had an effect on,
the Borrower’s most recent audited financial statements referred to in Section
3.04 or delivered pursuant to this Section (and, if any such change has become
effective, specifying the effect of such change on the financial statements
accompanying such certificate);

 

(v)    concurrently with each delivery of financial statements under clause (i)
above, (x) a certificate of the accounting firm that reported on such financial
statements stating whether during the course of their examination of such
financial statements they obtained knowledge of any Default (which certificate
may be limited to the extent required by accounting rules or guidelines) and (y)
a certificate of a Financial Officer identifying any Subsidiary that has been
formed or acquired during the Fiscal Year covered by such financial statements
(except to the extent already disclosed in the Borrower’s annual report on form
10-K for such Fiscal Year);

 

44



--------------------------------------------------------------------------------

(vi)    no later than 45 days after the beginning of each Fiscal Year, a
detailed consolidated budget for such Fiscal Year (which budget shall (A)
include a projected consolidated balance sheet and related statements of
projected operations and cash flows as of the end of and for such Fiscal Year, a
projected Borrowing Base as of the last day of each Fiscal Quarter in such
Fiscal Year, and projected levels of Facility Availability as of the last day of
each Fiscal Quarter in such Fiscal Year, and (B) set forth the assumptions used
in preparing such budget) and, promptly when available, any significant
revisions of such budget;

 

(vii)    promptly after the same become publicly available, copies of all
periodic and other material reports and proxy statements filed by the Borrower
or any Restricted Subsidiary with the SEC, or any Governmental Authority
succeeding to any or all of the functions of the SEC;

 

(viii)    concurrently with each delivery of financial statements under clause
(i) or (ii) above, the related consolidating financial statements reflecting the
adjustments necessary to eliminate from such consolidated financial statements
(x) the accounts of Unrestricted Subsidiaries (if any) and (y) for purposes of
calculating the Fixed Charge Coverage Ratio (if applicable), the accounts of any
Material Domestic Subsidiaries that are not Subsidiary Guarantors (if any);

 

(ix)    promptly upon the effectiveness of any material amendment or
modification of, or any waiver of the rights of the Borrower or any Restricted
Subsidiary under, (A) any 10.75% Senior Unsecured Note Document or any 9.75%
Senior Unsecured Note Document, (B) the certificate of formation, limited
liability company agreement, certificate of incorporation, by-laws or other
organizational documents of the Borrower or any Restricted Subsidiary or (C) any
document evidencing any Receivables Financing, written notice of such amendment,
modification or waiver describing in reasonable detail the purpose and substance
thereof; and

 

(x)    promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of the Borrower and its
Restricted Subsidiaries, or compliance with the terms of any Loan Document, as
the Administrative Agent, the Collateral Agent, the Co-Collateral Agent or any
Lender may reasonably request.

 

Information required to be delivered pursuant to Section 5.01(a)(i), Section
5.01(a)(ii) or Section 5.01(a)(vii) above shall be deemed to have been delivered
on the date on which the Borrower provides notice to the Administrative Agent
that such information has been posted on the Borrower’s website on the Internet
at the website address listed on the signature pages hereof, at
sec.gov/edaux/searches.htm or at another website identified in such notice and
accessible by the Lenders without charge; provided that (i) such notice may be
included in a certificate delivered pursuant to Section 5.01(a)(iv) and (ii) the
Borrower shall deliver paper copies of the information referred to in Section
5.01(a)(i), Section 5.01(a)(ii) and Section 5.01(a)(vii) to the Administrative
Agent for any Lender which requests such delivery.

 

(b)    Borrowing Base Reports.  The Borrower will furnish to the Administrative
Agent, the Collateral Agent and the Co-Collateral Agent (and the Administrative
Agent shall thereafter deliver to each Lender):

 

(i)    as soon as available and in any event within 20 days after the last day
of each calendar month, a completed Borrowing Base Certificate (accompanied by
supporting documentation and supplemental reporting) calculating and certifying
the Borrowing Base as of the end of such calendar month, signed on behalf of the
Borrower by a Financial Officer and in form and substance satisfactory to the
Collateral Agent and the Co-Collateral Agent; provided that such Borrowing Base
Certificate (accompanied by supporting documentation and supplemental reporting)
shall be furnished to the Administrative Agent, the Collateral Agent and the
Co-Collateral Agent as soon as available and in any event within two Business
Days after the end of each period of two calendar weeks (each such biweekly
period deemed, for purposes hereof, to end on a Friday) at the end of which
Average Facility Availability is less than $100,000,000; and

 

45



--------------------------------------------------------------------------------

(ii)    within two Business Days of any request therefor, such other information
in such detail concerning the amount, composition and manner of calculation of
the Borrowing Base as any Lender may reasonably request.

 

Section 5.02.  Notice of Material Events.  The Borrower will furnish to the
Administrative Agent and each Lender prompt written notice of the following:

 

(a)    the occurrence of any Default;

 

(b)    the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting the Borrower or
any Restricted Subsidiary or any Affiliate thereof that, if adversely
determined, could reasonably be expected to result in a Material Adverse Effect;

 

(c)    the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in
liabilities of the Borrower and its Restricted Subsidiaries in an aggregate
amount exceeding $50,000,000;

 

(d)    the occurrence of any change in the Borrower’s Senior Debt Ratings by
either Moody’s or S&P; and

 

(e)    any other development that results in, or would reasonably be expected to
result in, a Material Adverse Effect.

 

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.

 

Section 5.03.  Information Regarding Collateral.  (a) The Borrower will furnish
to the Administrative Agent, the Collateral Agent and the Co-Collateral Agent
prompt written notice of any change in (i) the Borrower’s corporate name or any
trade name used to identify it in the conduct of its business or the Borrower’s
jurisdiction of organization, chief executive office, its principal place of
business, or any office or facility at which Collateral owned by it is located
(including the establishment of any such new office or facility), (ii) the
Borrower’s identity or corporate structure, (iii) the Borrower’s State
Organizational Identification Number (or Charter Number) and (iv) the Borrower’s
Federal Taxpayer Identification Number. The Borrower will not effect or permit
any change referred to in the preceding sentence unless all filings have been
made under the Uniform Commercial Code and all other actions have been taken
that are required so that such change will not at any time adversely affect the
validity, perfection or priority of any Transaction Lien on any of the
Collateral. The Borrower will also promptly notify the Administrative Agent, the
Collateral Agent and the Co-Collateral Agent if any material portion of the
Collateral is damaged or destroyed.

 

(b)    Each year, at the time annual financial statements with respect to the
preceding Fiscal Year are delivered pursuant to Section 5.01(a)(i), the Borrower
will deliver to the Administrative Agent, the Collateral Agent and the
Co-Collateral Agent a certificate of a Financial Officer and the chief legal
officer (or other in-house counsel) of the Borrower (i) setting forth the
information required pursuant to Sections A.1, A.2 and B.1 of the Perfection
Certificate or confirming that there has been no change in such information
since the date of the Perfection Certificate delivered on the Effective Date or
the date of the most recent certificate delivered pursuant to this subsection
and (ii) certifying that all Uniform Commercial Code financing statements
(including fixture filings, as applicable) or other appropriate filings,
recordings or registrations, including all refilings, rerecordings and
reregistrations, containing a description of the Collateral have been filed of
record in each appropriate office in each jurisdiction identified pursuant to
clause (i) above to the extent necessary to protect and perfect the Transaction
Liens for a period of at least 18 months after the date of such certificate
(except as noted therein with respect to any continuation statements to be filed
within such period).

 

46



--------------------------------------------------------------------------------

(c)    The Borrower will furnish to the Administrative Agent, the Collateral
Agent and the Co-Collateral Agent prompt written notice of the occurrence of any
“Termination Event” (as defined in the Effective Date Receivables Financing).
From and after the occurrence of any such Termination Event, the Borrower shall
furnish to the Administrative Agent, the Collateral Agent and the Co-Collateral
Agent a daily written report reflecting then current amortization of the
Effective Date Receivables Financing. On any date when the Effective Date
Receivables Financing shall have terminated and the payment of all obligations
owing by the Borrower and its Subsidiaries in respect thereof shall have been
paid in full, the Borrower shall provide prompt written notice thereof to the
Administrative Agent, the Collateral Agent and the Co-Collateral Agent.

 

(d)    Upon the request of any Lender, the Borrower will furnish to the
Collateral Agent and the Co-Collateral Agent copies of any servicer reports that
have been furnished to JPMorgan Chase Bank or The Bank of Nova Scotia, in their
respective capacities as agents, under the Effective Date Receivables Financing.

 

Section 5.04.  Existence; Conduct of Business.  The Borrower will, and will
cause each of its Subsidiaries (other than any Unrestricted Subsidiary) to, do
or cause to be done all things necessary to preserve, renew and keep in full
force and effect its legal existence and the rights, licenses, permits,
privileges, franchises, patents, copyrights, trademarks and trade names material
to the conduct of its business; provided that the foregoing shall not prohibit
any merger, consolidation, liquidation or dissolution permitted under Section
6.03.

 

Section 5.05.  Payment of Obligations.  The Borrower will, and will cause each
of its Subsidiaries (other than any Unrestricted Subsidiary) to, pay all of its
material Debt and other material obligations, including Tax liabilities, before
the same shall become delinquent or in default, except where (a) the validity or
amount thereof is being contested in good faith by appropriate proceedings, (b)
the Borrower or such Subsidiary has set aside on its books adequate reserves
with respect thereto in accordance with GAAP, (c) such contest effectively
suspends collection of the contested obligation and the enforcement of any Lien
securing such obligation and (d) the failure to make payment pending such
contest would not reasonably be expected to result in a Material Adverse Effect.

 

Section 5.06.  Maintenance of Properties.  The Borrower will, and will cause
each of its Subsidiaries (other than any Unrestricted Subsidiary) to, maintain
all property material to the conduct of its business in good working order and
condition, ordinary wear and tear excepted.

 

Section 5.07.  Insurance.  (a) The Borrower will, and will cause each of its
Subsidiaries (other than any Unrestricted Subsidiary) to maintain, at its sole
cost and expense, insurance coverage (x) as in effect on the date of the
Agreement and described in Schedule 5.07 or (y) otherwise with financially sound
and reputable insurers (which insurers shall be reasonably acceptable to the
Administrative Agent, the Collateral Agent and the Co-Collateral Agent) in such
amounts, and with such deductibles, as are set forth on Schedule 5.07 hereof. If
at any time the Borrower becomes aware that conditions and circumstances may
have a material adverse effect on its ability to maintain (or cause to be
maintained) such insurance coverage with the deductibles shown on Schedule 5.07
at favorable premiums, it shall immediately advise the Administrative Agent, the
Collateral Agent and the Co-Collateral Agent in writing; provided that such
notice must be given prior to the expiration of the relevant existing policy.
Such notice shall include copies of any proposals from insurers regarding the
insurance coverage in question as well as the Borrower’s recommendations with
respect thereto. The Administrative Agent shall promptly advise the Borrower of
the requirements of the Administrative Agent (which requirements shall be
determined in good faith by mutual agreement among the Administrative Agent, the
Collateral Agent and the Co-Collateral Agent) regarding such insurance coverage,
and the Borrower shall undertake all reasonable efforts to adhere to such
requirements. If the Borrower fails to obtain or maintain the insurance coverage
required pursuant to this Section 5.07 or to pay all premiums relating thereto,
the Collateral Agent and the Co-Collateral Agent may at any time or times
thereafter obtain and maintain such required insurance coverage and pay such
premiums and take such other actions with respect thereto that the Collateral
Agent and the Co-Collateral Agent deem reasonably advisable. The Collateral
Agent and the Co-Collateral Agent shall not have any obligation to obtain
insurance for the Borrower or any of its Subsidiaries or to pay any premiums
therefor. By doing so, the

 

47



--------------------------------------------------------------------------------

Collateral Agent and the Co-Collateral Agent shall not be deemed to have waived
any Default arising from failure of the Borrower to maintain (or cause to be
maintained) such insurance or to pay (or cause to be paid) any premiums
therefor. All sums so disbursed, including reasonable attorneys’ fees, court
costs and other charges related thereto, shall be payable on demand by the
Borrower to the Administrative Agent and shall be additional obligations
hereunder secured by the Collateral. The Collateral Agent and the Co-Collateral
Agent reserve the right at any time upon any change in the Borrower’s risk
profile to require additional insurance coverages and limits of insurance to, in
such Agents’ reasonable opinion, adequately protect the interests of the Lender
Parties in all or any portion of the Collateral.

 

(b)    Property damage policies maintained with respect to any Collateral shall
be endorsed or otherwise amended to include a lenders’ loss payable clause, in
each case in favor of the Collateral Agent and providing for losses thereunder
to be payable to the Collateral Agent or its designee as loss payee and (ii) a
provision to the effect that none of the Administrative Agent, the Collateral
Agent, the Co-Collateral Agent nor any other Lender Party shall be a coinsurer.
Commercial general liability policies shall be endorsed to name the Collateral
Agent as an additional insured. Each such policy referred to in this subsection
also shall provide that it shall not be canceled, modified or not renewed (i) by
reason of nonpayment of premium except upon at least 10 days’ prior written
notice thereof by the insurer to the Collateral Agent (giving the Collateral
Agent the right to cure defaults in the payment of premiums) or (ii) for any
other reason except upon at least 30 days’ prior written notice thereof by the
insurer to the Collateral Agent. The Borrower shall deliver to the Collateral
Agent and the Co-Collateral Agent, prior to the cancellation, modification or
nonrenewal of any such policy of insurance, a copy of a renewal or replacement
policy (or other evidence of renewal of a policy previously delivered to the
Collateral Agent and the Co-Collateral Agent) together with evidence reasonably
satisfactory to the Collateral Agent and the Co-Collateral Agent of payment of
the premium therefor.

 

Section 5.08.  Casualty and Condemnation.  The Borrower will furnish to the
Administrative Agent, the Collateral Agent, the Co-Collateral Agent and the
Lenders prompt written notice of any casualty or other insured damage to any
material portion of the Collateral or the commencement of any action or
proceeding for the taking of any Collateral or any part thereof or interest
therein under power of eminent domain or by condemnation or similar proceeding.

 

Section 5.09.  Proper Records; Rights to Inspect and Appraise.  (a) The Borrower
will, and will cause each of its Subsidiaries (other than any Unrestricted
Subsidiary) to, keep proper books of record and account in which complete and
correct entries are made of all transactions relating to its business and
activities. The Borrower will, and will cause each of its Subsidiaries (other
than any Unrestricted Subsidiary) to, permit any representatives designated by
the Administrative Agent, the Collateral Agent, the Co-Collateral Agent or any
Lender, upon reasonable prior notice, to visit and inspect its properties, to
examine and make extracts from its books and records, and to discuss its
affairs, finances and condition with its officers and independent accountants,
all at such reasonable times and as often as reasonably requested.

 

(b)    The Borrower will, and will cause each of its Subsidiaries to, take all
actions as shall be necessary or advisable to ensure that, within 30 calendar
days after the Effective Date (or such longer period as may be requested by the
Collateral Agent and the Co-Collateral Agent), the Administrative Agent, the
Collateral Agent, the Co-Collateral Agent and their designated representatives,
shall have completed all such field exams and received all such inventory
appraisals from independent appraisers as they deem reasonably necessary or
desirable.

 

(c)    The Borrower will, and will cause each of its Subsidiaries (other than
any Unrestricted Subsidiary) to, permit the Collateral Agent and/or the
Co-Collateral Agent and any representatives designated by either of them
(including any consultants, accountants, lawyers and appraisers retained by the
Collateral Agent and the Co-Collateral Agent) to conduct collateral reviews and
evaluations and appraisals of the assets included in the Borrowing Base and the
Borrower’s computation of the Borrowing Base, all at such reasonable times and
as often as reasonably requested. The Borrower shall pay the documented fees and
expenses of employees of the Collateral Agent and the Co-Collateral Agent
(including reasonable and customary internally allocated fees of

 

48



--------------------------------------------------------------------------------

such employees incurred in connection with periodic collateral evaluations and
internally allocated monitoring fees associated with the Collateral Agent’s and
the Co-Collateral Agent’s “collateral agent services group” or similar body),
and the documented fees and expenses of any representatives (including any
inventory appraisal firm) retained by the Collateral Agent and the Co-Collateral
Agent to conduct any such inventory evaluation or appraisal, in respect of (i)
one such collateral review performed by the Collateral Agent (or, at the option
of the Co-Collateral Agent, by the Collateral Agent and the Co-Collateral Agent
together) in any calendar year and one such inventory appraisal in any calendar
year at any time when Average Facility Availability is greater than
$200,000,000, (ii) up to two such collateral reviews performed by the Collateral
Agent (or, at the option of the Co-Collateral Agent, by the Collateral Agent and
the Co-Collateral Agent together) in any calendar year and up to two such
inventory appraisals in any calendar year at any time when Average Facility
Availability is equal to or greater than $100,000,000 (but less than or equal to
$200,000,000), (iii) up to four such collateral reviews performed by the
Collateral Agent (or, at the option of the Co-Collateral Agent, by the
Collateral Agent and the Co-Collateral Agent together) in any calendar year and
up to four such inventory appraisals in any calendar year at any time when
Average Facility Availability is less than $100,000,000, (iv) any number of such
collateral reviews performed by the Collateral Agent (or, at the option of the
Co-Collateral Agent, by the Collateral Agent and the Co-Collateral Agent
together) and any number of such inventory appraisals during the continuance of
a Default or Event of Default, and (v) any number of additional appraisals of
the assets included in the Borrowing Base, all at such times and as often as
reasonably requested, if the Collateral Agent and the Co-Collateral Agent, in
their good faith judgment, reasonably believe that any circumstance or event
(including, without limitation, a decline in steel prices) has materially
affected the value of the Borrowing Base. The Collateral Agent, the
Co-Collateral Agent and any representative designated by either of them to
conduct such collateral reviews, evaluations and appraisals shall, during any
review, inspection or other activity performed at any of the Borrower’s plant
sites, (x) be accompanied at all times by a plant safety representative (and the
Borrower hereby agrees to cause such a plant safety representative to be
available for such purpose at such reasonable hours as may be requested and upon
reasonable prior notice) and (y) comply at all times with the Borrower’s rules
regarding safety and security to the extent that the Collateral Agent,
Co-Collateral Agent or representative has been notified of such rules. In
connection with any collateral monitoring or review and appraisal relating to
the computation of the Borrowing Base, the Borrower shall make adjustments to
the Borrowing Base (which may include maintaining additional reserves or
modifying the eligibility criteria for components of the Borrowing Base) to the
extent required by the Collateral Agent, the Co-Collateral Agent or the Required
Lenders as a result of any such monitoring, review or appraisal. The Collateral
Agent and the Co-Collateral Agent shall furnish to the Administrative Agent (for
delivery to each Lender) a copy of the final written collateral review or
appraisal report prepared in connection with such monitoring, review or
appraisal.

 

Section 5.10.  Compliance with Laws.  The Borrower will, and will cause each of
its Subsidiaries (other than any Unrestricted Subsidiary) to, comply with all
laws, rules, regulations and orders of any Governmental Authority (including all
Environmental Laws and ERISA and the respective rules and regulations
thereunder) applicable to it or its property, other than such laws, rules or
regulations (a) the validity or applicability of which the Borrower or any
Subsidiary is contesting in good faith by appropriate proceedings or (b) the
failure to comply with which cannot reasonably be expected to result in a
Material Adverse Effect.

 

Section 5.11.  Use of Proceeds and Letters of Credit.  The proceeds of the
Revolving Loans and Swingline Loans will be used only (a) for the repayment in
full of all amounts outstanding under the Existing Credit Agreement (if any) and
(b) to finance the general corporate purposes (including working capital needs)
of the Borrower. No part of the proceeds of any Loan will be used, directly or
indirectly, for any purpose that entails a violation of any of the Regulations
of the Federal Reserve Board, including Regulations T, U and X. Letters of
Credit will be requested and used only to finance the general corporate purposes
(including working capital needs) of the Borrower, and will not be used, whether
directly or indirectly, for any purpose that entails a violation of any of the
Regulations of the Federal Reserve Board, including regulations T, U and X.

 

Section 5.12.  Further Assurances.  (a) The Borrower will execute and deliver
any and all further documents, financing statements, agreements and instruments,
and take all such further actions (including the

 

49



--------------------------------------------------------------------------------

filing and recording of financing statements and other documents), that may be
required under any applicable law, or that the Administrative Agent, the
Collateral Agent, the Co-Collateral Agent or the Required Lenders may reasonably
request, to cause the Collateral Requirement to be and remain satisfied, all at
the Borrower’s expense. The Borrower will provide to the Collateral Agent and
the Co-Collateral Agent, from time to time upon request, evidence reasonably
satisfactory to the Collateral Agent and the Co-Collateral Agent as to the
perfection and priority of the Transaction Liens created or intended to be
created by the Security Documents.

 

(b)    If, on the date when all of the Commitments are terminated (whether
pursuant to Section 2.08 or otherwise), any Letter of Credit remains
outstanding, the Borrower shall deposit in the Cash Collateral Account on such
date an amount in cash equal to 102% of the total LC Exposure as of such date
plus any accrued and unpaid interest thereon. Any amount so deposited (including
any earnings thereon) will be withdrawn from the Cash Collateral Account by the
Administrative Agent and applied to pay LC Reimbursement Obligations as they
become due; provided that at such time as all outstanding Letters of Credit have
expired, and all LC Reimbursement Obligations (plus accrued and unpaid interest
thereon) have been paid in full, such amount, to the extent not therefore
applied, shall be returned to the Borrower.

 

Section 5.13.  Amendments to Effective Date Receivables Financing.  The Borrower
shall provide the Administrative Agent, the Collateral Agent and the
Co-Collateral Agent with written notice (containing reasonable detail as to the
substance of) any proposed amendment, modification or other change to, and any
consent to a departure from, the terms or provisions of the Effective Date
Receivables Financing. The Borrower shall not, without the prior written consent
of the Required Lenders, amend, modify or otherwise change or obtain a consent
to a departure from (i) the definitions of “USS Credit Agreement” or “USS
Security Agreement” contained in the Receivables Purchase Agreement or (ii) any
other provision of (including by the addition of a provision to) the Effective
Date Receivables Financing which could in any way impair the interests of the
Lender Parties in the Collateral.

 

Section 5.14.  Designation of Subsidiaries.  The Borrower’s board of directors
may at any time designate any Restricted Subsidiary as an Unrestricted
Subsidiary or any Unrestricted Subsidiary as a Restricted Subsidiary; provided
that (i) immediately before and after such designation, no Default shall have
occurred and be continuing (including, without limitation, any Default as a
result of a breach of the covenants set forth in Sections 6.01, 6.02 and 6.04),
(ii) immediately after giving effect to such designation, the Borrower shall be
in compliance, on a pro forma basis, with the covenant set forth in Section 6.13
(to the extent such compliance is required at such time in accordance with the
terms of such Section 6.13) (and, as a condition precedent to the effectiveness
of any such designation, the Borrower shall deliver to the Administrative Agent
a copy of the board resolution giving effect to such designation and a
certificate of a Financial Officer setting forth in reasonable detail the
calculations demonstrating such compliance), (iii) no Subsidiary may be
designated as an Unrestricted Subsidiary under this Agreement unless it is, or
will concurrently become, an “Unrestricted Subsidiary” as defined in, and for
all purposes of, the Existing Senior Unsecured Debt Documents and (iv) no
Unrestricted Subsidiary may be designated as a Restricted Subsidiary under this
Agreement unless it is, or will concurrently become, a “Restricted Subsidiary”
as defined in, and for all purposes of, the Existing Senior Unsecured Debt
Documents the Existing Senior Unsecured Debt Documents. The designation of any
Restricted Subsidiary as an Unrestricted Subsidiary shall constitute an
investment by the Borrower therein at the date of designation in an amount equal
to the net book value of the Borrower’s investment therein. The designation of
any Unrestricted Subsidiary as a Restricted Subsidiary shall constitute the
incurrence at the time of designation of any Debt or Liens of such Subsidiary
existing at such time.

 

50



--------------------------------------------------------------------------------

ARTICLE 6

NEGATIVE COVENANTS

 

Until all the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full and
all Letters of Credit have expired or been cancelled and all LC Disbursements
have been reimbursed, the Borrower covenants and agrees with the Lenders that:

 

Section 6.01.  Debt; Certain Equity Securities.  (a) The Borrower will not
create, incur, assume or permit to exist any Debt, except:

 

(i)    Debt created under the Loan Documents;

 

(ii)    Debt (including Capital Lease Obligations) existing on the date of this
Amended Agreement and identified in the Borrower’s Latest Form 10-Q (the
relevant pages of which are attached hereto as Schedule 6.01);

 

(iii)    Capital Lease Obligations incurred after the date of this Amended
Agreement; provided that the aggregate amount of all such Capital Lease
Obligations incurred during Reduced Availability Periods shall not exceed
$100,000,000;

 

(iv)    other Debt incurred after the date of this Amended Agreement that would
be permitted to be incurred by the Borrower pursuant to and in accordance with
Section 4.12(b) of the 10.75% Senior Unsecured Note Documents (as such 10.75%
Senior Unsecured Note Documents were in effect on the Original Effective Date,
and without giving effect to any suspension or release of the Borrower’s
obligation to comply with such Section 4.12(b) which may occur pursuant to
Section 4.9 of the 10.75% Senior Unsecured Note Documents); and

 

(v)    other unsecured Debt incurred after the date of this Amended Agreement
during any Threshold Availability Period;

 

provided that (A) the aggregate principal amount of Debt incurred after the date
of this Amended Agreement (whether pursuant to Section 6.01(a)(iv) or
6.01(a)(v)) and having a maturity date on or before the Maturity Date shall not
exceed $25,000,000; and provided further that, notwithstanding anything to the
contrary in this Section 6.01(a), the Borrower will not create, incur, assume or
permit to exist any Debt arising from a Receivables Financing, except to the
extent that the aggregate amount of such Debt, together with the aggregate
amount of Debt incurred by Restricted Subsidiaries (other than Foreign
Subsidiaries) in reliance on Section 6.06(g), does not exceed $600,000,000 (it
being understood that for purposes of determining the amount of Debt arising in
connection with a Receivables Financing, Debt arising from transactions among
the Borrower and its Subsidiaries in connection therewith shall be disregarded).

 

(b)    The Borrower will not issue any preferred stock or other preferred Equity
Interests, which in either case, is subject to mandatory redemption at any time
prior to the first anniversary of the Maturity Date.

 

Section 6.02.  Liens.  The Borrower will not, and will not permit any of its
Subsidiaries (other than any Unrestricted Subsidiary) to, create or permit to
exist any Lien on any property now owned or hereafter acquired by it, or assign
or sell any income or revenues (including accounts receivable) or rights in
respect of any thereof, except:

 

(i)    Liens on Collateral granted by the Borrower under the Security Documents;

 

(ii)    Permitted Liens;

 

51



--------------------------------------------------------------------------------

(iii)    any Lien on any property of the Borrower or any Restricted Subsidiary
existing on the date hereof and listed in Schedule 6.02; provided that (A) such
Lien shall not apply to any other property of the Borrower or any Restricted
Subsidiary and (B) such Lien shall secure only those obligations which it
secures on the date hereof and extensions, renewals and replacements thereof
that do not increase the outstanding principal amount thereof;

 

(iv)    any Lien existing on any property or asset before the acquisition
thereof by the Borrower or any Restricted Subsidiary or existing on any property
or asset of any Person that first becomes a Restricted Subsidiary after the date
hereof before the time such Person becomes a Restricted Subsidiary; provided
that (A) such Lien is not created in contemplation of or in connection with such
acquisition or such Person becoming a Restricted Subsidiary, as the case may be,
(B) such Lien will not apply to any other property or asset of the Borrower or
any Restricted Subsidiary and (C) such Lien will secure only those obligations
which it secures on the date of such acquisition or the date such Person first
becomes a Restricted Subsidiary, as the case may be, and extensions, renewals
and replacements thereof that do not increase the outstanding principal amount
thereof;

 

(v)    Liens on fixed or capital assets acquired, constructed or improved by the
Borrower or any Restricted Subsidiary; provided that (A) the Debt secured by
such Liens is permitted by Section 6.01, (B) such Liens and the Debt secured
thereby are incurred before or within 90 days after such acquisition or the
completion of such construction or improvement, (C) the Debt secured thereby
does not exceed 100% of the cost of acquiring, constructing or improving such
fixed or capital assets and (D) such Liens will not apply to any other property
of the Borrower or any Restricted Subsidiary;

 

(vi)    Liens to secure a Debt owing to the Borrower;

 

(vii)    any Lien arising out of the refinancing, extension, renewal or
refunding of any Debt secured by a Lien permitted by any of clauses (iii), (iv)
or (v) of this Section; provided that such Debt is not increased (except by the
amount of fees, expenses and premiums required to be paid in connection with
such refinancing, extension, renewal or refunding) and is not secured by any
additional assets;

 

(viii)    Liens securing Debt arising out of, and sales of accounts receivable
as part of, a Receivables Financing; provided that the Debt secured by such
Liens is permitted by Section 6.06(g);

 

(ix)    Liens securing industrial revenue or pollution control bonds issued by
the Borrower; provided, however, that such Liens relate solely to the project
being financed and are removed within 90 days following completion of the
project being financed; and

 

(x)    Liens not otherwise permitted by the foregoing clauses of this Section
6.02 on assets not constituting Collateral, securing Debt in an aggregate
principal amount at any time outstanding not to exceed $100,000,000.

 

Section 6.03.  Fundamental Changes.  (a) The Borrower will not, and will not
permit any of its Subsidiaries (other than any Unrestricted Subsidiary) to,
merge into or consolidate with any other Person, or liquidate or dissolve, or
permit any other Person to merge into or consolidate with it, except that, if at
the time thereof and immediately after giving effect thereto no Default shall
have occurred and be continuing, (i) any Person organized under the laws of the
United States of America or one of its States or the District of Columbia may
merge into the Borrower in a transaction in which the Borrower is the surviving
corporation, (ii) any Person (other than the Borrower) organized under the laws
of the United States of America or one of its States or the District of Columbia
may merge into any Restricted Subsidiary in a transaction in which the surviving
entity is a Restricted Subsidiary, and (iii) any Restricted Subsidiary may
liquidate or dissolve if the Borrower determines in good faith that such
liquidation or dissolution is in the best interests of the Borrower and is not
materially disadvantageous to the Lenders; provided that, if any such merger
involves a Person that is not a wholly owned Subsidiary immediately before such
merger, such merger shall not be permitted unless also permitted by Section
6.04.

 

52



--------------------------------------------------------------------------------

(b)    Neither the Borrower nor any Subsidiary (other than a Special Purpose
Financing Subsidiary or any Unrestricted Subsidiary) will engage to any material
extent in any business except businesses of the types conducted by the Borrower
and its respective Subsidiaries on the date of this Agreement and businesses
reasonably related, ancillary or complementary thereto.

 

Section 6.04.  Investments, Loans, Advances, Guarantees and Acquisitions.  (a)
No Credit Party will make any investment pursuant to which any Principal
Property of such Credit Party is contributed, conveyed or otherwise transferred
to any other Person. Additionally, the Borrower will not, and will not permit
any of its Subsidiaries (other than an Unrestricted Subsidiary) to, purchase,
hold or acquire (including pursuant to any merger with any Person that was not a
wholly owned Subsidiary before such merger) any Equity Interest in or evidence
of indebtedness or other security (including any option, warrant or other right
to acquire any of the foregoing) of, make or permit to exist any loan or advance
to, Guarantee any obligation of, or make or permit to exist any investment or
other interest in, any other Person, or purchase or otherwise acquire (in one
transaction or a series of transactions) any assets of any other Person
constituting a business unit, except:

 

(i)    Permitted Investments and investments in cash;

 

(ii)    investments existing on the date of this Agreement, which investments
(other than investments that, individually, do not exceed $10,000,000) are
listed in Schedule 6.04;

 

(iii)    investments (including loans, advances, Guarantees of Debt and
investments in Equity Interests) by the Borrower and its Restricted Subsidiaries
in any Person; provided that the aggregate amount of all investments made by the
Borrower in reliance on this clause (iii) during any Reduced Availability Period
shall not exceed $50,000,000; and provided further that the aggregate amount of
all investments made by the Borrower in reliance on this clause (iii) during any
Threshold Availability Period when Average Facility Availability (before and
after giving pro forma effect to each such investment) is less than $250,000,000
(but greater than $100,000,00) shall not exceed $300,000,000;

 

(iv)    Reserved;

 

(v)    Reserved;

 

(vi)    investments by the Borrower or a Restricted Subsidiary in a Restricted
Subsidiary in respect of ordinary cash management activities;

 

(vii)    Reserved;

 

(viii)    Guarantees constituting Debt permitted by Section 6.01 and Section
6.06; provided that the aggregate principal amount of Debt of Subsidiaries
Guaranteed by the Borrower shall be subject to the applicable limitations set
forth in clause 6.04(a)(iii) above;

 

(ix)    investments received in connection with (x) the bankruptcy,
reorganization or recapitalization of, or settlement of delinquent accounts and
disputes with, customers and suppliers or (y) foreclosure by the Borrower or any
of its Restricted Subsidiaries with respect to any secured investment or other
transfer of title with respect to any secured investment in default, in each
case in the ordinary course of business;

 

(x)    receivables owing to the Borrower or any Restricted Subsidiary if created
or acquired in the ordinary course of business and payable or dischargeable in
accordance with customary trade terms; provided, however, that such trade terms
may include such concessionary trade terms as the Borrower or any such
Restricted Subsidiary deems reasonable under the circumstances;

 

(xi)    payroll, travel and similar advances to cover matters that are expected
at the time of such advances ultimately to be treated as expenses for accounting
purposes and that are made in the ordinary course of business;

 

53



--------------------------------------------------------------------------------

(xii)    loans or advances to employees made in the ordinary course of business
consistent with past practices of the Borrower or such Restricted Subsidiary;

 

(xiii)    investments in stock, obligations or securities received in settlement
of debts created in the ordinary course of business and owing to the Borrower or
any Restricted Subsidiary or in satisfaction of judgments;

 

(xiv)    investments in any Person to the extent such investment represents
either (x) the non-cash portion of the consideration received for an asset sale
permitted under Section 6.05(b), (e) or (f), or (y) non-cash consideration
received for an asset sale permitted under Section 6.05(d), so long as such
non-cash consideration is permitted under clause (y) of the third proviso in the
final paragraph of Section 6.05;

 

(xv)    Reserved;

 

(xvi)    investments in the Borrower;

 

(xvii)    investments in any Person if, as a result of such investment, such
other Person is merged with or consolidated into, or transfers or conveys all or
substantially all its assets to, the Borrower or a Restricted Subsidiary, in
each case subject to the limitations set forth in Section 6.04(b);

 

(xviii)    Receivables Financings otherwise permitted under this Agreement;

 

(xix)    Reserved; and

 

(xx)    any direct or indirect advance, loan or other extension of credit to a
Person to be used by such Person to acquire property pursuant to a transaction
intended to qualify as a Like-Kind Exchange.

 

(b)    The Borrower will not, and will not permit any of its Subsidiaries (other
than an Unrestricted Subsidiary) to make any material acquisition unless (i)
immediately before and after giving effect thereto, no Default shall have
occurred and be continuing, (ii) in the case of any acquisition of a Person,
such acquisition is non-hostile, (iii) the assets received by the Borrower or
its Restricted Subsidiary in connection therewith are used or usable in the same
line of business in which the Borrower or such Restricted Subsidiary have
previously been engaged, and (iv) immediately before and after giving effect
thereto, Average Facility Availability is at least $100,000,000.

 

Section 6.05.  Asset Sales.  The Borrower will not, and will not permit any of
its Subsidiaries (other than any Unrestricted Subsidiary) to, sell, transfer,
lease or otherwise dispose of any Principal Property at any time. Additionally,
at any time when Average Facility Availability is less than $100,000,000 (or
would be less than $100,000,000 after giving pro forma effect to the relevant
sale, transfer, lease or disposition), the Borrower will not, and will not
permit any of its Subsidiaries (other than any Unrestricted Subsidiary) to,
sell, transfer, lease or otherwise dispose of any property (other than Principal
Property), including any Equity Interest owned by it, nor will any Subsidiary
(other than an Unrestricted Subsidiary) issue any additional Equity Interest in
such Subsidiary, except:

 

(a)    sales of inventory, used or surplus equipment, leases of used or surplus
equipment and Permitted Investments, in each case in the ordinary course of
business;

 

(b)    sales, leases, transfers and other dispositions to the Borrower or a
Restricted Subsidiary; provided that the aggregate fair market value of all
assets sold or otherwise transferred to a Foreign Subsidiary in reliance on this
clause (b) shall not exceed $50,000,000; and provided further that any sales,
transfers or dispositions involving a Restricted Subsidiary are entered into in
the ordinary course of business and pursuant to the reasonable requirements of
the Borrower’s or such Subsidiary’s business and on fair and reasonable terms
and conditions no less favorable to the Borrower or such Subsidiary as the terms
and conditions which would apply

 

54



--------------------------------------------------------------------------------

in a comparable transaction on an arm’s length basis with a Person other than a
Subsidiary or Affiliate of the Borrower (it being understood that sales,
transfers or other dispositions effected through a series of sales, transfers or
dispositions by or from USS Holdings or a Foreign Subsidiary that is a
Restricted Subsidiary to a Foreign Subsidiary that is a Restricted Subsidiary
shall be deemed to comply with the $50,000,000 limitation set forth in this
Section 6.05(b), so long as such series or sales, transfers or dispositions, if
viewed as a single transaction from the initial seller or transferor entity to
the ultimate purchaser or transferee Foreign Subsidiary, would comply with such
$50,000,000 limitation);

 

(c)    transfers of assets in connection with a Receivables Financing that is
otherwise permitted under this Agreement.

 

(d)    sales, transfers and other dispositions of assets (except Equity
Interests in a Restricted Subsidiary) that are not permitted by any other clause
of this Section; provided that the aggregate fair market value of all assets
sold, transferred or otherwise disposed of in reliance on this clause shall not
exceed $35,000,000 during any Fiscal Year;

 

(e)    sales and leases of real property in the ordinary course of business;

 

(f)    sales and leases of real property that has not been used by the Borrower
or any Restricted Subsidiary in the production of steel or steel products at any
time within 90 days prior to the date of sale or lease;

 

(g)    sales, transfers and other dispositions of Equity Interests; provided
that the aggregate fair market value of all Equity Interests sold, transferred
or otherwise disposed of in reliance on this clause shall not exceed $15,000,000
during any Fiscal Year;

 

(h)    Sale-Leaseback Transactions permitted pursuant to Section 6.07;

 

(i)    sales, transfers and other dispositions by the Borrower of all (but not a
portion) of the Equity Interests it holds in any Subsidiary; and

 

(j)    any disposition of the Borrower’s Tubular Line of Business.

 

provided that none of the exceptions set forth in the foregoing clauses (a)
through (j) shall be construed to permit a sale, transfer, lease or disposition
of Principal Property, and provided further that all sales, transfers, leases
and other dispositions permitted by this Section shall be made for fair value;
and provided further that all sales, transfers, leases and other dispositions
permitted by this Section (except those permitted by clause (b), (e), (f) above)
shall be made either (x) solely for cash consideration, or (y) in the case of
any other sale, transfer or other disposition permitted by clause (d) above, for
cash consideration and/or non-cash consideration, so long as (1) the aggregate
amount of non-cash consideration for any such sale, transfer or other
disposition does not exceed $2,000,000 and (2) after giving effect to any such
transaction, the aggregate amount of non-cash consideration for all sales,
transfers and other dispositions permitted by clause (d) above and consummated
during the term of this Agreement would not exceed $10,000,000, and provided
further that any sale of real property having a value in excess of $10,000,000
that is permitted by clause (e) or (f) of this Section shall be made for at
least 10% cash consideration.

 

Section 6.06.  Subsidiary Debt.  The Borrower will not permit any of its
Restricted Subsidiaries to incur or otherwise be liable in respect of any Debt
other than:

 

(a)    Debt of such Restricted Subsidiary existing on the date of this Agreement
and identified on Schedule 6.06, and refinancings, extensions, renewals or
refundings of such Debt that do not increase the outstanding principal amount
thereof or result in an earlier maturity date or decreased weighted average life
thereof;

 

55



--------------------------------------------------------------------------------

(b)    Debt of such Restricted Subsidiary owing to the Borrower; provided that
such Debt does not give rise to a Default under Section 6.04;

 

(c)    Debt of such Restricted Subsidiary owing to another Subsidiary;

 

(d)    Reserved;

 

(e)    Reserved;

 

(f)    Debt of any Person that becomes a Restricted Subsidiary after the date of
this Agreement; provided that (i) such Debt exists at the time such Person
becomes a Restricted Subsidiary and is not created in contemplation of or in
connection with such Person becoming a Restricted Subsidiary and (ii) the
aggregate principal amount of Debt permitted by this clause (f) shall not exceed
$100,000,000 at any time outstanding;

 

(g)    Debt arising from Receivables Financings; provided that (i) the aggregate
amount for all Restricted Subsidiaries (other than Foreign Subsidiaries) of such
Debt shall not exceed $600,000,000 (it being understood that for purposes of
determining the amount of Debt arising in connection with a Receivables
Financing, Debt arising from transactions among the Borrower and its
Subsidiaries in connection therewith shall be disregarded);

 

(h)    Debt of a Restricted Subsidiary incurred after the date of this Amended
Agreement and owing to a Person that is not an Affiliate of the Borrower (“New
Third Party Debt”); provided that (1) at any time when Average Facility
Availability is (and, after giving effect to the incurrence of the relevant New
Third Party Debt, will be) equal to or greater than $100,000,000, a Domestic
Subsidiary may incur New Third Party Debt so long as the aggregate amount of
third-party Debt (including New Third Party Debt, third party Debt existing on
the date of this Amended Agreement and refinancings of any of the foregoing) for
which all Domestic Subsidiaries, collectively, are liable does not exceed
$100,000,000 (the “Domestic 3rd Party Debt Limit”) and (2) at any time when
Average Facility Availability is (and, after giving effect to the incurrence of
the relevant New Third Party Debt, will be) equal to or greater than
$100,000,000, a Foreign Subsidiary may incur New Third Party Debt so long as the
aggregate amount of third-party Debt (including New Third Party Debt, third
party Debt existing on the date of this Amended Agreement and refinancings of
any of the foregoing) for which all Foreign Subsidiaries, collectively, are
liable does not exceed $425,000,000 (the “Foreign 3rd Party Debt Limit”), and
(3) at any time when Average Facility Availability is (or, after giving effect
to the incurrence of the relevant New Third Party Debt, will be) less than
$100,000,000, the Borrower will not permit a Restricted Subsidiary (whether a
Domestic Subsidiary or Foreign Subsidiary) to incur New Third Party Debt except
as permitted under clauses (g), (i), (j) or (k) of this Section 6.07;

 

(i)    at any time when Average Facility Availability is (or, after giving
effect to the incurrence of the relevant Debt, will be) less than $100,000,000,
Foreign Subsidiaries may incur and be liable for Debt pursuant to one or more
working capital facilities, so long as (x) any such working capital facility was
entered into when Average Facility Availability was equal to or greater than
$100,000,000 and (y) after giving effect to the incurrence of such Debt, the
aggregate amount of all third-party Debt for which all Foreign Subsidiaries,
collectively, are liable does not exceed $425,000,000;

 

(j)    at any time when Average Facility Availability is (or, after giving
effect to the incurrence of the relevant Debt, will be) less than $100,000,000,
a Restricted Subsidiary may incur Debt in respect of capital leases; provided
that the aggregate amount for all Restricted Subsidiaries of all such Debt
permitted by this clause(j) shall not exceed $30,000,000; and

 

(k)    at any time when Average Facility Availability is (or, after giving
effect to the incurrence of the relevant Debt, will be) less than $100,000,000,
a Restricted Subsidiary (whether a Domestic Subsidiary or Foreign Subsidiary)
may incur New Third Party Debt in an aggregate principal amount not exceeding
$35,000,000 at any time outstanding.

 

56



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary in this Section 6.06, at any time when
Average Facility Availability is (or, after giving effect to the incurrence of
the relevant Debt, will be) less than $100,000,000, a Restricted Subsidiary
shall be permitted to incur Debt in reliance on Section 6.06(i), Section 6.06(j)
or Section 6.06(k) only to the extent that such incurrence would neither cause
the aggregate amount of third-party Debt for which all Domestic Subsidiaries,
collectively, are liable to exceed the Domestic 3rd Party Debt Limit, nor cause
the aggregate amount of third-party Debt for which Foreign Subsidiaries,
collectively, are liable to exceed the Foreign 3rd Party Debt Limit.

 

Section 6.07.  Sale and Leaseback Transactions.  The Borrower will not, and will
not permit any of its Subsidiaries (other than any Unrestricted Subsidiary) to,
enter into any arrangement, directly or indirectly, whereby it shall sell or
transfer any property, real or personal, used or useful in its business, whether
now owned or hereafter acquired, and thereafter rent or lease such property or
other property that it intends to use for substantially the same purpose or
purposes as the property sold or transferred (a “Sale-Leaseback Transaction”);
provided that this Section 6.07 shall not prohibit (a) any Sale-Leaseback
Transaction that does not involve Principal Property and is entered into during
a Threshold Availability Period, (b) any Sale-Leaseback Transaction that does
not involve Principal Property and is entered into during a Reduced Availability
Period, so long as such Sale Leaseback Transaction, considered in the aggregate
with all other Sale-Leaseback Transactions entered into by the Borrower and its
Restricted Subsidiaries during any Reduced Availability Period during the term
of this Agreement, would not involve properties having a fair market value in
excess of $150,000,000 and (c) any Sale-Leaseback Transaction in which the
leased property is acquired less than 120 days prior to the date of the lease,
so long as such Sale-Leaseback Transaction, considered in the aggregate with all
other Sale-Leaseback Transactions entered into in reliance on this Section
6.07(c), would not involve properties having a fair market value in excess of
$20,000,000. All obligations under sale-leaseback agreements in respect of
Sale-Leaseback Transactions permitted hereunder shall constitute Debt for
purposes of calculating compliance with the covenants set forth in this Article
6.

 

Section 6.08.  Restricted Payments.  The Borrower will not, and will not permit
any of its Restricted Subsidiaries to, declare or make, or agree to pay or make,
directly or indirectly, any Restricted Payment, or incur any obligation
(contingent or otherwise) to do so unless, both immediately before and after
giving effect to such Restricted Payment, Average Facility Availability is at
least $100,000,000; provided that, notwithstanding any of the foregoing, the
Borrower may (i) pay regular quarterly dividends on its capital stock in an
aggregate amount not exceeding $50,000,000 in any Fiscal Year and (ii) make
other Restricted Payments in the ordinary course of business as required
pursuant to and in accordance with the Borrower’s stock option plans or other
benefit plans for management and/or employees of the Borrower.

 

Section 6.09.  Transactions with Affiliates.  The Borrower will not, and will
not permit any of its Subsidiaries (other than any Unrestricted Subsidiary) to,
directly or indirectly, pay any funds to or for the account of, make any
investment (whether by acquisition of Equity Interests or indebtedness, by loan,
advance, transfer of property, Guarantee or other agreement to pay, purchase or
service, directly or indirectly, any Debt, or otherwise) in, Guarantee any Debt
of, sell, lease or otherwise transfer any property to, or purchase, lease or
otherwise acquire any property or services from, or otherwise engage in or
effect any other transaction with, any of its Affiliates; provided that this
Section 6.09 shall not prohibit:

 

(i)    the Borrower or any of its Restricted Subsidiaries from performing its
respective obligations under the agreements and transactions described on
Schedule 6.09;

 

(ii)    the Borrower or any of its Restricted Subsidiaries from entering into
transactions with any Affiliate if such transactions are entered into in the
ordinary course of business and pursuant to the reasonable requirements of the
Borrower’s or such Subsidiary’s business and on fair and reasonable terms and
conditions no less favorable to the Borrower or such Subsidiary as the terms and
conditions which would apply in a comparable transaction on an arm’s length
basis with a Person other than an Affiliate or a Subsidiary;

 

57



--------------------------------------------------------------------------------

(iii)    Restricted Payments permitted by Section 6.08, so long as, immediately
after giving effect thereto, no Default shall have occurred and be continuing;
and

 

(iv)    investments permitted by Section 6.04, so long as, immediately after
giving effect thereto, no Default shall have occurred and be continuing.

 

Section 6.10.  Restrictive Agreements.  The Borrower will not and will not
permit any of its Subsidiaries (other than any Unrestricted Subsidiary) to,
directly or indirectly, enter into or permit to exist any agreement or other
arrangement that prohibits, restricts or imposes any condition on (a) the
ability of the Borrower or any Restricted Subsidiary to create or permit to
exist any Lien on any of its property or (b) the ability of any Restricted
Subsidiary to pay dividends or other distributions with respect to any shares of
its capital stock or to make or repay loans or advances to the Borrower or any
other Restricted Subsidiary or to Guarantee Debt of the Borrower or any other
Restricted Subsidiary; provided that (i) the foregoing shall not apply to
restrictions and conditions imposed by law or by any Loan Document, any 10.75%
Senior Unsecured Note Document, any 9.75% Senior Unsecured Note Document or any
document evidencing any Receivables Financing, (ii) the foregoing shall not
apply to restrictions and conditions existing on the date hereof and identified
on Schedule 6.10 (but shall apply to any amendment or modification expanding the
scope of, or any extension or renewal of, any such restriction or condition),
(iii) the foregoing shall not apply to customary restrictions and conditions
contained in agreements relating to the sale of a Subsidiary pending such sale,
so long as such restrictions and conditions apply only to the Subsidiary that is
to be sold and such sale is permitted hereunder, (iv) clause (a) of this Section
shall not apply to restrictions and conditions imposed by any agreement relating
to secured Debt permitted by this Agreement if such restrictions or conditions
apply only to the property securing such Debt, (v) clause (a) of this Section
shall not apply to customary provisions in leases and other contracts
restricting the assignment thereof, (vi) clause (a) of this Section shall not
apply to Foreign Subsidiaries, and (vii) clause (b) of this Section shall not
apply to customary restrictions and conditions contained in any subordination
agreement relating to subordinated Debt of a Foreign Subsidiary owing to the
Borrower or a Restricted Subsidiary, so long as the aggregate outstanding amount
of such subordinated Debt of Foreign Subsidiaries owing to the Borrower and/or
its Restricted Subsidiaries does not exceed $50,000,000.

 

Section 6.11.  Designation of Unrestricted Subsidiaries.  The Borrower will not
cause or permit any Subsidiary that is a Restricted Subsidiary on the date of
this Agreement to be designated as or otherwise become an Unrestricted
Subsidiary.

 

Section 6.12.  Capital Expenditures.  At the last day of any Fiscal Quarter, the
Borrower will not permit the aggregate amount of Capital Expenditures made by
the Borrower and its Restricted Subsidiaries (other than Foreign Subsidiaries)
during the period of four consecutive Fiscal Quarters ending on such date to
exceed $550,000,000 (the “CapEx Basket”); provided that Capital Expenditures
made during Threshold Availability Periods shall be excluded in determining
compliance with this Section 6.12 and shall not be counted as usage of the CapEx
Basket.

 

Section 6.13.  Fixed Charge Coverage Ratio.  At the last day of any Fiscal
Quarter, the Borrower will not permit the Fixed Charge Coverage Ratio to be less
than 1.25:1.00; provided that compliance with this Section 6.13 shall be
required only at such times as Average Facility Availability is less than
$100,000,000.

 

Section 6.14.  Reserved.

 

Section 6.15.  Reserved.

 

Section 6.16.  Hedging Agreements.  The Borrower will not, and will not permit
any of its Subsidiaries (other than any Unrestricted Subsidiary) to, enter into
any Hedging Agreement, except Hedging Agreements entered into in the ordinary
course of business to hedge or mitigate risks to which the Borrower or any of
its Restricted Subsidiaries is exposed in the conduct of its business or the
management of its liabilities.

 

58



--------------------------------------------------------------------------------

Section 6.17.  Environmental Matters.  The Borrower will, and will cause each of
its Subsidiaries (other than any Unrestricted Subsidiary) to, comply with all
applicable Environmental Laws except where failure to do so, individually or in
the aggregate, does not, and would not reasonably be expected to, (x) have a
material adverse effect on the ability of any Credit Party to perform its
obligations under any Loan Document to which it is a party or (y) impose any
liability on any Lender.

 

Section 6.18.  Amendment of Material Documents.  The Borrower will not, and will
not permit any of its Subsidiaries (other than, with respect to clause (c)
hereof, any Unrestricted Subsidiary) to, without the prior written consent of
the Required Lenders, amend, modify or waive any of its rights under any
Existing Senior Unsecured Debt Document or its certificate of formation, limited
liability company agreement, certificate of incorporation, by-laws or other
organizational documents, in each case in any manner that would reasonably be
expected to be adverse to the Lender Parties.

 

ARTICLE 7

EVENTS OF DEFAULT

 

If any of the following events (“Events of Default”) shall occur:

 

(a)    the Borrower shall fail to pay any principal of any Loan or any LC
Reimbursement Obligation when the same shall become due, whether at the due date
thereof or at a date fixed for prepayment thereof or otherwise;

 

(b)    the Borrower shall fail to pay when due any interest on any Loan or any
fee or other amount (except an amount referred to in clause (a) above) payable
under any Loan Document, and such failure shall continue unremedied for a period
of five days;

 

(c)    any representation, warranty or certification made or deemed made by or
on behalf of the Borrower or any Restricted Subsidiary in or in connection with
any Loan Document or any amendment or modification thereof or waiver thereunder,
or in any report, certificate, financial statement or other document furnished
pursuant to or in connection with any Loan Document or any amendment or
modification thereof or waiver thereunder, shall prove to have been incorrect
when made or deemed made and, if the circumstances giving rise to such false or
misleading representation or warranty are susceptible to being cured in all
material respects, such false or misleading representation or warranty shall not
be cured in all material respects for five days after the earlier to occur of
(i) the date on which an officer of the Borrower shall obtain knowledge thereof,
or (ii) the date on which written notice thereof shall have been given to the
Borrower by the Administrative Agent;

 

(d)    the Borrower shall fail to observe or perform any covenant or agreement
contained in Section 5.01(a)(i), Section 5.01(a)(ii), Section 5.01(a)(iv),
Section 5.02, Section 5.03(c), Section 5.04, Section 5.06 through 5.08, Sections
5.11 through 5.14 or in Article 6 or in Section 5(b) or Section 5(d) of the
Security Agreement;

 

(e)    the Borrower shall fail to observe or perform (i) any covenant or
agreement contained in Section 5.01(b) or Section 5.03(d) and such failure shall
continue for three days after the earlier of notice of such failure to the
Borrower from the Administrative Agent or knowledge of such failure by an
officer of the Borrower, or (ii) any covenant or agreement contained in Section
5.01(a)(iii), Section 5.01(a)(v) through 5.01(a)(x), Section 5.03(a), Section
5.03(b) and such failure shall continue for ten days after the earlier of notice
of such failure to the Borrower from the Administrative Agent or knowledge of
such failure by an officer of the Borrower;

 

(f)    the Borrower shall fail to observe or perform any provision of any Loan
Document (other than those failures covered by clauses (a), (b), (d) and (e) of
this Article 7) and such failure shall continue for thirty days after the
earlier of notice of such failure to the Borrower from the Administrative Agent
or knowledge of such failure by an officer of the Borrower;

 

59



--------------------------------------------------------------------------------

(g)    the Borrower or any of its Restricted Subsidiaries shall fail to make a
payment or payments (whether of principal or interest and regardless of amount)
in respect of any Material Debt when the same shall become due, whether at the
due date thereof or at a date fixed for prepayment thereof or otherwise;

 

(h)    any event or condition occurs that (i) results in any Material Debt
becoming due before its scheduled maturity or (ii) enables or permits (with or
without the giving of notice, the lapse of time or both) the holder or holders
of Material Debt or any trustee or agent on its or their behalf to cause any
Material Debt to become due, or to require the prepayment, repurchase,
redemption or defeasance thereof, before its scheduled maturity or (iii) results
in the termination of or enables one or more banks or financial institutions to
terminate commitments to provide in excess of $20,000,000 aggregate principal
amount of credit to the Borrower and/or its Restricted Subsidiaries; provided
that, in the case of any event described in clauses (ii) or (iii) that would
permit Material Debt to be accelerated or would permit termination of such
commitments, as applicable, only after the lapse of a cure period, so long as
the Borrower has notified the Administrative Agent immediately upon the
occurrence of such event, such event shall give rise to an Event of Default
hereunder upon expiration of such cure period;

 

(i)    an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Borrower or any of its Significant Subsidiaries or its debts, or
of a substantial part of its assets, under any Federal, state or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect
or (ii) the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for the Borrower or any of its Significant
Subsidiaries or for a substantial part of its assets, and, in any such case,
such proceeding or petition shall continue undismissed for 60 days or an order
or decree approving or ordering any of the foregoing shall be entered;

 

(j)    the Borrower or any of its Significant Subsidiaries shall (i) voluntarily
commence any proceeding or file any petition seeking liquidation, reorganization
or other relief under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect, (ii) consent to the
institution of, or fail to contest in a timely and appropriate manner, any
proceeding or petition described in clause (i) above, (iii) apply for or consent
to the appointment of a receiver, trustee, custodian, sequestrator, conservator
or similar official for any the Borrower or any of its Significant Subsidiaries
or for a substantial part of its assets, (iv) file an answer admitting the
material allegations of a petition filed against it in any such proceeding, (v)
make a general assignment for the benefit of creditors or (vi) take any action
for the purpose of effecting any of the foregoing;

 

(k)    the Borrower or any of its Significant Subsidiaries shall become unable,
admit in writing its inability or fail generally to pay its debts as they become
due;

 

(l)    one or more judgments for the payment of money in an aggregate amount
exceeding $20,000,000 shall be rendered against the Borrower or any of its
Significant Subsidiaries and shall remain undischarged for a period of 30
consecutive days during which execution shall not be effectively stayed, or any
action shall be legally taken by a judgment creditor to attach or levy upon any
asset of the Borrower or any of its Significant Subsidiaries to enforce any such
judgment;

 

(m)    an ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with all other ERISA Events that have occurred,
would reasonably be expected to result in a Material Adverse Effect;

 

(n)    any Lien purported to be created under any Security Document shall cease
to be, or shall be asserted by the Borrower not to be, a valid and perfected
Lien on any Collateral, with the priority required by the applicable Security
Document, except as a result of (i) a sale or other disposition of the
applicable Collateral in a transaction permitted under the Loan Documents or
(ii) a permitted release of the applicable Collateral in accordance with the
terms of the Loan Documents; or

 

(o)    the Effective Date Receivables Financing (or any replacement Receivables
Financing entered into in accordance with this Agreement and on terms
satisfactory to the Administrative Agent) shall have been

 

60



--------------------------------------------------------------------------------

terminated, whether voluntarily or otherwise; provided that any such termination
of the Effective Date Receivables Financing (or any such replacement Receivables
Financing) shall not constitute an Event of Default hereunder if (a) the
Effective Date Receivables Financing (or such replacement Receivables Financing)
has been replaced with another Receivables Financing on terms satisfactory to
the Administrative Agent or (b) Average Facility Availability (calculated on the
date of termination of the Effective Date Receivables Financing) is equal to or
greater than 125% of the aggregate amount of the outstandings under the
Effective Date Receivables Financing (or such replacement Receivables Financing)
(calculated immediately before giving effect to its termination); or

 

(p)    any Subsidiary Guarantee of a Subsidiary Guarantor shall cease for any
reason to be in full force and effect, unless (i) such Subsidiary Guarantee is
released pursuant to the release provisions contained therein or (ii) no Default
would have occurred under Section 6.13 as of the last day of the most recently
ended Fiscal Quarter if the Subsidiary Guarantee had ceased to be in effect on
or prior to such day (i.e., such that the Fixed Charge Coverage Ratio, if
applicable, had been calculated exclusive of the accounts of such Subsidiary
Guarantor);

 

then, and in every such event (except an event with respect to the Borrower
described in clause (i) or (j) above), and at any time thereafter during the
continuance of such event, the Administrative Agent may, and at the request of
the Required Lenders shall, by notice to the Borrower, take either or both of
the following actions, at the same or different times: (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately, and (ii)
declare the Loans then outstanding to be due and payable in whole (or in part,
in which case any principal not so declared to be due and payable may thereafter
be declared to be due and payable), and thereupon the principal of the Loans so
declared to be due and payable, together with accrued interest thereon and all
fees and other obligations of the Borrower accrued hereunder, shall become due
and payable immediately, without presentment, demand, protest or other notice of
any kind, all of which are waived by the Borrower; and in the case of any event
with respect to the Borrower described in clause (i) or (j) above, the
Commitments shall automatically terminate and the principal of the Loans then
outstanding, together with accrued interest thereon and all fees and other
obligations of the Borrower accrued hereunder, shall automatically become due
and payable, without presentment, demand, protest or other notice of any kind,
all of which are waived by the Borrower. Additionally, and without limiting the
generality of the foregoing, on each Business Day during a Sweep Period (as
defined in the Security Agreement), the Collateral Agent may apply funds on
deposit in the Cash Collateral Account in accordance with Section 5(f) of the
Security Agreement.

 

ARTICLE 8

THE AGENTS

 

Section 8.01.  Appointment and Authorization.  Each Lender Party irrevocably
appoints each Agent as its agent and authorizes each Agent to take such actions
as agent on its behalf and to exercise such powers as are delegated to the Agent
by the terms of the Loan Documents, together with such actions and powers as are
reasonably incidental thereto.

 

Section 8.02.  Rights and Powers as a Lender.  Each Agent shall, in its capacity
as a Lender, have the same rights and powers as any other Lender and may
exercise or refrain from exercising the same as though it were not one of the
Agents. Each Agent and its Affiliates may accept deposits from, lend money to
and generally engage in any kind of business with the Borrower or any Subsidiary
or Affiliate of the Borrower as if it were not an Agent hereunder.

 

Section 8.03.  Limited Duties and Responsibilities.  None of the Agents shall
have any duties or obligations except those expressly set forth in the Loan
Documents. Without limiting the generality of the foregoing, (a) none of the
Agents shall be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing, (b) none of the Agents shall
have any duty to take any discretionary action or exercise any discretionary
powers, except discretionary rights and powers expressly contemplated by the
Loan

 

61



--------------------------------------------------------------------------------

Documents that such Agent is required in writing to exercise by the Required
Lenders (or such other number or percentage of the Lenders as shall be necessary
under the circumstances as provided in Section 9.02), and (c) except as
expressly set forth in the Loan Documents, none of the Agents shall have any
duty to disclose, or shall be liable for any failure to disclose, any
information relating to the Borrower or any of its Subsidiaries that is
communicated to or obtained by the Agent or any of its Affiliates in any
capacity. None of the Agents shall be liable for any action taken or not taken
by it with the consent or at the request of the Required Lenders (or such other
number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 9.02) or in the absence of its own gross
negligence or willful misconduct. Each Agent shall be deemed not to have
knowledge of any Default unless and until written notice thereof is given to
such Agent by the Borrower or a Lender, and none of the Agents shall be
responsible for or have any duty to ascertain or inquire into (i) any statement,
warranty or representation made in or in connection with any Loan Document, (ii)
the contents of any certificate, report or other document delivered thereunder
or in connection therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth in any Loan
Document, (iv) the validity, enforceability, effectiveness or genuineness of any
Loan Document or any other agreement, instrument or document, or (v) the
satisfaction of any condition set forth in Article 4 or elsewhere in any Loan
Document, other than to confirm receipt of items expressly required to be
delivered to such Agent.

 

Section 8.04.  Authority to Rely on Certain Writings, Statements and
Advice.  Each Agent shall be entitled to rely on, and shall not incur any
liability for relying on, any notice, request, certificate, consent, statement,
instrument, document or other writing believed by it to be genuine and to have
been signed or sent by the proper Person. Each Agent also may rely on any
statement made to it orally or by telephone and believed by it to be made by the
proper Person, and shall not incur any liability for relying thereon. Each Agent
may consult with legal counsel (who may be counsel for the Borrower),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.

 

Section 8.05.  Sub-Agents and Related Parties.  Each Agent may perform any and
all its duties and exercise its rights and powers by or through one or more
sub-agents appointed by it. Each Agent and any such sub-agent may perform any
and all its duties and exercise its rights and powers through their respective
Related Parties. The exculpatory provisions of the preceding Sections of this
Article shall apply to any such sub-agent and to the Related Parties of each
Agent and any such sub-agent, and shall apply to activities in connection with
the syndication of the credit facilities provided for herein as well as
activities as an Agent hereunder.

 

Section 8.06.  Resignation; Successor Agents.  Subject to the appointment and
acceptance of a successor Agent as provided in this Section, any Agent may
resign at any time (and, upon the request of the Required Lenders, JPMorgan
Chase Bank will so resign) by notifying the Lenders, the LC Issuing Bank and the
Borrower. Upon any such resignation, the Required Lenders shall have the right,
in consultation with the Borrower, to appoint a successor Agent; provided that
consultation with the Borrower shall not be required if an Event of Default
shall have occurred and be continuing. If no successor Agent shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Agent gives notice of its resignation, then
the retiring Agent may, on behalf of the Lenders and the LC Issuing Bank,
appoint a successor Agent which shall be a bank or financial institution with an
office in New York, New York, or an Affiliate of any such bank or financial
institution. Upon acceptance of its appointment as Agent hereunder by a
successor Agent, such successor Agent shall succeed to and become vested with
all the rights, powers, privileges and duties of the retiring Agent, and the
retiring Agent shall be discharged from its duties and obligations hereunder.
The fees payable by the Borrower to a successor Agent shall be the same as those
payable to its predecessor unless otherwise agreed by the Borrower and such
successor Agent. After any retiring Agent’s resignation hereunder as Agent, the
provisions of this Article and Section 9.03 shall continue in effect for the
benefit of such retiring Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring Agent was acting as an Agent hereunder.

 

Section 8.07.  Credit Decisions by Lenders.  Each Lender acknowledges that it
has, independently and without reliance on any Agent or any other Lender Party
and based on such documents and information as it has

 

62



--------------------------------------------------------------------------------

deemed appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender also acknowledges that it will, independently and without
reliance on any Agent or any other Lender Party and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based on this Agreement,
any other Loan Document or related agreement or any document furnished hereunder
or thereunder.

 

Section 8.08.  Agents’ Fees.  The Borrower shall pay to each Agent for its own
account fees in the amounts and at the times previously agreed upon by the
Borrower and such Agent.

 

Section 8.09.  Collateral Agent and Co-Collateral Agent.  If the Collateral
Agent or the Co-Collateral Agent (each referred to in this Section (and solely
for purposes of this Section) as a “Collateral Agent” and, collectively, as the
“Collateral Agents”) proposes any (or proposes any adjustment or revision to any
existing) Availability Reserve, Dilution Reserve, advance rate in respect of
Eligible Receivables or any other borrowing base eligibility standards, or makes
any other proposal regarding a determination or action which may be made by the
Collateral Agents pursuant to this Agreement or any Security Document, the other
Collateral Agent shall respond to such proposal within three Domestic Business
Days. In the event that the Collateral Agents cannot agree on Availability
Reserves, Dilution Reserves, advance rates in respect of Eligible Receivables,
any other borrowing base eligibility standards or any other action or
determination which may be made by the Collateral Agents pursuant to this
Agreement or any Security Document, the determination shall be made by the
Collateral Agent either asserting the more conservative credit judgment or
declining to permit the requested action for which consent is being sought by
the Borrower, as applicable.

 

ARTICLE 9

MISCELLANEOUS

 

Section 9.01.  Notices.  Except in the case of notices and other communications
expressly permitted to be given by telephone, all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by telecopy, as follows:

 

(a)    if to the Borrower, to it at 600 Grant Street, Room 1325, Pittsburgh,
Pennsylvania 15219, Attention of Treasurer (Facsimile No. (412) 433-4567);

 

(b)    if to the Administrative Agent or to the Swingline Lender, to JPMorgan
Chase Bank, Loan and Agency Services Group, 1111 Fannin, 10th Floor, Houston,
Texas 77002, Attention of Andrew Perkin (Facsimile No. (713) 750-2223); with a
copy to JPMorgan Chase Bank, 270 Park Avenue, 4th Floor, New York, New York
10017, Attention of James Ramage (Facsimile No. (212) 270-5100);

 

(c)    if to the Collateral Agent, to JPMorgan Chase Bank, 270 Park Avenue, 20th
Floor, New York, New York 10017, Attention of Jason Chang (Facsimile No. (212)
270-7449); with a copy to JPMorgan Chase Bank, 270 Park Avenue, 4th Floor, New
York, New York 10017, Attention of James Ramage (Facsimile No. (212) 270-5100);

 

(d)    if to the Co-Collateral Agent, to General Electric Capital Corporation,
500 West Monroe Street, 12th Floor, Chicago, Illinois 60661, Attention of
Account Manager B United States Steel (Facsimile No. (312) 463-3840);

 

(e)    if to JPMorgan Chase Bank, as LC Issuing Bank, to it at 270 Park Avenue,
21st Floor, New York, NY 10017, Attention of Carlos Morales (Facsimile No. (212)
270-4724); with a copy to JPMorgan Chase Bank, 270 Park Avenue, 4th Floor, New
York, New York 10017, Attention of James Ramage (Facsimile No. (212) 270-5100);

 

63



--------------------------------------------------------------------------------

(f)    if to any other Lender, to it at its address (or facsimile number) set
forth in its Administrative Questionnaire.

 

Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the Administrative Agent and the Borrower.
All notices and other communications given to any party hereto in accordance
with the provisions of this Agreement will be deemed to have been given on the
date of receipt.

 

Section 9.02.  Waivers; Amendments.  (a) No failure or delay by any Lender Party
in exercising any right or power hereunder or under any other Loan Document
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right or power, or any abandonment or discontinuance of steps to
enforce such a right or power, preclude any other or further exercise thereof or
the exercise of any other right or power. The rights and remedies of the Lender
Parties under the Loan Documents are cumulative and are not exclusive of any
rights or remedies that they would otherwise have. No waiver of any provision of
any Loan Document or consent to any departure by the Borrower therefrom shall in
any event be effective unless the same shall be permitted by subsection (b) of
this Section, and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given. Without limiting the
generality of the foregoing, neither the making of a Loan nor the issuance,
amendment, renewal or extension of a Letter of Credit shall be construed as a
waiver of any Default, regardless of whether any Lender Party had notice or
knowledge of such Default at the time.

 

(b)    No Loan Document or provision thereof may be waived, amended or modified
except, in the case of this Agreement, by an agreement or agreements in writing
entered into by the Borrower and the Required Lenders or, in the case of any
other Loan Document, by an agreement or agreements in writing entered into by
the parties thereto with the consent of the Required Lenders; provided that no
such agreement shall:

 

(i)    increase the Commitment of any Lender without its written consent;

 

(ii)    reduce the principal amount of any Loan or LC Disbursement or reduce the
rate of interest thereon, or reduce any fee payable hereunder, without the
written consent of each Lender Party affected thereby;

 

(iii)    postpone the maturity of any Loan, or the required date of any
mandatory payment of principal (including without limitation pursuant to Section
2.10(b), or the required date of reimbursement of any LC Disbursement, or any
date for the payment of any interest or fee payable hereunder, or reduce the
amount of, waive or excuse any such payment, or postpone the scheduled date of
expiration of any Commitment, without the written consent of each Lender Party
affected thereby;

 

(iv)    change Section 2.18(b) or 2.18(c) in a manner that would alter the pro
rata sharing of payments required thereby, without the written consent of each
Lender;

 

(v)    change any provision of this Section or the percentage set forth in the
definition of “Required Lenders” or any other provision of any Loan Document
specifying the number or percentage of Lenders required to take any action
thereunder, without the written consent of each Lender;

 

(vi)    except as otherwise expressly permitted pursuant to the Security
Agreement, release all or any substantial portion of the Collateral from the
Transaction Liens, without the written consent of each Lender (it being
understood that, for purposes of this Section 9.02(b)(vi), a release of
Collateral comprising 10% or more of the Borrowing Base in effect on the date of
such release shall require the written consent of each Lender, unless such
release is expressly permitted under the Security Agreement);

 

(vii)    reduce the amount of the Availability Block, without the written
consent of each Lender;

 

64



--------------------------------------------------------------------------------

(viii)    increase the Borrowing Base advance rates, eliminate or reduce
Availability Reserves or otherwise cause the Borrowing Base to be increased,
without the written consent of Lenders having aggregate Exposures and unused
Commitments representing at least 85% of the sum of all Exposures and unused
Commitments at such time;

 

(ix)    increase the aggregate amount of the Commitments by an amount in excess
of the amount permitted pursuant to Section 2.20(c), or amend Section 2.20(c) to
permit increases in the aggregate Commitments in excess of an aggregate amount
equal to $200,000,000 during the term of this Agreement, without the written
consent of the Collateral Agent, the Co-Collateral Agent and the Required
Lenders (it being understood that an increase in the Commitment of any Lender is
subject to clause (i) above); or

 

(x)    unless signed by a Designated Lender or its Designating Lender, subject
such Designated Lender to any additional obligation or affect its rights
hereunder (unless the rights of all the Lenders are similarly affected); or

 

(xi)    except as otherwise expressly permitted pursuant to the terms of the
Loan Documents, release any Subsidiary Guarantor, without the written consent of
the Collateral Agent, the Co-Collateral Agent and the Required Lenders; or

 

(xii)    change Section 7(a) of the Security Agreement in a manner that would
alter the pro rata sharing of payments required thereby, without the written
consent of each Lender adversely affected thereby; and

 

provided further that no such agreement shall amend, modify or otherwise affect
the rights or duties of any Agent, the LC Issuing Bank or the Swingline Lender
without its prior written consent; and provided further that neither (x) a
reduction or termination of Commitments pursuant to Section 2.08 or 2.11, nor
(y) an increase in Commitments pursuant to Section 2.20, constitutes an
amendment, waiver or modification for purposes of this Section 9.02.

 

(c)    Notwithstanding the foregoing, if the Required Lenders enter into or
consent to any waiver, amendment or modification pursuant to subsection (b) of
this Section, no consent of any other Lender will be required if, when such
waiver, amendment or modification becomes effective, (i) the Commitment of each
Lender not consenting thereto terminates and (ii) all amounts owing to it or
accrued for its account hereunder are paid in full.

 

(d)    Notwithstanding the foregoing, Subsidiary Guarantee Agreements shall be
terminated and shall be released from the Transaction Liens from time to time as
necessary to effect any sale of assets (including the sale of a Subsidiary
Guarantor) permitted by the Loan Documents, and the Administrative Agent shall
(at the Borrower’s expense) execute and deliver all release documents reasonably
requested to evidence such release.

 

Section 9.03.  Expenses; Indemnity; Damage Waiver.  (a) The Borrower shall pay
(i) all reasonable and documented out-of-pocket expenses incurred by each
Arranger, each Agent and their respective Affiliates, including, without
limitation, the reasonable fees, charges and disbursements of (x) Davis Polk &
Wardwell, special counsel for the Administrative Agent, and (y) Paul, Hastings,
Janofsky & Walker LLP, special counsel to the Co-Collateral Agent, in connection
with the syndication of the credit facilities provided for herein, the
preparation and administration of the Loan Documents and any amendments,
modifications or waivers of the provisions thereof (whether or not the
transactions contemplated hereby or thereby shall be consummated), (ii) all
reasonable and documented out-of-pocket expenses incurred by the LC Issuing Bank
in connection with the issuance, amendment, renewal or extension of any Letter
of Credit or any demand for payment thereunder and (iii) all out-of-pocket
expenses incurred by any Lender Party, including the fees, charges and
disbursements of any counsel for any Lender Party, in connection with the
enforcement or protection of its rights in connection with the Loan Documents
(including its rights under this Section), the Letters of Credit or the Loans,
including all such out-of-pocket expenses incurred during any workout,
restructuring or negotiations in respect of the Letters of Credit or the Loans.

 

65



--------------------------------------------------------------------------------

(b)    The Borrower shall indemnify each of the Lender Parties and their
respective Related Parties (each such Person being called an “Indemnitee”)
against, and hold each Indemnitee harmless from, any and all losses, claims,
damages, liabilities and related expenses, including the fees, charges and
disbursements of counsel for any Indemnitee, incurred by or asserted against any
Indemnitee arising out of, in connection with, or as a result of (i) the
execution or delivery of any Loan Document or any other agreement or instrument
contemplated hereby, the performance by the parties to the Loan Documents of
their respective obligations thereunder or the consummation of the Financing
Transactions or any other transactions contemplated hereby, (ii) any Loan or
Letter of Credit or the use of the proceeds therefrom (including any refusal by
the LC Issuing Bank to honor a demand for payment under a Letter of Credit if
the documents presented in connection with such demand do not comply with the
terms of such Letter of Credit), (iii) any actual or alleged presence or release
of Hazardous Materials on or from any property currently or formerly owned or
operated by the Borrower or any Subsidiary, or (iv) any actual or prospective
claim, litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory and regardless of whether
any Indemnitee is a party thereto; provided that (i) such indemnity shall not be
available to any Indemnitee to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from such
Indemnitee’s gross negligence or willful misconduct; (ii) such indemnity shall
not be available to any Indemnitee for losses, claims, damages, liabilities or
related expenses arising out of a proceeding in which such Indemnitee and the
Borrower are adverse parties to the extent that the Borrower prevails on the
merits, as determined by a court of competent jurisdiction (it being understood
that nothing in this Agreement shall preclude a claim or suit by the Borrower
against any Indemnitee for such Indemnitee’s failure to perform any of its
obligations to the Borrower under the Loan Documents); (iii) the Borrower shall
not, in connection with any such proceeding or related proceedings in the same
jurisdiction and in the absence of conflicts of interest, be liable for the fees
and expenses of more than one law firm at any one time for the Indemnitees
(which law firm shall be selected (x) by mutual agreement of the Administrative
Agent and the Borrower or (y) if no such agreement has been reached following
the Administrative Agent’s good faith consultation with the Borrower with
respect thereto, by the Administrative Agent in its sole discretion); (iv) each
Indemnitee shall give the Borrower (x) prompt notice of any such action brought
against such Indemnitee in connection with a claim for which it is entitled to
indemnity under this Section and (y) an opportunity to consult from time to time
with such Indemnitee regarding defensive measures and potential settlement; and
(v) the Borrower shall not be obligated to pay the amount of any settlement
entered into without its written consent (which consent shall not be
unreasonably withheld).

 

(c)    To the extent that the Borrower fails to pay any amount required to be
paid by it to any Agent, the LC Issuing Bank or the Swingline Lender under
subsection (a) or (b) of this Section, each Lender severally agrees to pay to
such Agent, the LC Issuing Bank or the Swingline Lender, as the case may be,
such Lender’s pro rata share (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against such Agent, the LC Issuing Bank or the Swingline Lender in its capacity
as such. For purposes hereof, a Lender’s “pro rata share” shall be determined
based on its share of the sum of the total Exposures and unused Commitments at
the time.

 

(d)    To the extent permitted by applicable law, the Borrower shall not assert,
and each hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement or any agreement or instrument contemplated hereby, the
Financing Transactions, any Loan or Letter of Credit or the use of the proceeds
thereof.

 

(e)    All amounts due under this Section shall be payable within five Business
Days after written demand therefor.

 

Section 9.04.  Successors and Assigns.  (a) The provisions of this Agreement
shall be binding on and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
the LC Issuing Bank that issues any Letter of Credit), except that (i) the
Borrower may not assign or

 

66



--------------------------------------------------------------------------------

otherwise transfer any of its rights or obligations hereunder without the prior
written consent of each Lender (and any attempted assignment or transfer by the
Borrower without such consent shall be null and void) and (ii) no Lender may
assign or otherwise transfer its rights or obligations hereunder except in
accordance with this Section. Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (except the parties hereto, their
respective successors and assigns permitted hereby (including any Affiliate of
the LC Issuing Bank that issues any Letter of Credit), Participants (to the
extent provided in paragraph (c) of this Section) and, to the extent expressly
provided herein, the Related Parties of the Lender Parties) any legal or
equitable right, remedy or claim under or by reason of this Agreement.

 

(b)    Any Lender may assign to one or more assignees all or a portion of its
rights and obligations under this Agreement (including all or a portion of any
Commitment it has at the time and any Loans at the time owing to it); provided
that:

 

(i)    except in the case of an assignment to a Lender or a Lender Affiliate,
the Borrower must give its prior written consent to such assignment (which
consent shall not be unreasonably withheld);

 

(ii)    the Administrative Agent must give its prior written consent (which
consent shall not be unreasonably withheld);

 

(iii)    the LC Issuing Bank must give its prior written consent to such
assignment (which consent shall not be unreasonably withheld);

 

(iv)    in the case of an assignment of all or a portion of a Commitment or any
Lender’s obligations in respect of its Swingline Exposure, the Swingline Lender
must give its prior written consent to such assignment (which consent shall not
be unreasonably withheld);

 

(v)    each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;

 

(vi)    unless each of the Borrower and the Administrative Agent otherwise
consent, the amount of the Commitment or Loans of the assigning Lender subject
to each such assignment (determined as of the date on which the relevant
Assignment is delivered to the Administrative Agent) shall not be less than
$5,000,000; provided that this clause (iii) shall not apply to an assignment to
a Lender or an Affiliate of a Lender or an assignment of the entire remaining
amount of the assigning Lender’s Commitment or Loans;

 

(vii)    the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment, together with a processing and recordation
fee of $3,500; provided that only one such fee shall be due in respect of a
simultaneous assignment by a Lender to more than one Lender Affiliate; and
provided further that no such processing and recordation fee shall be payable in
connection with any assignment by the Co-Collateral Agent; and

 

(viii)    the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent a completed Administrative Questionnaire;

 

and provided further that any consent of the Borrower otherwise required under
this subsection shall not be required if an Event of Default has occurred and is
continuing. Subject to acceptance and recording thereof pursuant to subsection
(d) of this Section, from and after the effective date specified in each
Assignment the assignee thereunder shall be a party hereto and, to the extent of
the interest assigned by such Assignment, have the rights and obligations of a
Lender under this Agreement, and the assigning Lender thereunder shall, to the
extent of the interest assigned by such Assignment, be released from its
obligations under this Agreement (and, in the case of an Assignment covering all
of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.15, 2.16, 2.17 and 9.03). Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this subsection shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
subsection (e) of this Section.

 

67



--------------------------------------------------------------------------------

(c)    The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices in New York City a copy of each
Assignment delivered to it and a register for the recordation of the names and
addresses of the Lenders, their respective Commitments and the principal amounts
of the Loans and LC Disbursements owing to each Lender pursuant to the terms
hereof from time to time (the “Register”). The entries in the Register shall be
conclusive (absent manifest error), and the parties hereto may treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
for all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by any party hereto at any reasonable
time and from time to time upon reasonable prior notice.

 

(d)    Upon its receipt of a duly completed Assignment executed by an assigning
Lender and an assignee, the assignee’s completed Administrative Questionnaire
(unless the assignee shall already be a Lender hereunder), any processing and
recordation fee referred to in, and payable pursuant to, subsection (b) of this
Section and any written consent to such assignment required by subsection (b) of
this Section, the Administrative Agent shall accept such Assignment and record
the information contained therein in the Register. No assignment shall be
effective for purposes of this Agreement unless it has been recorded in the
Register as provided in this subsection.

 

(e)    Any Lender may, without the consent of the Borrower or any other Lender
Party, sell participations to one or more banks or other entities
(“Participants”) in all or a portion of such Lender’s rights and obligations
under this Agreement (including all or a portion of its Commitments and the
Loans owing to it); provided that (i) such Lender’s obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrower and the other Lender Parties shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce the Loan Documents and to approve any amendment,
modification or waiver of any provision of the Loan Documents; provided that
such agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver
described in clause (i), (ii), (iii), (vi) or (vii) of the first proviso to
Section 9.02(b) that affects such Participant. Subject to subsection (f) of this
Section, each Participant shall be entitled to the benefits of Sections 2.15,
2.16 and 2.17 to the same extent as if it were a Lender and had acquired its
interest by assignment pursuant to subsection (b) of this Section. To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 9.09 as though it were a Lender, provided that such Participant agrees
to be subject to Section 2.18(c) as though it were a Lender.

 

(f)    A Participant shall not be entitled to receive any greater payment under
Section 2.15 or 2.17 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrower’s prior
written consent. A Participant that would be a Foreign Lender if it were a
Lender shall not be entitled to the benefits of Section 2.17 unless the Borrower
is notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Borrower, to comply with Section 2.17(e) as
though it were a Lender.

 

(g)    Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section shall not apply to any such pledge or assignment
of a security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

 

Section 9.05.  Designated Lenders.  (a) Subject to the provisions of this
Section 9.05(a), any Lender may from time to time elect to designate an Eligible
Designee to provide all or a portion of the Loans to be made by such Lender
pursuant to this Agreement; provided that such designation shall not be
effective unless the Borrower and the Administrative Agent consent thereto. When
a Lender and its Eligible Designee shall have signed an agreement substantially
in the form of Exhibit H hereto (a “Designation Agreement”) and the

 

68



--------------------------------------------------------------------------------

Borrower and the Administrative Agent shall have signed their respective
consents thereto, such Eligible Designee shall become a Designated Lender for
purposes of this Agreement. The Designating Lender shall thereafter have the
right to permit such Designated Lender to provide all or a portion of the loans
to be made by such Designating Lender pursuant to Section 2.01 and the making of
such Loans or portions thereof shall satisfy the obligation of the Designating
Lender to the same extent, and as if, such Loans or portion thereof were made by
the Designating Lender. As to any Loans or portion thereof made by it, each
Designated Lender shall have all the rights that a Lender making such Loans or
portion thereof would have had under this Agreement and otherwise; provided that
(x) its voting rights under this Agreement shall be exercised solely by its
Designating Lender and (y) its Designating Lender shall remain solely
responsible to the other parties hereto for the performance of its obligations
under this Agreement, including its obligations in respect of the Loans or
portion thereof made by it. No additional promissory note shall be required to
evidence Loans or portions thereof made by a Designated Lender; and the
Designating Lender shall be deemed to hold any promissory note issued pursuant
to Section 2.09(e) as agent for its Designated Lender to the extent of the Loans
or portion thereof funded by such Designated Lender. Each Designating Lender
shall act as administrative agent for its Designated Lender and give and receive
notices and other communications on its behalf. Any payments for the account of
any Designated Lender shall be paid to its Designating Lender as administrative
agent for such Designated Lender and neither the Borrower nor the Administrative
Agent shall be responsible for any Designating Lender’s application of such
payments. In addition, any Designated Lender may (i) with notice to, but without
the prior written consent of, the Borrower or the Administrative Agent, assign
all or portions of its interest in any Loans to its Designating Lender or to any
financial institutions consented to by the Borrower and the Administrative Agent
providing liquidity and/or credit facilities to or for the account of such
Designated Lender to support the funding of Loans or portions thereof made by
such Designated Lender and (ii) disclose on a confidential basis any non-public
information relating to its Loans or portions thereof to any rating agency,
commercial paper dealer or provider of any guarantee, surety, credit or
liquidity enhancement to such Designated Lender.

 

(b)    Each party to this Agreement agrees that it will not institute against,
or join any other Person in instituting against, any Designated Lender any
bankruptcy, reorganization, arrangement, insolvency or liquidation proceeding or
other proceeding under any federal or state bankruptcy or similar law, for one
year and a day after all outstanding senior indebtedness of such Designated
Lender is paid in full. The Designating Lender for each Designated Lender agrees
to indemnify, save, and hold harmless each other party hereto for any loss,
cost, damage and expense arising out of its inability to institute any such
proceeding against such Designated Lender. This Section 9.05(b) shall survive
the termination of this Agreement.

 

Section 9.06.  Survival.  All covenants, agreements, representations and
warranties made by the Borrower in the Loan Documents and in certificates or
other instruments delivered in connection with or pursuant to the Loan Documents
shall be considered to have been relied upon by the other parties hereto and
shall survive the execution and delivery of the Loan Documents and the making of
any Loans and issuance of any Letters of Credit, regardless of any investigation
made by any such other party or on its behalf and notwithstanding that any
Lender Party may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as any principal of or accrued
interest on any Loan or any fee or other amount payable hereunder is outstanding
and unpaid or any Letter of Credit is outstanding or any Commitment has not
expired or terminated. The provisions of Sections 2.15, 2.16, 2.17 and 9.03 and
Article 8 shall survive and remain in full force and effect regardless of the
consummation of the Financing Transactions, the repayment of the Loans, the
expiration or termination of the Letters of Credit and the Commitments or the
termination of this Agreement or any provision hereof.

 

Section 9.07.  Counterparts; Integration; Effectiveness.  This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Loan Documents and any separate letter agreements with respect to fees payable
to any Agent constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 4.01, this Agreement (i) will

 

69



--------------------------------------------------------------------------------

become effective when the Administrative Agent shall have signed this Agreement
and received counterparts hereof that, when taken together, bear the signatures
of each of the other parties hereto and (ii) thereafter will be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns. Delivery of an executed counterpart of a signature page of this
Agreement by telecopy will be effective as delivery of a manually executed
counterpart of this Agreement.

 

Section 9.08.  Severability.  If any provision of any Loan Document is invalid,
illegal or unenforceable in any jurisdiction then, to the fullest extent
permitted by law, (i) such provision shall, as to such jurisdiction, be
ineffective to the extent (but only to the extent) of such invalidity,
illegality or unenforceability, (ii) the other provisions of the Loan Documents
shall remain in full force and effect in such jurisdiction and shall be
liberally construed in favor of the Lender Parties in order to carry out the
intentions of the parties thereto as nearly as may be possible and (iii) the
invalidity, illegality or unenforceability of any such provision in any
jurisdiction shall not affect the validity, legality or enforceability of such
provision in any other jurisdiction.

 

Section 9.09.  Right of Setoff.  If an Event of Default shall have occurred and
be continuing, each Lender and each of its Affiliates is authorized at any time
and from time to time, to the fullest extent permitted by law, to set off and
apply any and all deposits (general or special, time or demand, provisional or
final) at any time held and other obligations at any time owing by such Lender
or Affiliate to or for the credit or the account of the Borrower against any
obligations of the Borrower now or hereafter existing hereunder and held by such
Lender, irrespective of whether or not such Lender shall have made any demand
hereunder and although such obligations may be unmatured. The rights of each
Lender under this Section are in addition to other rights and remedies
(including other rights of setoff) that such Lender may have.

 

Section 9.10.  Governing Law; Jurisdiction; Consent to Service of Process.  (a)
This Agreement shall be construed in accordance with and governed by the law of
the State of New York.

 

(b)    The Borrower irrevocably and unconditionally submits, for itself and its
property, to the nonexclusive jurisdiction of the Supreme Court of the State of
New York sitting in New York County and of the United States District Court of
the Southern District of New York, and any relevant appellate court, in any
action or proceeding arising out of or relating to any Loan Document, or for
recognition or enforcement of any judgment, and each party hereto irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State court or, to the
extent permitted by law, in such Federal court. Each party hereto agrees that a
final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in any Loan Document shall affect any right that any
Lender Party may otherwise have to bring any action or proceeding relating to
any Loan Document against the Borrower or its properties in the courts of any
jurisdiction.

 

(c)    The Borrower irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection that it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to any Loan Document in any court referred to in subsection
(b) of this Section. Each party hereto irrevocably waives, to the fullest extent
permitted by law, the defense of an inconvenient forum to the maintenance of any
such suit, action or proceeding in any such court.

 

(d)    Each party hereto irrevocably consents to service of process in the
manner provided for notices in Section 9.01. Nothing in any Loan Document will
affect the right of any party hereto to serve process in any other manner
permitted by law.

 

Section 9.11.  WAIVER OF JURY TRIAL.  EACH PARTY HERETO WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO ANY
LOAN DOCUMENT OR ANY TRANSACTION CONTEMPLATED THEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO

 

70



--------------------------------------------------------------------------------

REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

Section 9.12.  Headings.  Article and Section headings and the Table of Contents
herein are for convenience of reference only, are not part of this Agreement and
shall not affect the construction of, or be taken into consideration in
interpreting, this Agreement.

 

Section 9.13.  Confidentiality.  Each Lender Party agrees to maintain (in
accordance with its standard credit policy) the confidentiality of the
Information (as defined below), except that Information may be disclosed (a) to
its and its Affiliates’ directors, officers, employees and agents, including
accountants, legal counsel and other advisors (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any regulatory authority, (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party to this Agreement, (e) in
connection with the exercise of any remedy hereunder or any suit, action or
proceeding relating to any Loan Document or the enforcement of any right
thereunder, (f) subject to an agreement containing provisions substantially the
same as those of this Section, to (i) any actual or prospective assignee of or
Participant in any of its rights or obligations under this Agreement or (ii) any
actual or prospective counterparty (or its advisors) to any swap or derivative
transaction relating to the Borrower and its obligations, (g) with the consent
of the Borrower or (h) to the extent such Information either (i) becomes
publicly available other than as a result of a breach of this Section or (ii)
becomes available to any Lender Party on a nonconfidential basis from a source
other than the Borrower. For the purposes of this Section, “Information” means
all information received from the Borrower relating to the Borrower or its
business, other than any such information that is available to any Lender Party
on a nonconfidential basis before disclosure by the Borrower; provided that, in
the case of information received from the Borrower after the date hereof, such
information is clearly identified at the time of delivery as confidential.

 

Section 9.14.  Interest Rate Limitation.  Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts that are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) that may be contracted for, charged or
otherwise received by the Lender holding such Loan in accordance with applicable
law, the rate of interest payable in respect of such Loan hereunder, together
with all Charges payable in respect thereof, shall be limited to the Maximum
Rate and, to the extent lawful, the interest and Charges that would have been
payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such Lender shall have received
such cumulated amount, together with interest thereon at the Federal Funds
Effective Rate to the date of payment.

 

71



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

   

UNITED STATES STEEL CORPORATION

   

By:

 

  /s/ L.T. Brockway

--------------------------------------------------------------------------------

       

Name:

 

L.T. Brockway

       

Title:

 

Vice President & Treasurer

Website Address:         www.ussteel.com



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK,
as Administrative Agent, Collateral Agent,
Swingline Lender, LC Issuing Bank and Lender

By:

 

  /s/ James H. Ramage

--------------------------------------------------------------------------------

   

Name:

 

James H. Ramage

   

Title:

 

Managing Director



--------------------------------------------------------------------------------

GENERAL ELECTRIC CAPITAL CORPORATION,
as Co-Collateral Agent and Lender

By:

 

  /s/ Timothy Canon

--------------------------------------------------------------------------------

   

Name:

 

Timothy Canon

   

Title:

 

Authorized Signatory



--------------------------------------------------------------------------------

CIT GROUP/BUSINESS CREDIT, INC.,
as Lender

By:

 

  /s/ George Louis McKinley

--------------------------------------------------------------------------------

   

Name:

 

George Louis McKinley

   

Title:

 

Vice President



--------------------------------------------------------------------------------

CONGRESS FINANCIAL CORPORATION,
as Lender

By:

 

  /s/ Steven Linderman

--------------------------------------------------------------------------------

   

Name:

 

Steven Linderman

   

Title:

 

Senior Vice President



--------------------------------------------------------------------------------

WELLS FARGO FOOTHILL, LLC, as Lender

By:

 

  /s/ Dennis King

--------------------------------------------------------------------------------

   

Name:

 

Dennis King

   

Title:

 

Vice President



--------------------------------------------------------------------------------

PNC BANK, as Lender

By:

 

  /s/ David B. Gookin

--------------------------------------------------------------------------------

   

Name:

 

David B. Gookin

   

Title:

 

Senior Vice President



--------------------------------------------------------------------------------

NATIONAL CITY BUSINESS CREDIT, INC.,
as Lender

By:

 

  /s/ William E. Welsh Jr.

--------------------------------------------------------------------------------

   

Name:

 

William E. Welsh Jr.

   

Title:

 

Senior Associate



--------------------------------------------------------------------------------

UBS AG, STAMFORD BRANCH,
as Lender

By:

 

  /s/ Wilfred V. Saint

--------------------------------------------------------------------------------

   

Name:

 

Wilfred V. Saint

   

Title:

 

Director

By:

 

  /s/ Joselin Femandes

--------------------------------------------------------------------------------

   

Name:

 

Joselin Femandes

   

Title:

 

Associate Director



--------------------------------------------------------------------------------

MELLON BANK, N.A., as Lender

By:

 

  /s/ Robert J. Reichenbach

--------------------------------------------------------------------------------

   

Name:

 

Robert J. Reichenbach

   

Title:

 

Vice President



--------------------------------------------------------------------------------

CITIZENS BANK, as Lender

By:

 

  /s/ Dwayne R. Finney

--------------------------------------------------------------------------------

   

Name:

 

Dwayne R. Finney

   

Title:

 

Vice President



--------------------------------------------------------------------------------

THE BANK OF NOVA SCOTIA, as Lender

By:

 

  /s/ Vicki Gibson

--------------------------------------------------------------------------------

   

Name:

 

Vicki Gibson

   

Title:

 

Assistant Agent



--------------------------------------------------------------------------------

THE BANK OF NEW YORK, as Lender

By:

 

  /s/ Ernest Fung

--------------------------------------------------------------------------------

   

Name:

 

Ernest Fung

   

Title:

 

Vice President



--------------------------------------------------------------------------------

THE NORTHERN TRUST COMPANY,
as Lender

By:

 

  /s/ Chris McKean

--------------------------------------------------------------------------------

   

Name:

 

Chris McKean

   

Title:

 

Vice President



--------------------------------------------------------------------------------

GOLDMAN SACHS CREDIT PARTNERS L.P.,
as Lender

By:

 

  /s/ Robert Wagner

--------------------------------------------------------------------------------

   

Name:

 

Robert Wagner

   

Title:

 

Authorized Signatory



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Lender

By:

 

  /s/ Jang S. Kim

--------------------------------------------------------------------------------

   

Name:

 

Jang S. Kim

   

Title:

 

Vice President



--------------------------------------------------------------------------------

PRICING SCHEDULE

 

    Level I   Level II   Level III   Level IV

Base Rate Margin

  0.50%   0.75%   1.00%   1.25%

Euro-Dollar Margin

  1.50%   1.75%   2.00%   2.25%

Commitment Fee Rate

  0.30%   0.30%   0.25%   0.25%

 

For purposes of this Schedule, the following terms have the following meanings:

 

“Average Availability” on any day is an amount equal to the quotient of (i) the
sum of the end of day Facility Availability for each day during the most
recently ended fiscal quarter, divided by (ii) the number of days in such fiscal
quarter, all as determined by the Administrative Agent.

 

“Level I Pricing” applies for any day if, on such day, Reference Availability is
equal to or greater than $400,000,000.

 

“Level II Pricing” applies for any day if, on such day, Reference Availability
is equal to or greater than $225,000,000, but less than $400,000,000.

 

“Level III Pricing” applies for any day if, on such day, Reference Availability
is equal to or greater than $125,000,000, but less than $225,000,000.

 

“Level IV Pricing” applies for any day if, on such day, Reference Availability
is less than $125,000,000.

 

“Pricing Level” refers to the determination of which of Level I, Level II, Level
III or Level IV Pricing applies for any day. Pricing Levels are referred to in
ascending order, e.g. Level I Pricing is the lowest Pricing Level and Level IV
Pricing is the highest Pricing Level.

 

“Reference Availability” on any day is an amount equal to the lesser of (i)
Average Availability as determined on such day and (ii) end of day Facility
Availability calculated for the last day of the then most recently ended fiscal
quarter.